Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

dated as of March 8, 2007

as

amended and restated as of May 20, 2008

among

MOVIE GALLERY, INC.,

CERTAIN SUBSIDIARIES OF

MOVIE GALLERY, INC.

as Guarantors,

VARIOUS LENDERS

and

WILMINGTON TRUST COMPANY,

as Administrative Agent

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

 

 

$626,488,750 Senior Secured First Priority Credit Facilities

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. DEFINITIONS AND INTERPRETATION

   2

1.1. Definitions

   2

1.2. Accounting Terms

   34

1.3. Interpretation, etc.

   35

SECTION 2. LOANS AND SYNTHETIC LETTERS OF CREDIT

   35

2.1. Term Loans

   35

2.2. [RESERVED]

   36

2.3. [RESERVED]

   36

2.4. [RESERVED]

   36

2.5. Issuance of Synthetic Letters of Credit and Purchase of Participations
Therein

   36

2.6. Pro Rata Shares; Availability of Funds

   45

2.7. Use of Proceeds

   46

2.8. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

   46

2.9. Interest on Loans

   47

2.10. Conversion/Continuation

   50

2.11. Default Interest

   50

2.12. Fees

   51

2.13. Scheduled Payments/Commitment Reductions.

   52

2.14. Voluntary Prepayments/Commitment Reductions

   52

2.15. Mandatory Prepayments

   53

2.16. Application of Prepayments

   56

2.17. General Provisions Regarding Payments

   57

2.18. Ratable Sharing

   58

2.19. Making or Maintaining Eurodollar Rate Loans

   59

2.20. Increased Costs; Capital Adequacy

   60

2.21. Taxes; Withholding, etc.

   62

2.22. Obligation to Mitigate

   64

2.23. Defaulting Lenders

   64

2.24. Removal or Replacement of a Lender

   65

SECTION 3. CONDITIONS PRECEDENT

   66

3.1. Closing Date

   66

3.2. Conditions to Each Credit Extension

   71

SECTION 4. REPRESENTATIONS AND WARRANTIES

   73

4.1. Organization; Requisite Power and Authority; Qualification.

   73

4.2. Equity Interests and Ownership

   73

4.3. Due Authorization

   73

4.4. No Conflict

   73

4.5. Governmental Consents

   74

4.6. Binding Obligation

   74

4.7. Historical Financial Statements

   74

4.8. Projections

   74

4.9. No Material Adverse Change

   74

 

i



--------------------------------------------------------------------------------

4.10. No Restricted Junior Payments

   75

4.11. Adverse Proceedings, etc.

   75

4.12. Payment of Taxes

   75

4.13. Properties

   75

4.14. Environmental Matters

   76

4.15. No Defaults

   76

4.16. Material Contracts

   77

4.17. Governmental Regulation

   77

4.18. Margin Stock

   77

4.19. Employee Matters

   77

4.20. Employee Benefit Plans

   77

4.21. Certain Fees

   78

4.22. Solvency

   78

4.23. Compliance with Statutes, etc.

   78

4.24. Disclosure

   79

4.25. Patriot Act

   79

SECTION 5. AFFIRMATIVE COVENANTS

   79

5.1. Financial Statements and Other Reports

   80

5.2. Existence

   84

5.3. Payment of Taxes and Claims

   84

5.4. Maintenance of Properties

   84

5.5. Insurance

   85

5.6. Books and Records; Inspections

   85

5.7. Lenders Meetings

   85

5.8. Compliance with Laws

   86

5.9. Environmental

   86

5.10. Subsidiaries

   87

5.11. Additional Material Real Estate Assets

   88

5.12. Interest Rate Protection

   88

5.13. Further Assurances

   88

5.14. Miscellaneous Covenants

   89

SECTION 6. NEGATIVE COVENANTS

   89

6.1. Indebtedness

   89

6.2. Liens

   92

6.3. No Further Negative Pledges; Negative Pledge

   94

6.4. Restricted Junior Payments

   94

6.5. Restrictions on Subsidiary Distributions

   95

6.6. Investments

   96

6.7. Financial Covenants

   97

6.8. Fundamental Changes; Disposition of Assets; Acquisitions

   100

6.9. Disposal of Subsidiary Interests

   101

6.10. Sales and Lease-Backs

   102

6.11. Transactions with Shareholders and Affiliates.

   102

6.12. Conduct of Business

   102

6.13. Amendments or Waivers of Organizational Documents

   103

 

ii



--------------------------------------------------------------------------------

6.14. Limitation on Voluntary Payments and Amendments or Waivers of the Second
Lien Credit Agreement

   103

6.15. Amendments or Waivers with respect to the Revolving Credit Documents

   103

6.16. Fiscal Year

   103

6.17. Real Estate Guarantors Covenants

   103

SECTION 7. GUARANTY

   105

7.1. Guaranty of the Obligations

   105

7.2. Contribution by Guarantors

   105

7.3. Payment by Guarantors

   106

7.4. Liability of Guarantors Absolute

   106

7.5. Waivers by Guarantors

   108

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.

   109

7.7. Subordination of Other Obligations

   110

7.8. Continuing Guaranty

   110

7.9. Authority of Guarantors or Borrower

   110

7.10. Financial Condition of Borrower

   110

7.11. Bankruptcy, etc.

   110

7.12. Discharge of Guaranty Upon Sale of Guarantor

   111

SECTION 8. EVENTS OF DEFAULT

   111

8.1. Events of Default

   111

SECTION 9. AGENTS

   114

9.1. Appointment of Agents.

   114

9.2. Powers and Duties

   114

9.3. General Immunity

   115

9.4. Agents Entitled to Act as Lender

   116

9.5. Lenders’ Representations, Warranties and Acknowledgment

   117

9.6. Right to Indemnity

   117

9.7. Successor Administrative Agent, Collateral Agent and Synthetic LC Issuing
Bank

   118

9.8. Collateral Documents and Guaranty

   121

9.9. Intercreditor Agreement

   121

9.10. Withholding Taxes

   122

SECTION 10. MISCELLANEOUS

   122

10.1. Notices

   122

10.2. Expenses

   123

10.3. Indemnity

   124

10.4. Set-Off

   125

10.5. Amendments and Waivers

   126

10.6. Successors and Assigns; Participations

   128

10.7. Independence of Covenants

   135

10.8. Survival of Representations, Warranties and Agreements

   135

10.9. No Waiver; Remedies Cumulative

   135

10.10. Marshalling; Payments Set Aside

   136

10.11. Severability

   136

10.12. Obligations Several; Independent Nature of Lenders’ Rights

   136

 

iii



--------------------------------------------------------------------------------

10.13. Headings

   136

10.14. APPLICABLE LAW

   136

10.15. CONSENT TO JURISDICTION

   137

10.16. WAIVER OF JURY TRIAL

   137

10.17. Confidentiality

   138

10.18. Usury Savings Clause

   138

10.19. Counterparts

   139

10.20. Effectiveness

   139

10.21. Patriot Act

   139

10.22. Electronic Execution of Assignments

   139

10.23. Post-Closing Actions

   139

10.24. No Fiduciary Duty

   140

10.25. Effect of Restatement

   140

[Remainder of page intentionally left blank]

   141

 

iv



--------------------------------------------------------------------------------

APPENDICES:  

A

   Notice Addresses SCHEDULES:  

1A

   Fiscal Years  

1B

   Seasonal Overadvance Facility Terms  

2

   [RESERVED]  

3

   Existing Letters of Credit  

3.1(g)(i)

   Closing Date Mortgaged Properties  

4.1

   Jurisdictions of Organization and Qualification  

4.2

   Equity Interests and Ownership  

4.7

   Certain Disclosures  

4.13

   Real Estate Assets  

4.16

   Material Contracts  

6.1

   Certain Indebtedness  

6.2

   Certain Liens  

6.5

   Certain Restrictions on Subsidiary Distributions  

6.6

   Certain Investments  

6.7A

   2008 Financial Covenant Methodology  

6.7B

   2008 Financial Covenant Levels  

6.11

   Certain Affiliate Transactions  

10.23

   Post-Closing Actions EXHIBITS:  

A-1

   Funding Notice  

A-2

   Conversion/Continuation Notice  

A-3

   Issuance Notice  

B

   Term Loan Note  

C

   Compliance Certificate  

D

   Opinions of Counsel  

E

   Assignment Agreement  

F

   Certificate Re Non-bank Status  

G-1

   Closing Date Certificate  

G-2

   Solvency Certificate  

H

   Counterpart Agreement  

I

   Pledge and Security Agreement  

J

   Mortgage  

K

   Landlord Waiver and Consent Agreement  

L

   Intercompany Note

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated as of
March 8, 2007, as amended and restated as of May 20, 2008, is entered into by
and among MOVIE GALLERY, INC., a Delaware corporation (“Borrower”), CERTAIN
SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party hereto from time to
time, WILMINGTON TRUST COMPANY (“Wilmington”), as Administrative Agent (together
with its permitted successors in such capacity, “Administrative Agent”) DEUTSCHE
BANK TRUST COMPANY AMERICAS (“DBTCA”) as Collateral Agent (together with its
permitted successors in such capacity, “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Credit Parties had previously entered into a First Lien and
Guaranty Agreement, dated of March 8, 2007 (as amended prior to the date hereof,
the “Existing First Lien Credit Agreement”), with the Lenders, Goldman Sachs
Credit Partners L.P. (“GSCP”) as administrative agent and as syndication agent,
and Wachovia Bank, National Association as collateral agent and as documentation
agent, pursuant to which Lenders had extended certain credit facilities to
Credit Parties in an aggregate initial amount of $725,000,000, consisting of
$600,000,000 aggregate principal amount of Term Loans, $100,000,000 aggregate
principal amount of Revolving Commitments and $25,000,000 aggregate principal
amount of Synthetic LC Commitments;

WHEREAS, on October 16, 2007 (the “Petition Date”), Credit Parties filed
voluntary petitions for relief commencing cases (collectively, the “Cases”)
under Chapter 11 of the Bankruptcy Code with the Bankruptcy Court;

WHEREAS, the Credit Parties, as Debtors, had previously entered into a Secured
Super-Priority Debtor in Possession Credit and Guaranty Agreement, dated of
October 16, 2007 (as amended, the “DIP Credit Agreement”), with the lenders
party thereto, GSCP as syndication agent and as documentation agent, and The
Bank of New York as administrative agent and as collateral agent, pursuant to
which the lenders thereunder had extended certain credit facilities to the
Debtors in an aggregate amount not to exceed $150,000,000, consisting of
$100,000,000 aggregate principal amount of “Term Loans” (as defined in the DIP
Credit Agreement) and $50,000,000 aggregate principal amount of “Revolving
Commitments” (as defined in the DIP Credit Agreement), the proceeds of which
were used, among other things, to refinance the Obligations under the Existing
First Lien Credit Agreement in respect of revolving loans, swing line loans and
letters of credit;

WHEREAS, on April 10, 2008, the Bankruptcy Court confirmed the Debtors’ Second
Amended Joint Plan of Reorganization of Movie Gallery, Inc. and Its Debtor
Subsidiaries Under Chapter 11 of the Bankruptcy Code (as amended, supplemented
or modified from time to time, together with any “Plan Supplement” (as defined
in the Plan), the “Plan”);



--------------------------------------------------------------------------------

WHEREAS, as part of the implementation of the Plan, Borrower has requested
Lenders to amend and restate the Existing First Lien Credit Agreement on the
terms and conditions set forth herein, pursuant to which Lenders have agreed, or
otherwise are required pursuant to the Plan, to extend certain credit facilities
to Credit Parties in an aggregate amount not to exceed $626,488,750, consisting
of $602,988,750 aggregate principal amount of Term Loans, and $23,500,000
aggregate principal amount of Synthetic LC Commitments, plus payment-in-kind
interest and other principal increases as provided hereunder;

WHEREAS, Borrower has secured and has agreed to continue to secure all of its
Obligations by granting to Joint First Lien Collateral Agent, for the benefit of
Secured Parties, a First Priority Lien on substantially all of its assets,
including a pledge of all of the Equity Interests of each of its Domestic
Subsidiaries (including the Real Estate Guarantors) and 65% of all the Equity
Interests of each of its Foreign Subsidiaries, and Borrower has formed the Real
Estate Guarantors for purposes of holding Leasehold Property; and

WHEREAS, Guarantors (including the Real Estate Guarantors) have guaranteed and
have agreed to continue to guarantee the obligations of Borrower hereunder and
to secure their respective Obligations by granting to Joint First Lien
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests of each of their respective Domestic Subsidiaries and 65% of
all the Equity Interests of each of their respective Foreign Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Telerate Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being page number 3740
or 3750, as applicable) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and

 

2



--------------------------------------------------------------------------------

(b) are not available, the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the offered quotation rate to first class banks in the London interbank
market by JPMorgan Chase Bank for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Administrative Agent, in its capacity
as a Lender, for which the Adjusted Eurodollar Rate is then being determined
with maturities comparable to such period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement.

“Additional Letters of Credit” means any letters of credit issued on the
following terms: (A) the Indebtedness or other obligations in respect of such
letters of credit shall be unsecured, except for the Lien permitted to be
incurred pursuant to Section 6.2(s), (B) the provisions thereof shall be on
commercially reasonable reimbursement agreement terms for cash collateralized
letters of credit and, to the extent applicable in such reimbursement agreement,
the covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Borrower and to the Lenders than those contained in this Credit Agreement
and (C) no Default or Event of Default shall have occurred and be continuing or
result therefrom.

“Administrative Agent” as defined in the preamble hereto.

“Administrative Questionnaire” means a questionnaire containing administrative
information regarding a Lender, in the form customarily used by the
Administrative Agent in transactions similar to this Agreement.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened against or
adversely affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.19(b).

“Affected Loans” as defined in Section 2.19(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agent” means each of Administrative Agent, Collateral Agent and Synthetic LC
Agent.

 

3



--------------------------------------------------------------------------------

“Agent Affiliates” as defined in Section 10.1(b).

“Aggregate Amounts Due” as defined in Section 2.18.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Amended and Restated First Lien Credit and Guaranty
Agreement, dated as of March 8, 2007, as amended and restated as of May 20,
2008, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Applicable Margin Adjustment” means 0.25% on the first anniversary of the
Closing Date, plus an additional 0.25% on each date that is the end of each six
month period following such first anniversary of the Closing Date.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 10.1(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor Subsidiary), in one
transaction or a series of transactions, of all or any part of Borrower’s or any
of its Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
Borrower’s Subsidiaries, other than (i) inventory (or other assets) sold, leased
or licensed out in the ordinary course of business (excluding any such sales,
leases or licenses out by operations or divisions discontinued or to be
discontinued), and (ii) sales, leases or licenses out of other assets for
aggregate consideration of less than $2,000,000 in the aggregate during any
Fiscal Year.

 

4



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent (provided, that the approval of the
Requisite Lenders shall be required to amend or modify any provision of Exhibit
E that relates to Restricted Sponsor Affiliates (such approval not to be
unreasonably withheld or delayed)).

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Virginia, Richmond Division, or any other court having competent
jurisdiction over the Cases.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Benchmark LIBOR Rate” as defined in Section 2.5(m).

“Beneficiary” means each Agent, Synthetic LC Issuing Bank, Lender and Lender
Counterparty.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Budget” means the business plan and projected operating budget by the Credit
Parties, dated March 31, 2008 (which includes income statements, balance sheets,
cash flow statements, and a line item for “total available liquidity”), on (i) a
monthly basis for the then-current Fiscal Year and (ii) on a quarterly basis for
the then-current Fiscal Year and through the next succeeding two Fiscal Years
(but in no event through a date that is later than the Term Loan Maturity Date),
and setting forth the anticipated uses of the Commitments, and which shall
provide for the payment of the fees and expenses relating to the Commitments,
ordinary course administrative expenses, and working capital and other general
corporate needs, in form satisfactory to Administrative Agent (it being
understood and agreed that the form of the Budget dated March 31, 2008 provided
to Administrative Agent on or prior to the Closing Date is acceptable to
Administrative Agent).

 

5



--------------------------------------------------------------------------------

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Canadian Subsidiary” means any Subsidiary that is incorporated, organized or
otherwise established under the laws of Canada or any political subdivision of
Canada.

“Capital Contribution Notice” as defined in Section 10.6(k)(ii).

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cases” as defined in the recitals hereto.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s and (vi) solely in respect of the cash management activities of
Subsidiaries of Borrower organized under the laws of Canada or any province or
territory thereof, equivalents to the investments described in clause (i) above
to the extent guaranteed by the full faith and credit of the government of
Canada and equivalents of investments described in clauses (iii) and (iv)

 

6



--------------------------------------------------------------------------------

above issued, accepted or offered by the local office of any commercial bank
organized under the laws of Canada, or any province or territory thereof of such
Canadian Subsidiary, which bank has combined capital and surplus of not less
than $1,000,000,000.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means, at any time after the Closing Date and except as
contemplated by the Plan, (i) any Person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act) other than a Sponsor Affiliate (a) shall
have acquired beneficial ownership of 35% or more on a fully diluted basis of
the voting and/or economic interest in the Equity Interests of Borrower
(provided, that if such percentage is exceeded as a result of an exchange of the
Borrower’s Equity Interests for Indebtedness, then this subclause (i)(a) shall
not be the basis of an Change of Control unless such Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than a
Sponsor Affiliate shall have beneficial ownership of 50% or more on a fully
diluted basis of the voting and/or economic interest in the Equity Interests of
Borrower outstanding after giving effect to such exchange of the Borrower’s
Equity Interests for Indebtedness) or (b) shall have obtained the power (whether
or not exercised) to elect a majority of the members of the board of directors
(or similar governing body) of Borrower; (ii) the majority of the seats (other
than vacant seats) on the board of directors (or similar governing body) of
Borrower cease to be occupied by Persons who either (a) were members of the
board of directors of Borrower on the Closing Date or (b) were nominated for
election by the board of directors of Borrower, a majority of whom were
directors on the Closing Date or whose election or nomination for election was
previously approved by a majority of such directors; or (iii) Borrower and
Guarantors shall cease to be the direct or indirect holders or owners of one
hundred percent (100%) of the Equity Interests of Real Estate Guarantors,
subject to the lien of the Pledge and Security Agreement.

“Class” means with respect to Lenders, each of the following classes of Lenders:
(i) Lenders having Term Loan Exposure and (ii) Lenders having Synthetic LC
Deposits.

“Closing Date” means the date on which the conditions to effectiveness of this
Agreement under Section 3.1 and Section 3.2 are satisfied or otherwise waived in
accordance with the terms of this Agreement.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Mortgaged Property” as defined in Section 3.1(g).

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests (but limited to 65% of such interests in Foreign
Subsidiaries as and to the extent set forth in the Pledge and Security
Agreement) and all monies and other property of any kind received on account
thereof) in which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

 

7



--------------------------------------------------------------------------------

“Collateral Agency Agreement” means the Collateral Agency Agreement, dated as of
the Closing Date, by and among the Joint First Lien Collateral Agent, the
Administrative Agent, the Revolving Administrative Agent and the Company, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Landlord Personal Property
Collateral Access Agreements, if any, and all other instruments, documents and
agreements delivered by any Credit Party pursuant to this Agreement or any of
the other Credit Documents, or constituting “Collateral Documents” under and as
defined in the Existing First Lien Credit Agreement, in each case in order to
grant to Collateral Agent and/or Joint First Lien Collateral Agent, for the
benefit of Secured Parties, or perfect, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

“Commitment” means any Synthetic LC Commitment or Term Loan Commitment.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confirmation Order” means the order by the Bankruptcy Court entered on
April 10, 2008 confirming the Plan.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Borrower and its Subsidiaries on a consolidated basis equal to (x) Consolidated
Net Income, plus, to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for (a) consolidated interest expense
(determined in accordance with GAAP), (b) provisions for taxes based on income,
(c) total depreciation expense, (d) total amortization expense (excluding Rental
Items amortization, except for one time and incremental charges resulting from
changes in estimates and accounting principles), (e) losses from Hedge
Agreements, (f) losses from discontinued operations, (g) losses from changes in
estimates and accounting principles (including subsequent changes related to a
change in the salvage value of rental inventory), (h) fees and costs associated
with the early extinguishment of debt, (i) fees and other expenses made or
incurred in connection with the transactions contemplated hereby that are paid
or accounted for (without duplication) within 180 days of the Closing Date,
(j) reasonable fees or expenses relating to any issuance of Equity Interests,
permitted Investments, Permitted Acquisitions or Indebtedness, whether or not
such transaction is consummated, to the extent deducted in computing
Consolidated Net Income, (k) with respect to any period (including any Fiscal
Quarter) during Fiscal Year 2008, costs and expenses actually incurred resulting
from administrative expenses paid with respect to the Cases for professional
fees and expenses and costs and expenses with respect to severance obligations
and/or employee retention plans adopted by the Borrower and approved by the
Bankruptcy Court prior to the Closing Date; (l) with respect to any period
(including any Fiscal Quarter) during Fiscal Year 2008, amounts paid

 

8



--------------------------------------------------------------------------------

as cure payments or similar costs in connection with executory contracts assumed
during the Cases or as part of the Plan, (m) non-recurring costs, losses and
restructuring charges, in each case associated with general and administration
costs in connection with the implementation and management of Real Estate
Guarantors, (n) costs or losses resulting directly from store closures, lease
terminations and liquidations of associated inventory which, in each case,
commenced prior to the Plan Effective Date, (o) costs and expenses with respect
to severance obligations and/or employee retention plans not to exceed
$5,000,000 in the aggregate from and after the Closing Date, (p) other non-Cash
charges reducing Consolidated Net Income (excluding any such non-Cash charge to
the extent that it represents an accrual or reserve for potential Cash charge in
any future period or amortization of a prepaid Cash charge that was paid in a
prior period), (q) non-recurring losses not to exceed $10,000,0000 in the
aggregate from and after the Closing Date or (r) non-recurring costs, losses and
restructuring charges, in each case associated with general and administrative
costs (but in no event including costs associated with store openings, closings
and relocations) in connection with consolidating the operations of the Movie
Gallery division and the Hollywood division not to exceed $10,000,000 in the
aggregate from and after the Closing Date, minus (y) to the extent increasing
Consolidated Net Income, the sum, without duplication, of amounts for (a) gains
from Hedge Agreements, (b) income from discontinued operations, (c) income from
changes in accounting principles (including subsequent changes related to a
change in the salvage value of rental inventory), (c) gains resulting from
liquidations of inventory commenced prior to the Plan Effective Date, (d) other
non-Cash gains increasing Consolidated Net Income for such period (excluding any
such non-Cash gain to the extent it represents the reversal of an accrual or
reserve for potential Cash gain in any prior period) and (e) non-recurring gains
not to exceed $10,000,0000 in the aggregate from and after the Closing Date. For
all purposes of this Agreement, Consolidated Adjusted EBITDA shall equal
$2,385,193 for the second Fiscal Quarter of 2007; $18,038,950 for the third
Fiscal Quarter of 2007; $44,312,703 for the fourth Fiscal Quarter of 2007; and
$56,473,694 for the first Fiscal Quarter of 2008.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Borrower and its Subsidiaries (but shall
in any event exclude the purchase or acquisition of assets pursuant to a
Permitted Acquisition).

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, (b) the Consolidated Working Capital
Adjustment, (c) the

 

9



--------------------------------------------------------------------------------

amount by which amortization of Rental Items exceeds cash purchases of Rental
Items and (d) extraordinary and non-recurring gains of the type described in
clause (e)(A) and (e)(B) of the definition of “Consolidated Net Income” (not to
exceed the aggregate amounts referred to in such clauses) to the extent such
gains are received in cash during such period, minus (ii) the sum, without
duplication, of the amounts for such period paid in cash from operating cash
flow of (a) scheduled repayments of Indebtedness for borrowed money (including
Indebtedness under the Seasonal Overadvance Facility, and excluding repayments
of Revolving Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments, but including the
principal component of Capital Leases), (b) Consolidated Capital Expenditures
(net of any proceeds of (y) any related financings with respect to such
expenditures and (z) any sales of assets used to finance such expenditures),
(c) Consolidated Interest Expense, (d) provisions for current taxes based on
income of Borrower and its Subsidiaries and payable in cash with respect to such
period, (e) the amount by which cash purchases of Rental Items exceeds
amortization of Rental Items, (f) extraordinary and non-recurring costs, losses
and restructuring charges of the type described in clause (e)(B) of the
definition of “Consolidated Net Income”, in clauses (x)(q) and (x)(r) of the
definition of “Consolidated Adjusted EBITDA” (not to exceed the aggregate
amounts referred to in such clauses) or in clauses (x)(i) through and including
(x)(o) of the definition of “Consolidated Adjusted EBITDA” to the extent such
charges are actually paid in cash during such period; (g) with respect to Fiscal
Year 2008, to the extent added in clause (x)(k) of the definition of
“Consolidated Adjusted EBITDA”, costs and expenses actually incurred resulting
from administrative expenses with respect to the Cases which are for
professional fees and expenses and are paid in Cash; and (h) to the extent added
in clause (x)(l) of the definition of “Consolidated Adjusted EBITDA”, amounts
paid in Cash during such Fiscal Year as cure payments or similar costs in
connection with executory contracts assumed during the Cases or as part of the
Plan.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Borrower and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amount not payable in Cash and any
amounts referred to in Section 2.12(e)(i) payable on or before the Closing Date.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, but excluding the
effects of any of the following, (ii) (a) the income (or loss) of any Person
(other than a Subsidiary of Borrower) in which any other Person (other than
Borrower or any of its Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to Borrower or
any of its Subsidiaries by such Person during such period, (b) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of
Borrower or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries, (c) the income of any Subsidiary of Borrower to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that

 

10



--------------------------------------------------------------------------------

Subsidiary, (d) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, and (e) (to the extent not included
in clauses (a) through (d) above) any (A) net extraordinary gains or (B) net
extraordinary losses.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities
(which may be a negative number).

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Covenant Measurement Date” as defined in Section 10.6(k)(ii).

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Intercreditor Agreement, the Collateral Agency Agreement, any
documents or certificates executed by Borrower in favor of Synthetic LC Issuing
Bank relating to Synthetic Letters of Credit, and all other documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, Synthetic LC Issuing Bank or any Lender in connection
herewith or the Existing First Lien Credit Agreement.

“Credit Extension” means the making of a Loan, the issuing of a Synthetic Letter
of Credit, or the making of a Synthetic LC Deposit.

“Credit Party” means Borrower and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

 

11



--------------------------------------------------------------------------------

“Debtors” means Borrower and each Guarantor that was a debtor in the Cases.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.14 or
Section 2.15 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Borrower and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Borrower, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

“Defaulted Loan” as defined in Section 2.23.

“Defaulting Lender” as defined in Section 2.23.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“DIP Credit Agreement” as defined in the recitals hereto.

“DIP Credit Facility Obligations” means the “Obligations” as defined in the DIP
Credit Agreement.

“Disclosed Matter” means the existence or occurrence of any matter which has
been disclosed by Borrower in any filing made by Borrower with the Securities
and Exchange Commission prior to the Closing Date and after December 31, 2007
(including disclosures regarding financial performance or condition as set forth
in any Form 10-K or Form 10-Q during such period); provided, that no matter
shall constitute a “Disclosed Matter” to the extent it shall prove to be, or
shall become, materially more adverse to Borrower and its Subsidiaries taken as
a whole or to the Lenders than it would have reasonably appeared to be on the
basis of the disclosure contained in any of the documents referred to above in
this definition.

 

12



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Term Loan Maturity Date.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans; provided, neither Borrower nor any of its
Subsidiaries shall be an Eligible Assignee (except as otherwise provided in
Section 10.6(k)).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Borrower or any of its Subsidiaries or any Facility.

 

13



--------------------------------------------------------------------------------

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Borrower or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Borrower, any of its Subsidiaries or

 

14



--------------------------------------------------------------------------------

any of their respective ERISA Affiliates of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xi) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Properties” means the properties located at 404 Third Avenue, NW,
Aliceville, Alabama and 1311 Woodmount, Tuscumbie, Alabama, collectively.

“Existing First Lien Credit Agreement” as defined in the recitals hereto.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or (if such

 

15



--------------------------------------------------------------------------------

officer has been duly appointed in accordance with the Organizational Documents
of Borrower) the chief accounting officer of Borrower that such financial
statements fairly present, in all material respects, the financial condition of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means each 13 week period after the end of the Fiscal Year
except the last period in Fiscal Year 2007 and in Fiscal Year 2012, which shall
be a 14 week period.

“Fiscal Year” means any 52 week period ending on the first Sunday following
December 30, except for 2007 and 2012, respectively, which shall be a 53 week
period ending January 6, 2008 and January 6, 2013, respectively (as set forth in
Schedule 1A hereto); references to a Fiscal Year with a number corresponding to
any calendar year (e.g., the “2007 Fiscal Year”) refer to the Fiscal Year ending
on the first Sunday following December 30 of such calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Joint First Lien Collateral Agent, for the benefit of the Secured
Parties, and located in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Default” as defined in Section 2.23.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Game Crazy” means the Borrower’s business, operations and locations, including
www.gamecrazy.com, which, taken together, constitutes the Borrower’s “Game
Crazy” business segment, and shall include all Equity Interests of any
Subsidiary owning Game Crazy assets and properties and the assets and properties
(tangible and intangible, real and personal) related to, or used in connection
with, such segment. The “Game Crazy” segment includes the business, operations
and locations within Hollywood Video stores as well as free-standing locations.

“Game Crazy IPO” means any underwritten public offering by Borrower of its and
any other Credit Party’s common Equity Interests in a Subsidiary formed to hold
all the

 

16



--------------------------------------------------------------------------------

Game Crazy assets and properties pursuant to a registration statement filed with
the Securities and Exchange Commission in accordance with the Securities Act.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“GSCP” as defined in the preamble.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of Borrower and each Domestic Subsidiary of Borrower
(including the Real Estate Guarantors) and, at the election of Borrower and upon
compliance with Section 5.10, Movie Gallery Canada.

“Guarantor Subsidiary” means each Guarantor other than Borrower.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty and satisfactory to Administrative
Agent.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

17



--------------------------------------------------------------------------------

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the Fiscal Years
ended January 1, 2006 and December 31, 2006, consisting of balance sheets and
the related consolidated statements of operations, stockholders’ equity and cash
flows for such Fiscal Years, (ii) the unaudited financial statements of Borrower
and its Subsidiaries as at the most recent Fiscal Quarter ending 45 days or more
prior to the Closing Date, consisting of a balance sheet and the related
consolidated statements of operations, stockholders’ equity and cash flows for
the three-, six-or nine- fiscal month period, as applicable, ending on such
date, and (iii) the unaudited financial statements of Borrower and its
Subsidiaries as of the most recent fiscal month ending 30 days or more prior to
the Closing Date, consisting of a balance sheet and related consolidated
statements of operations, stockholders’ equity and cash flows for such month;
and, in the case of clauses (i), (ii) and (iii), certified by the chief
financial officer of Borrower that they fairly present, in all material
respects, the financial condition of Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Inactive Entities” means (a) the following entities in which Movie Gallery US,
LLC, a Guarantor, has an ownership interest as of the Closing Date: DVDStation,
Inc. and Echo, LLC; and (b) the following entity in which Borrower and Movie
Gallery US, LLC, a Guarantor, have an ownership interest as of the Closing Date:
Movie Gallery Mexico Inc., S. de R.L. de C.V.

“Increased-Cost Lenders” as defined in Section 2.24.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) Disqualified Equity Interests, (viii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(ix) any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the obligation of the obligor thereof will
be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in
respect thereof; (x) any liability of such Person for an obligation of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise

 

18



--------------------------------------------------------------------------------

acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (x), the primary purpose or intent thereof is as described in
clause (ix) above; and (xi) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes; provided, in no event shall (x) obligations under any
Interest Rate Agreement and any Currency Agreement be deemed “Indebtedness” for
any purpose under Section 6.7 and (y)(A) deferred compensation arrangements or,
(B) severance obligations payable over time be deemed to be “Indebtedness”
hereunder.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto (it being agreed that, such counsel fees
and expenses shall be limited to one primary counsel, and any additional special
and local counsel in each appropriate jurisdiction, for the Indemnitees, except
in the case of actual or potential conflicts of interest between or among the
Indemnitees), and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, Synthetic LC Issuing Bank’s agreement to
issue Synthetic Letters of Credit or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter delivered by any Lender to Borrower with respect to the transactions
contemplated by this Agreement; or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Installment” as defined in Section 2.13.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

 

19



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
L evidencing Indebtedness owed among the Credit Parties and their Subsidiaries.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of March 8, 2007, as amended and restated as of the Closing
Date, among the Joint First Lien Collateral Agent, Borrower and the Second Lien
Collateral Agent.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four Fiscal Quarter period
then ended to (ii) Consolidated Interest Expense for such four Fiscal Quarter
period.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of the Term Loans shall extend beyond the Term Loan Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

20



--------------------------------------------------------------------------------

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Borrower from any Person (other than Borrower or any
Guarantor Subsidiary), of any Equity Interests of such Person; and (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Borrower or any of
its Subsidiaries to any other Person (other than Borrower or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

“Joint First Lien Collateral Agent” means the “Joint First Lien Collateral
Agent” as defined in the Collateral Agency Agreement.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Kiosk Program” means the installation of movie rental kiosks in various retail
and other locations.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit K with such
amendments, restatements or modifications as may be approved by Collateral
Agent.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender” means each “Lender” (as such term is defined under the Existing First
Lien Credit Agreement) that is a party to the Existing First Lien Credit
Agreement on the Closing Date, and any other Person that becomes a party hereto
pursuant to an Assignment Agreement.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender and any Person who
enters into a Hedge Agreement in connection with the transactions contemplated
by the Credit Documents prior to the Closing Date and is a Lender as of the
Closing Date), including each such Affiliate that enters into a joinder
agreement with Joint First Lien Collateral Agent and the Administrative Agent.

 

21



--------------------------------------------------------------------------------

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Total First Lien Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Loan” means a Term Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document;
provided, that no Disclosed Matter shall constitute a Material Adverse Effect
and (B) the occurrence of any matters described on Schedule 4.7 hereto shall not
constitute a Material Adverse Effect.

“Material Contract” means any contract or other arrangement to which Borrower or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value in excess of $250,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the remaining term of the lease
are less than $750,000 or (ii) any Real Estate Asset that the Requisite Lenders
have determined is material to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any Subsidiary of
the Borrower.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Movie Gallery Canada” means Movie Gallery Canada, Inc., a wholly-owned
Subsidiary of Borrower organized under the laws of the Province of New
Brunswick.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

22



--------------------------------------------------------------------------------

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means (a) with respect to the financial statements delivered
pursuant to Section 5.1(b) and Section 5.1(c), a narrative report describing the
operations of Borrower and its Subsidiaries which report meets the requirements
of Item 303 of Regulation S-K promulgated under the Securities Act for the
applicable Fiscal Quarter or Fiscal Year and for the period from the beginning
of the then current Fiscal Year to the end of such period to which such
financial statements relate, and (b) with respect to the financial statements
delivered pursuant to Section 5.1(a), a narrative report prepared on a basis
consistent with, and setting forth the same types of information as set forth
in, the monthly financial statement reporting package delivered to
Administrative Agent prior to the Closing Date.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Borrower or any of its Subsidiaries in connection with
such Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Borrower or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Borrower or such Subsidiary in respect thereof, and
(b) any bona fide reasonable direct costs incurred in connection with any sale
of such assets as referred to in clause (i)(b) of this definition, including
income taxes payable as a result of any gain recognized in connection therewith.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Core Assets” means the following assets of the Borrower and its
Subsidiaries which are not essential or material to the conduct of the
businesses of the Borrower and its Subsidiaries: (i) aircraft of the Borrower
and its Subsidiaries, (ii) the “Reel.com” assets, (iii) the “Rack Division”
assets, (iv) the iBlast division assets, (v) the assets and/or Equity Interests
of MG Automation, Inc. and MG Digital, Inc., (vi) the “Movie Beam” assets,
(vii) owned real estate on the Closing Date and (viii) other assets which are
not essential or material

 

23



--------------------------------------------------------------------------------

to the conduct of the businesses of the Borrower and its Subsidiaries to the
extent that the value of each such asset, individually, does not exceed
$100,000, and the value of all such assets, in the aggregate, does not exceed
$500,000 in any Fiscal Year.

“Non-US Lender” as defined in Section 2.21(c).

“Note” means a Term Loan Note.

“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to the Agents (including former
Agents), Synthetic LC Issuing Bank, Synthetic LC Depositary Bank, the Lenders or
any of them and Lender Counterparties, under any Credit Document or Hedge
Agreement, whether for principal, interest (including interest which, but for
the filing of a petition in bankruptcy with respect to such Credit Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Synthetic Letters of Credit, payments for
early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Patriot Act” as defined in Section 3.1(u).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided,

 

24



--------------------------------------------------------------------------------

  (i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

 

  (ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

 

  (iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of Borrower in connection with such
acquisition shall be owned 100% by Borrower or a Guarantor Subsidiary thereof,
and Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of Borrower, each of the actions set forth in Sections 5.10
and/or 5.11, as applicable;

 

  (iv) Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.7 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.7(e));

 

  (v) Borrower shall have delivered to Administrative Agent (A) at least 10
Business Days prior to such proposed acquisition, (i) a Compliance Certificate
evidencing compliance with Section 6.7 as required under clause (iv) above and
(ii) all other relevant financial information with respect to such acquired
assets, including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.7 and (B) promptly
upon request by Administrative Agent, (i) a copy of the purchase agreement
related to the proposed Permitted Acquisition (and any related documents
reasonably requested by Administrative Agent) and (ii) quarterly and annual
financial statements of the Person whose Equity Interests or assets are being
acquired for the twelve month (12) month period immediately prior to such
proposed Permitted Acquisition, including any audited financial statements that
are available;

 

  (vi) any Person or assets or division as acquired in accordance herewith
(y) shall be in same business or lines of business in which Borrower and/or its
Subsidiaries are engaged as of the Closing Date or any business reasonably
related thereto or a reasonable extension thereof and (z) shall have generated
positive cash flow for the four quarter period most recently ended prior to the
date of such acquisition; and

 

25



--------------------------------------------------------------------------------

  (vii) the aggregate unused portion of the Revolving Commitments at such time
(after giving effect to the consummation of the respective Permitted Acquisition
and any financing thereof) shall equal or exceed $50,000,000.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Plan” as defined in the recitals hereto.

“Plan Effective Date” means the “Effective Date” as defined in the Plan.

“Platform” as defined in Section 5.1(p).

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement, dated as of March 8, 2007, as amended and restated as of the
Closing Date, to be executed by Borrower and each Guarantor substantially in the
form of Exhibit I, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Agent or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Principal Office” means, for each of Administrative Agent, Collateral Agent,
Synthetic LC Agent and Synthetic LC Issuing Bank, such Person’s “Principal
Office” as set forth on Appendix A, or such other office or office of a third
party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Borrower, Administrative Agent and each Lender.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; and (ii) with respect to all payments,
computations and other matters relating to the participations in Synthetic
Letters of Credit, the Synthetic LC Deposits or the Synthetic LC Disbursements,
the percentage obtained by dividing (a) the Synthetic LC Deposit of that Lender
by (b) the aggregate Synthetic LC Deposits of all Lenders. For all other
purposes with respect to each Lender, “Pro Rata Share” means the percentage
obtained by dividing (A) an amount equal to the sum of the Term Loan Exposure
and the Synthetic LC Exposure of that Lender, by (B) an amount equal to the sum
of the aggregate Term Loan Exposure and the aggregate Synthetic LC Exposure of
all Lenders.

 

26



--------------------------------------------------------------------------------

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Real Estate Guarantors” means M.G.A. Realty I, LLC and MG Automation LLC, each
individually a Real Estate Guarantor, together with their successors and
assigns, including any trustee or other fiduciary hereafter appointed as legal
representative on behalf of such person or on behalf of any such successor or
assign.

“Register” as defined in Section 2.8(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Rental Items” means video cassette tapes, digital versatile disc (DVD) or video
discs (regardless of format), video games, audiotapes and related equipment to
the extent that such items were acquired by Borrower or any of its Subsidiaries
for sale or rental to their customers or are held by Borrower or such Subsidiary
for sale or rental to their customers.

“Replacement Lender” as defined in Section 2.24.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Synthetic LC Exposure and representing more than 50% of the sum
of (i) the aggregate Term Loan Exposure of all such Lenders and (ii) the
aggregate Synthetic LC Exposure of all such Lenders. For purposes of this
definition, in respect of Lenders that are Restricted Sponsor Affiliates, the
aggregate amount of Term Loan Exposure and/or Synthetic LC Exposure (“Voting
Power Determinants”) shall be determined by including all Voting Power
Determinants held or beneficially owned by Restricted Sponsor Affiliates so long
as the aggregate Voting Power Determinants held or beneficially owned by all
Restricted Sponsor Affiliates does not exceed 15% of all Voting Power
Determinants. If the aggregate Voting Power Determinants held or beneficially
owned by all Restricted Sponsor Affiliates represent in excess of 15% of the
aggregate Voting Power Determinants held or beneficially owned by all

 

27



--------------------------------------------------------------------------------

Lenders (including all Restricted Sponsor Affiliates), then, for purposes solely
of this definition, (x) the aggregate Voting Power Determinants held or
beneficially owned by all Restricted Sponsor Affiliates shall be ratably reduced
so as to equal, in the aggregate, 15% of the aggregate Voting Power Determinants
and (y) the Voting Power Determinants held or beneficially owned by all Lenders
other than Restricted Sponsor Affiliates shall be ratably increased so as to
equal, in the aggregate, 85% of the aggregate Voting Power Determinants. The
foregoing limitations regarding Voting Power Determinants shall not apply in
respect to voting on a plan of reorganization for the Borrower, or in respect
to, consenting to, supporting or opposing a sale of all or substantially all of
the assets of the Credit Parties taken as a whole in one or more series of
related transactions, in each case under Chapter 11 of the Bankruptcy Code
(following a Default or Event of Default described in Section 8.1(f) or 8.1(g))
if (i) such plan of reorganization, or such sale, provides that the Sponsor
Affiliates receive less than 5% of the value of the Equity Interests then owned
in the Borrower in exchange for the Equity Interests in Borrower, or less than
5% of the proceeds of such sale, and (ii) at such time, such Sponsor Affiliates
do not then own (beneficially or otherwise) any Second Lien Term Loans or other
Indebtedness under the Second Lien Credit Agreement (otherwise, the Voting Power
Determinants shall remain in effect).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Borrower now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Borrower now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment, or any other payment (other than principal or
interest), with respect to the Indebtedness outstanding under the Second Lien
Credit Agreement, any Indebtedness under any Term Loan Refinancing Indebtedness,
and any other Indebtedness which is subordinated in right of payment to the
Obligations.

“Restricted Sponsor Affiliates” means the Sponsor Affiliates, but only at such
times that the Sponsor Affiliates (i) have, in the aggregate, ownership
(beneficial or otherwise) of 20% or more of the voting and/or economic interest
in the Equity Interests of Borrower, or (ii) have, individually or in the
aggregate, the power to direct or cause the direction of the management and
policies of Borrower or any of the Credit Parties, whether through the ownership
of voting securities or by contract or otherwise.

“Revolver Refinancing Indebtedness” means a refinancing, renewal or extension of
all of the Revolving Loans, commitment and other revolving credit exposure under
the Revolving Credit Agreement on the following terms: (A) such refinancing,
renewal or extension shall not result in 50% or more of the Indebtedness and
commitment subject to any such refinancing, renewal or extension being held by
an Affiliate of any Credit Party, (B) the Indebtedness and commitment subject to
any such refinancing, renewal or extension is in an aggregate principal and
commitment amount not greater than the aggregate principal and commitment amount
of the Revolving Loans and other revolving credit exposure and

 

28



--------------------------------------------------------------------------------

commitments under the Revolving Credit Agreement being renewed, refinanced or
extended, (C) the Indebtedness subject to any such refinancing, renewal or
extension shall have a final maturity which is no earlier than, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the three year anniversary of the Closing Date, (D) the cash yield or
cash interest on the Indebtedness shall not exceed (i) LIBOR plus 6%, plus
(ii) 2% in upfront fees on the aggregate principal and commitment amount of the
Revolving Loans and other revolving credit exposure and commitments under the
Revolving Credit Agreement being renewed, refinanced or extended (provided, that
if the upfront fee is greater than 2% then the excess amount thereof shall be
amortized through final maturity and be applied to reduce the interest rate
margin set forth in subclause (D)(i)), (E) the covenants, events of default,
subordination and other provisions thereof (including any guarantees thereof)
shall be, in the aggregate, no less favorable to the Borrower and to the Lenders
than those contained in the Revolving Credit Documents, and the lenders shall
agree to be bound by the terms of the Intercreditor Agreement and Collateral
Agency Agreement and (F) no Default or Event of Default shall have occurred and
be continuing or result therefrom.

“Revolving Administrative Agent” means the “Administrative Agent” as defined in
the Revolving Credit Agreement.

“Revolving Credit Agreement” means the Revolving Credit and Guaranty Agreement,
dated as of the Closing Date, among Borrower, certain Subsidiaries of Borrower,
the Revolving Administrative Agent, and the other agents and lenders party
thereto, as such may be amended, restated, supplemented or otherwise modified
from time to time in accordance with this Agreement.

“Revolving Credit Documents” means the “Credit Documents” as defined in the
Revolving Credit Agreement.

“Revolving Loan” means a revolving loan made under the Revolving Credit
Agreement.

“Revolving Letter of Credit” means a commercial or standby letter of credit
issued or to be issued under the Revolving Credit Agreement.

“Revolving Commitment” means the commitment of a lender under the Revolving
Credit Agreement to make or otherwise fund any Revolving Loan and to acquire
participations in Revolving Letters of Credit thereunder and “Revolving
Commitments” means such commitments of all such lenders thereunder in the
aggregate.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Seasonal Overadvance Facility” means a letter of credit procurement facility
provided by a Sponsor Affiliate on the following terms: (A) the Indebtedness or
other obligations thereunder shall be unsecured, (B) the letters of credit
issued under the facility shall be used only for the purposes described on
Schedule 1B hereto, (C) the cash yield or cash interest on the Indebtedness
shall not exceed the rate applicable for Loans under this Agreement at such
time, (D) the covenants, events of default, subordination and other provisions
thereof (including any

 

29



--------------------------------------------------------------------------------

guarantees thereof) shall be as set forth on Schedule 1B hereto and shall be, in
the aggregate, no less favorable to the Borrower and to the Lenders than those
contained in the Second Lien Credit Documents as currently in effect and (E) no
Default or Event of Default shall have occurred and be continuing or result
therefrom.

“Second Lien Collateral Agent” means the “Collateral Agent” as defined in the
Second Lien Credit Agreement.

“Second Lien Credit Agreement” means the Amended and Restated Second Lien Term
Loan and Guaranty Agreement, dated as of March 8, 2007, as amended and restated
as of the Closing Date, among Borrower, certain Subsidiaries of Borrower, and
the agents and lenders party thereto, as such may be amended, restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Second Lien Credit Documents” means the “Credit Documents” as defined in the
Second Lien Credit Agreement.

“Second Lien Term Loans” means term loans in an aggregate principal amount of
$117,141,030 outstanding on the Closing Date under the Second Lien Credit
Agreement.

“Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Total Secured Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, determined on a going concern basis, both (i) (a) the sum of such
Credit Party’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Credit Party’s present assets; (b) such
Credit Party’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and reflected in the Projections or with
respect to any transaction contemplated or undertaken after the Closing Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe)

 

30



--------------------------------------------------------------------------------

that it will incur, debts beyond its ability to pay such debts as they become
due (whether at maturity or otherwise); and (ii) such Person is “solvent” within
the meaning given that term and similar terms under the Bankruptcy Code and
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, including such Credit Party’s rights to contribution,
indemnification and reimbursement, represents the amount that can reasonably be
expected to become an actual or matured liability (irrespective of whether such
contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Sponsor Affiliates” means Aspen Advisors, Condor Partners, Sopris Capital
Advisors LLC, Sopris Capital Management and Trendex Capital Management and their
respective Affiliates.

“Sub-Account” as defined in Section 2.5(i).

“Subject Transaction” as defined in Section 6.7(f).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Synthetic LC Agent” means Wachovia as agent on behalf of Synthetic LC Issuing
Bank and Synthetic LC Depositary Bank hereunder with respect to the issuance of
the Synthetic Letters of Credit, together with its permitted successors and
assigns in such capacity or any successor or replacement Synthetic LC Agent
hereunder.

“Synthetic LC Commitment” means the commitment of a Lender to acquire
participations in Synthetic Letters of Credit hereunder and “Synthetic LC
Commitments” means such commitments of all Lenders. The aggregate amount of the
Synthetic LC Commitments as of the Closing Date is $23,500,000.

“Synthetic LC Commitment Period” means the period from the Closing Date to but
excluding the Synthetic LC Commitment Termination Date.

“Synthetic LC Commitment Termination Date” means the earliest to occur of
(i) May 20, 2009, with respect to Wachovia in its capacities as Synthetic LC
Issuing Bank, Synthetic LC Agent and Synthetic LC Depository Bank and May 20,
2012 with respect to replacement Synthetic LC Issuing Bank, Synthetic LC Agent
and Synthetic LC Depositary Bank appointed after Wachovia has resigned on
May 20, 2009 pursuant to Section 9.7(e); (ii) the date that is ninety (90) days
following the date the aggregate principal amount of the Term Loans

 

31



--------------------------------------------------------------------------------

hereunder do not exceed $20,000,000, (iii) the date the Synthetic LC Commitments
are permanently reduced to zero pursuant to Section 2.14(b), or (iv) the date of
the termination of the Synthetic LC Commitments pursuant to Section 8.1.

“Synthetic LC Deposit” means, with respect to each Synthetic LC Lender, the
amount of such Synthetic LC Lender’s Synthetic LC Commitment that such Synthetic
LC Lender shall deposit in such Synthetic LC Lender’s Sub-Account with
Administrative Agent on or before the Closing Date, and that amount shall in
turn be deposited by Administrative Agent in the Synthetic LC Deposit Account on
or before the Closing Date, as such amount may be (a) reduced from time to time
as a result of withdrawals by the Synthetic LC Agent, on behalf of the Synthetic
LC Issuing Bank, from the Synthetic LC Deposit Account and debited by the
Administrative Agent to the Sub-Account of each Synthetic LC Lender or
reinstated from time to time as a result of payments by Borrower to
Administrative Agent, which payments shall be remitted to Synthetic LC Agent and
deposited into the Synthetic LC Deposit Account and credited by Administrative
Agent to the Sub-Account of each such Synthetic LC Lender pursuant to
Section 2.5, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.6 and, “Synthetic LC
Deposits” mean such deposits of all Synthetic LC Lenders.

“Synthetic LC Deposit Account” as defined in Section 2.5(i).

“Synthetic LC Deposit Return” as defined in Section 2.5(m).

“Synthetic LC Depositary Bank” shall mean Wachovia or any successor or
replacement Synthetic LC Depositary Bank hereunder.

“Synthetic LC Disbursement” means a payment made by Synthetic LC Issuing Bank
pursuant to a Synthetic Letter of Credit or an amount otherwise due and owing to
Synthetic LC Agent in respect of the Synthetic Letter of Credit facility
hereunder.

“Synthetic LC Exposure” means, with respect to any Lender, as of any date of
determination, such Lender’s Pro Rata Share of the aggregate Synthetic LC
Deposits and Synthetic LC Usage (other than the portion of such Synthetic LC
Usage represented by amounts available for drawing, but not yet drawn, under
Synthetic Letters of Credit).

“Synthetic LC Issuing Bank” means Wachovia as Synthetic LC Issuing Bank
hereunder with respect to Synthetic Letters of Credit, together with its
permitted successors and assigns in such capacity, or any successor or
replacement Synthetic LC Issuing Bank hereunder.

“Synthetic LC Lender” means a Lender having an interest in the Synthetic LC
Deposit Account or the Synthetic LC Commitment.

“Synthetic LC Reimbursement Date” as defined in Section 2.5(d).

“Synthetic LC Usage” means, as of any date of determination, the sum of (i) the
maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Synthetic Letters of Credit then outstanding,
and (ii) the aggregate amount of all Synthetic LC Disbursements not theretofore
reimbursed by or on behalf of Borrower.

 

32



--------------------------------------------------------------------------------

“Synthetic Letter of Credit Limit” means, for so long as Wachovia shall be the
Synthetic LC Issuing Bank, $21,900,000, and at all other times, $23,500,000, in
all cases as may be reduced from time to time by Borrower in connection with a
reduction of the Synthetic LC Commitments.

“Synthetic Letter of Credit” means a commercial or standby letter of credit
issued or to be issued by Synthetic LC Issuing Bank under the Synthetic LC
Commitment pursuant to this Agreement, and shall include, without limitation,
those letters of credit issued under the Existing First Lien Credit Agreement
identified on Schedule 3 hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

“Term Lender Group” means a group of one or more Lenders, other than Lenders
that are Restricted Sponsor Affiliates, having or holding Term Loan Exposure and
representing more than 25% of the aggregate Term Loan Exposure of all Lenders.

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.1(a).

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The aggregate amount of the Term Loan Commitments as
of the Closing Date is $602,988,750 plus payment-in-kind interest and other
principal increases hereunder.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means the earliest to occur of (i) May 20, 2012,
(ii) the date that is ninety (90) days following the date the aggregate
principal amount of the Term Loans hereunder do not exceed $20,000,000, or
(iii) the date that all Term Loans become due and payable in full hereunder,
whether by acceleration or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, restated, supplemented or otherwise modified from time to time.

 

33



--------------------------------------------------------------------------------

“Term Loan Refinancing Indebtedness” means Indebtedness incurred solely in order
to repay all or any portion of the Term Loans hereunder on the following terms:
(A) the Indebtedness thereunder shall be unsecured and shall have a final
maturity which is later than, and does not require any scheduled amortization or
other scheduled payments of principal prior to, the five year anniversary of the
Closing Date, (B) the proceeds under the facility shall be used only to repay
the Term Loans hereunder, (C) the cash yield or cash interest on the
Indebtedness shall not exceed 110% of applicable rate for Loans under this
Agreement at such time, (D) the covenants, events of default, subordination and
other provisions thereof (including any guarantees thereof) shall be reasonably
satisfactory to the Administrative Agent and shall be, in the aggregate, no less
favorable to the Borrower and to the Lenders than those contained in the Second
Lien Credit Documents (provided that such provisions shall not include financial
covenants, and shall be subject to automatic amendment to conform to any
amendments made to the Second Lien Credit Documents) and (E) no Default or Event
of Default shall have occurred and be continuing or result therefrom.

“Terminated Lender” as defined in Section 2.24.

“Title Policy” as defined in Section 3.1(g).

“Total First Lien Debt” means, as at any date of determination, Indebtedness
with respect to Loans plus Synthetic LC Usage (only to the extent drawn and not
reimbursed) plus Indebtedness with respect to Revolving Loans (minus the
proceeds of Revolving Loans used to secure issued and outstanding Additional
Letters of Credit pursuant to Section 6.2(s)) and Revolving Letters of Credit
(only to the extent drawn and not reimbursed) plus Indebtedness with respect to
Additional Letters of Credit (if secured with the proceeds of Revolving Loans
pursuant to Section 6.2(s)).

“Total Secured Debt” means, as at any date of determination, Indebtedness with
respect to Loans plus Synthetic LC Usage (only to the extent drawn and not
reimbursed) plus Indebtedness with respect to Revolving Loans (minus the
proceeds of Revolving Loans used to secure issued and outstanding Additional
Letters of Credit pursuant to Section 6.2(s)) and Revolving Letters of Credit
(only to the extent drawn and not reimbursed) plus Indebtedness with respect to
Second Lien Term Loans plus Indebtedness with respect to Additional Letters of
Credit (if secured with the proceeds of Revolving Loans pursuant to
Section 6.2(s)) plus any other Indebtedness of the Borrower and any of its
Subsidiaries secured by a Lien.

“Type of Loan” means either a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” as defined in Section 2.21(c).

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors and assigns.

1.2. Accounting Terms Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with

 

34



--------------------------------------------------------------------------------

GAAP. Financial statements and other information required to be delivered by
Borrower to Lenders pursuant to Section 5.1(b) and 5.1(c) shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in Section 5.1(e), if
applicable). Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements. If at any time any change in GAAP (or a change in the
application of the policies thereof) would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and Borrower or
Requisite Lenders shall so request, Administrative Agent, Requisite Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Requisite Lenders), provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and Borrower shall provide to Administrative Agent and
Lenders reconciliation statements provided for in Section 5.1(e).

1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

SECTION 2. LOANS AND SYNTHETIC LETTERS OF CREDIT

2.1. Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make Loans to Borrower in an amount equal to such Lender’s
Term Loan Commitment. Borrower may make only one borrowing under the Term Loan
Commitment. Each Lender’s Term Loan Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Lender’s Term Loan Commitment. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. For the
avoidance of doubt, as of the Closing Date the Term Loans have been fully funded
and the aggregate unfunded Term Loan Commitments equal $0. Subject to Sections
2.14(a) and 2.15, all amounts owed hereunder with respect to the Term Loans
shall be paid in full no later than the Term Loan Maturity Date.

 

35



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Term Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than (i) one day prior to the Closing Date for Base Rate Loans,
and (ii) three days prior to the Closing Date for Eurodollar Rate Loans.
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.

(ii) Each Lender shall make its Term Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer
of same day funds in Dollars, at the Principal Office designated by
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of Borrower at the Principal
Office designated by Administrative Agent or to such other account as may be
designated in writing to Administrative Agent by Borrower.

2.2. [RESERVED].

2.3. [RESERVED].

2.4. [RESERVED].

2.5. Issuance of Synthetic Letters of Credit and Purchase of Participations
Therein.

(a) Synthetic Letters of Credit. During the Synthetic LC Commitment Period,
subject to the terms and conditions hereof, Synthetic LC Issuing Bank agrees to
issue Synthetic Letters of Credit for the account of Borrower in the aggregate
amount up to but not exceeding the aggregate Synthetic Letter of Credit Limit;
provided, (i) each Synthetic Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each Synthetic Letter of Credit shall not be less than
$50,000 or such lesser amount as is acceptable to Synthetic LC Issuing Bank;
(iii) after giving effect to such issuance, in no event shall the Synthetic LC
Usage exceed the Synthetic Letter of Credit Limit; (iv) in no event shall any
standby Synthetic Letter of Credit issued by Wachovia as Synthetic LC Issuing
Bank have an expiration date later than the earlier of (1) the tenth Business
Day prior to the Synthetic LC Commitment Termination Date or (2) the date which
is one year from the date of issuance of any such standby Synthetic Letter of
Credit; and (v) in no event shall any commercial Synthetic Letter of Credit
(1) have an expiration date later than the earlier of (A) the tenth Business Day
prior to the Synthetic LC Commitment Termination Date and (B) the date which is
180 days from the date of issuance of such commercial Synthetic Letter of Credit
or (2) be issued if such commercial Synthetic Letter of Credit is otherwise
unacceptable to Synthetic LC Issuing Bank in its reasonable discretion. Subject
to the foregoing, Synthetic LC Issuing Bank may agree that a standby Synthetic
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year each, unless Synthetic LC Issuing Bank elects not
to extend for any such additional period; provided, Synthetic LC Issuing Bank
shall not extend any such Synthetic Letter of Credit if it has received written
notice that an Event of Default has occurred and is continuing at the time
Synthetic LC Issuing Bank must elect to allow such extension.

 

36



--------------------------------------------------------------------------------

(b) Notice of Issuance. Whenever Borrower desires the issuance of a Synthetic
Letter of Credit, it shall deliver to Administrative Agent (with a copy to
Synthetic LC Agent and Synthetic LC Issuing Bank) an Issuance Notice no later
than 12:00 p.m. (New York City time) at least three Business Days (in the case
of standby letters of credit) or five Business Days (in the case of commercial
letters of credit), or in each case such shorter period as may be agreed to by
Synthetic LC Issuing Bank in any particular instance (including in connection
with Synthetic Letters of Credit to be issued on the Closing Date), in advance
of the proposed date of issuance. Upon satisfaction or waiver of the conditions
set forth in Section 3.2, Synthetic LC Issuing Bank shall issue the requested
Synthetic Letter of Credit only in accordance with Synthetic LC Issuing Bank’s
standard operating procedures. Upon the issuance of any Synthetic Letter of
Credit or amendment or modification to a Synthetic Letter of Credit, Synthetic
LC Issuing Bank shall promptly notify Administrative Agent (with a copy to
Synthetic LC Agent) who shall as soon as practicable notify each Synthetic LC
Lender of such issuance, which notice shall be accompanied by a copy of such
Synthetic Letter of Credit or amendment or modification to a Synthetic Letter of
Credit and the amount of such Lender’s respective participation in such
Synthetic Letter of Credit pursuant to Section 2.5(e). Unless the Synthetic LC
Issuing Bank has received notice from the Administrative Agent to the contrary,
the Synthetic LC Issuing Bank shall be entitled to rely on any certification
from Borrower contained in any Issuance Notice to the effect that the conditions
precedent to the issuance of any requested Synthetic Letter of Credit have been
satisfied in full.

(c) Responsibility of Synthetic LC Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Synthetic Letter of Credit by the beneficiary thereof, Synthetic LC Issuing Bank
shall be responsible only to examine the documents delivered under such
Synthetic Letter of Credit with reasonable care so as to ascertain whether they
appear on their face to be in accordance with the terms and conditions of such
Synthetic Letter of Credit. As between Borrower and Synthetic LC Issuing Bank,
Borrower assumes all risks of the acts and omissions of, or misuse of the
Synthetic Letters of Credit issued by Synthetic LC Issuing Bank, by the
respective beneficiaries of such Synthetic Letters of Credit. In furtherance and
not in limitation of the foregoing, Synthetic LC Issuing Bank shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Synthetic Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Synthetic Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Synthetic Letter of
Credit to comply fully with any conditions required in order to draw upon such
Synthetic Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Synthetic Letter of
Credit or of the proceeds thereof; (vii) the misapplication by the beneficiary
of any such Synthetic Letter of Credit of the proceeds of any drawing under such
Synthetic Letter of Credit; or (viii) any consequences arising from causes
beyond the control of Synthetic LC Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, any
of Synthetic LC Issuing Bank’s rights or powers hereunder.

 

37



--------------------------------------------------------------------------------

Without limiting the foregoing and in furtherance thereof, any action taken or
omitted by Synthetic LC Issuing Bank under or in connection with the Synthetic
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Synthetic LC Issuing Bank to Borrower. Notwithstanding anything to the
contrary contained in this Section 2.5(c), Borrower shall retain any and all
rights it may have against Synthetic LC Issuing Bank for any liability arising
solely out of the gross negligence or willful misconduct of Synthetic LC Issuing
Bank as determined by a final, non-appealable order issued by a court of
competent jurisdiction.

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Synthetic Letters
of Credit. In the event Synthetic LC Issuing Bank has determined to honor a
drawing under a Synthetic Letter of Credit or if Borrower has not paid any
Obligations that are due and owing to Synthetic LC Issuing Bank or Synthetic LC
Agent, Synthetic LC Agent or Synthetic LC Issuing Bank, as the case may be,
shall immediately notify Borrower, Administrative Agent and, if applicable,
Synthetic LC Agent, and Borrower shall reimburse such Synthetic LC Disbursement
or other amount then due and owing to Synthetic LC Issuing Bank or Synthetic LC
Agent, by paying to Synthetic LC Agent on behalf of itself or Synthetic LC
Issuing Bank on or before the Business Day immediately following the date of
notice to Borrower, Synthetic LC Agent, if applicable, and Administrative Agent
(notice delivered after 1 p.m. (New York City time) shall be deemed to be on the
next Business Day) of such Synthetic LC Disbursement (the “Synthetic LC
Reimbursement Date”) an amount in Dollars and in same day funds equal to the
amount of such Synthetic LC Disbursement. As soon as practicable following
receipt by Synthetic LC Agent of any payment from Borrower pursuant to this
paragraph in respect of any Synthetic LC Disbursement, Synthetic LC Agent shall
distribute such payment to Synthetic LC Issuing Bank or, to the extent payments
have been made from the Synthetic LC Deposit Account pursuant to Section 2.5(e)
below, to the Synthetic LC Deposit Account for allocation by Administrative
Agent among the Sub-Accounts of the Synthetic LC Lenders in accordance with
their Pro Rata Shares.

(e) Lenders’ Purchase of Participations in Synthetic Letters of Credit.
(i) Immediately upon the issuance of each Synthetic Letter of Credit, each
Synthetic LC Lender shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from Synthetic LC Issuing Bank a participation in such
Synthetic Letter of Credit and any Synthetic LC Disbursement thereunder in an
amount equal to such Lender’s Pro Rata Share (with respect to the Synthetic LC
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder. In the event that Borrower shall fail for any reason to
reimburse Synthetic LC Issuing Bank or the Synthetic LC Agent in respect of a
Synthetic LC Disbursement as provided in Section 2.5(d), Synthetic LC Issuing
Bank or the Synthetic LC Agent, as the case may be, shall promptly notify
Administrative Agent and Synthetic LC Agent, if applicable, and Administrative
Agent shall thereafter promptly notify each Synthetic LC Lender, of the
unreimbursed amount of such Synthetic LC Disbursement, and Synthetic LC
Depositary Bank shall pay to Synthetic LC Issuing Bank or Synthetic LC Agent, as
the case may be, from the Synthetic LC Deposit Account, for the account of each
Synthetic LC Lender, an amount equal to such Synthetic LC Lender’s Pro Rata
Share of such Synthetic LC Disbursement, in Dollars and in same day funds, at
the office of Synthetic LC Issuing Bank specified in such notice, not later than
12:00 p.m. (New York City time) on the first business day (under the laws of the
jurisdiction in which such office of Synthetic LC Issuing Bank is located) after
the date

 

38



--------------------------------------------------------------------------------

notified by Synthetic LC Issuing Bank. In the event that the Synthetic LC
Deposit Account is charged by Synthetic LC Agent to Synthetic LC Issuing Bank to
reimburse Synthetic LC Issuing Bank pursuant to this Section 2.5(e), Borrower
shall pay over to Administrative Agent in reimbursement of the applicable
Synthetic LC Disbursement an amount equal to the amount so charged, as provided
in paragraph (d) above, and such payment shall be remitted by Administrative
Agent to Synthetic LC Agent for deposit into the Synthetic LC Deposit Account.
Each Synthetic LC Lender irrevocably authorizes Synthetic LC Agent and the
Synthetic LC Issuing Bank to apply, or to permit the Synthetic LC Depositary
Bank to apply, amounts of its Synthetic LC Deposit held in the Synthetic LC
Deposit Account as provided in this Section 2.5(e). Any payment made from the
Synthetic LC Deposit Account pursuant to this paragraph or otherwise to
reimburse Synthetic LC Issuing Bank for any Synthetic LC Disbursement shall not
constitute a Loan and shall not relieve Borrower of its obligation to reimburse
such Synthetic LC Disbursement. The Synthetic LC Depositary Bank agrees to make
available amounts in the Synthetic LC Deposit Account at the times and for the
purposes set forth in this Section 2.5(e), either by application of such amounts
to reimburse Synthetic LC Agent or Synthetic LC Issuing Bank (if Synthetic LC
Issuing Bank shall be the Synthetic LC Depositary Bank) or by transfer of such
amounts to Synthetic LC Issuing Bank or Synthetic LC Agent, which shall apply
the amounts so transferred to reimburse Synthetic LC Issuing Bank (if Synthetic
LC Issuing Bank shall not be the Synthetic LC Depositary Bank).

(f) Obligations Absolute. The obligation of Borrower to reimburse Synthetic LC
Issuing Bank and Synthetic LC Agent for Synthetic LC Disbursements made by them
and the obligations of Synthetic LC Lenders under Section 2.5(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Synthetic
Letter of Credit; (ii) the existence of any claim, set-off, defense or other
right which Borrower or any Lender may have at any time against a beneficiary or
any transferee of any Synthetic Letter of Credit (or any Persons for whom any
such transferee may be acting), Synthetic LC Issuing Bank, Synthetic LC Agent,
any Synthetic LC Lender, any Lender or any other Person or, in the case of a
Synthetic LC Lender or a Lender, against Borrower, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Synthetic Letter of Credit was
procured); (iii) any draft or other document presented under any Synthetic
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) payment by Synthetic LC Issuing Bank to the beneficiary or as otherwise
required by law under any Synthetic Letter of Credit against presentation of a
draft or other document which does not substantially comply with the terms of
such Synthetic Letter of Credit; (v) any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Borrower or any of its Subsidiaries; (vi) any breach hereof or any other
Credit Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; (viii) the fact that
an Event of Default or a Default shall have occurred and be continuing; or
(ix) the return of the Synthetic LC Deposits; provided, in each case, that
payment by Synthetic LC Issuing Bank under the applicable Synthetic Letter of
Credit shall not have constituted gross negligence or willful misconduct of
Synthetic LC Issuing Bank under the circumstances in question as determined by a
final, non-appealable order issued by a court of competent jurisdiction.

 

39



--------------------------------------------------------------------------------

(g) Indemnification. Without duplication of any obligation of Borrower under
Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Synthetic LC
Issuing Bank and Synthetic LC Agent from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and reasonable allocated
costs of internal counsel) which Synthetic LC Issuing Bank or Synthetic LC Agent
may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Synthetic Letter of Credit by Synthetic LC Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of Synthetic
LC Issuing Bank as determined by a final, non-appealable order issued by a court
of competent jurisdiction or (2) the wrongful dishonor by Synthetic LC Issuing
Bank of a proper demand for payment made under any Synthetic Letter of Credit
issued by it, or (ii) the failure of Synthetic LC Issuing Bank to honor a
drawing under any such Synthetic Letter of Credit as a result of any
Governmental Act.

(h) Synthetic LC Issuing Bank Reports. Unless otherwise agreed by Synthetic LC
Issuing Bank and Administrative Agent, Synthetic LC Issuing Bank shall report in
writing to Administrative Agent (i) at least one Business Day prior to each
Business Day on which Synthetic LC Issuing Bank issues, amends, renews or
extends any Synthetic Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Synthetic Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the amount
thereof has changed), it being understood that unless Synthetic LC Issuing Bank
has received notice from Administrative Agent that such increase is not then
permitted by the terms of this Agreement by 12:00 noon (New York City time),
then Synthetic LC Issuing Bank shall effect the issuance, renewal, extension or
amendment resulting in an increase in the amount of any Synthetic Letter of
Credit, (ii) on each Business Day on which Synthetic LC Issuing Bank makes a
Synthetic LC Disbursement, the date and amount of such Synthetic LC
Disbursement, (iii) on any Business Day on which Borrower fails to reimburse a
Synthetic LC Disbursement required to be reimbursed to Synthetic LC Issuing Bank
on such day, the date of such failure and the amount of such Synthetic LC
Disbursement and (iv) on any other Business Day, such other information as
Administrative Agent shall reasonably request as to the Synthetic Letters of
Credit issued by Synthetic LC Issuing Bank and outstanding on such Business Day.

(i) Establishment of Synthetic LC Deposit Account and Sub-Accounts. On or prior
to the Closing Date, Synthetic LC Issuing Bank or Synthetic LC Agent shall have
established a deposit account (the “Synthetic LC Deposit Account”) of Synthetic
LC Issuing Bank or Synthetic LC Agent at the Synthetic LC Depositary Bank with
the title “Movie Gallery Amended and Restated Credit Agreement Synthetic LC
Deposit Account”. Administrative Agent shall maintain records enabling it to
determine at any time the amount of the interest of each Synthetic LC Lender in
the Synthetic LC Deposit Account (the interest of each Synthetic LC Lender in
the Synthetic LC Deposit Account, as evidenced by such records, being referred
to as such Synthetic LC Lender’s “Sub-Account”). Each Sub-Account shall not be a
separate deposit account at the Synthetic LC Depositary Bank but shall only be a
notation in the records maintained by Administrative Agent. Synthetic LC Issuing
Bank, Synthetic LC Agent and Synthetic LC Depositary Bank shall not be required
to maintain any records as to the interests of each Synthetic LC Lender (which
shall be maintained by Administrative Agent) or make any payments directly to
any Synthetic LC Lender (but only to Administrative Agent for payment to

 

40



--------------------------------------------------------------------------------

any Synthetic LC Lender). Synthetic LC Issuing Bank, Synthetic LC Agent and
Synthetic LC Depositary Bank shall not be required to maintain any records as to
the interests of each Synthetic LC Lender (which shall be maintained by
Administrative Agent) or make any payments directly to any Synthetic LC Lender
(but only to Administrative Agent for payment to any Synthetic LC Lender).
Administrative Agent shall establish such additional Sub-Accounts for assignee
Synthetic LC Lenders as Administrative Agent shall determine pursuant to
Section 10.6(g). No Person shall have the right to make any withdrawal from the
Synthetic LC Deposit Account or to exercise any other right or power with
respect thereto except as expressly provided in paragraph (l) below or in
Section 10.6(g). Without limiting the generality of the foregoing, each party
hereto acknowledges and agrees that the amounts on deposit in the Synthetic LC
Deposit Account are and will at all times be property of Synthetic LC Agent or
Synthetic LC Issuing Bank, as the case may be, acting for the benefit of the
Synthetic LC Lenders, and that no amount on deposit at any time in the Synthetic
LC Deposit Account shall be the property of any of the Credit Parties,
constitute “Collateral” under the Credit Documents or otherwise be available in
any manner to satisfy any Obligations of any of the Credit Parties under the
Credit Documents. Each Synthetic LC Lender agrees that its right, title and
interest in and to the Synthetic LC Deposit Account shall be limited to the
right, acting through Synthetic LC Agent or Synthetic LC Issuing Bank, as the
case may be, to require amounts in its Sub-Account to be applied as provided in
paragraph (l) below and that it will have no right to require the return of its
portion of the amounts in the Synthetic LC Deposit Account other than as
expressly provided in such paragraph (l) (each Synthetic LC Lender hereby
acknowledging (i) that its portion of the amounts in the Synthetic LC Deposit
Account constitutes payment for its participations in Synthetic Letters of
Credit issued or to be issued hereunder, (ii) that its portion of amounts in the
Synthetic LC Deposit Account and any investments made therewith shall be applied
to reimburse Synthetic LC Issuing Bank or Synthetic LC Agent hereunder in
respect of the Obligations arising in respect of the Synthetic Letter of Credit
facility hereunder and (iii) that Synthetic LC Issuing Bank will be issuing,
amending, renewing and extending Synthetic Letters of Credit in reliance on the
availability of such Synthetic LC Lender’s portion of the amounts in the
Synthetic LC Deposit Account to discharge such Synthetic LC Lender’s obligations
in accordance with Section 2.5(e) in connection with any Synthetic LC
Disbursement thereunder). The funding of the Synthetic LC Deposits, the
establishment and funding of the Synthetic LC Deposit Account and the agreements
with respect thereto set forth in this Agreement constitute arrangements among
Administrative Agent, Synthetic LC Agent, Synthetic LC Issuing Bank and the
Synthetic LC Lenders with respect to the funding obligations of the Synthetic LC
Lenders under this Agreement, and the amounts in the Synthetic LC Deposit
Account do not constitute a loan or extension of credit to any Credit Party. No
Credit Party shall have any responsibility or liability to the Synthetic LC
Lenders, the Agents or any other Person in respect of the establishment,
maintenance, administration or misappropriation of the Synthetic LC Deposit
Account (or any Sub-Account) or with respect to the investment of amounts held
therein, including pursuant to paragraph (n) below. Each of Administrative
Agent, Synthetic LC Agent, Synthetic LC Issuing Bank and the Synthetic LC
Depositary Bank hereby waives any right of setoff against the Synthetic LC
Deposit Account that it may have under applicable law or otherwise with respect
to amounts owed to it by Synthetic LC Lenders other than in its capacity as
Synthetic LC Issuing Bank or Synthetic LC Agent with respect to unreimbursed
Synthetic LC Disbursements (it being agreed that such waiver shall not reduce
the rights of the Synthetic LC Depositary Bank, in its capacity as Synthetic LC
Issuing Bank or otherwise, to apply or require the application of the amounts in
the Synthetic LC Deposit Account in accordance with the provisions of this
Agreement).

 

41



--------------------------------------------------------------------------------

(j) Funding of Synthetic LC Deposits.

(i) Subject to the terms and conditions hereof, each Synthetic LC Lender
severally agrees to transfer to Administrative Agent for deposit in such
Synthetic LC Lender’s Sub-Account with Administrative Agent in an aggregate
amount up to but not exceeding such Synthetic LC Lender’s Synthetic LC
Commitment. As of the Closing Date, the Synthetic LC Deposits have been fully
funded in the amount of $23,500,000 and the aggregate unfunded Synthetic LC
Commitments equal $0.

(ii) Borrower shall deliver to Administrative Agent (with a copy to Synthetic LC
Agent) a fully executed Funding Notice requesting that Synthetic LC Lenders make
Synthetic LC Deposits no later than three Business Days prior to the Closing
Date.

(iii) Notice of receipt of such Funding Notice in respect of Synthetic LC
Deposits, together with the amount of each Synthetic LC Lender’s Pro Rata Share
thereof shall be provided by Administrative Agent to each Synthetic LC Lender
and to Synthetic LC Depositary Bank.

(iv) To the extent not already deposited with the Synthetic LC Depositary Bank,
each Synthetic LC Lender shall make the amount of its Synthetic LC Deposit
available to Administrative Agent not later than 1:00 p.m. (New York City time)
on the Closing Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Upon satisfaction or waiver
of the conditions precedent specified herein, Administrative Agent shall remit
to Synthetic LC Agent within one (1) Business Day after the Closing Date, the
proceeds of such Synthetic LC Deposits for deposit by Synthetic LC Agent into
the Synthetic LC Deposit Account. No conditions precedent related to the
Synthetic LC Deposit Account or Synthetic Letter of Credit may be waived without
the prior written consent of Synthetic LC Agent.

(v) Borrower may only request Synthetic LC Lenders to make Synthetic LC Deposits
on the Closing Date.

(vi) Synthetic LC Deposits shall be available, on the terms and subject to the
conditions set forth herein, for application pursuant to Section 2.5(e) to
reimburse such Synthetic LC Lender’s Pro Rata Share of Synthetic LC
Disbursements that are not reimbursed by Borrower. The obligations of Synthetic
LC Lenders to make the deposits required by this Section 2.5(j) are several, and
no Synthetic LC Lender shall be responsible for any other Synthetic LC Lender’s
failure to make its deposit as so required.

 

42



--------------------------------------------------------------------------------

(k) Synthetic LC Deposits in Synthetic LC Deposit Account. The following amounts
will be deposited in the Synthetic LC Deposit Account at the following times:

(i) Each Synthetic LC Lender shall make such Synthetic LC Lender’s Synthetic LC
Deposits available to Administrative Agent in accordance with Section 2.5(j).
Thereafter, the Synthetic LC Deposits shall be available, on the terms and
subject to the conditions set forth herein, for application pursuant to
Section 2.5(e) to reimburse Synthetic LC Issuing Bank and Synthetic LC Agent for
such Synthetic LC Lender’s Pro Rata Share of Synthetic LC Disbursements that are
not reimbursed by Borrower.

(ii) On any date prior to the Synthetic LC Commitment Termination Date on which
Administrative Agent, Synthetic LC Agent or Synthetic LC Issuing Bank receives
any reimbursement payment from Borrower in respect of a Synthetic LC
Disbursement with respect to which amounts were withdrawn from the Synthetic LC
Deposit Account to reimburse Synthetic LC Issuing Bank, subject to subparagraph
(iii) below, Administrative Agent shall remit to Synthetic LC Agent, or
Synthetic LC Issuing Bank shall transfer to Synthetic LC Agent, which shall
deposit in the Synthetic LC Deposit Account, and Administrative Agent shall
credit to the Sub-Accounts of the Synthetic LC Lenders, the portion of such
reimbursement payment to be deposited therein, in accordance with
Section 2.5(e).

(iii) If at any time when any amount is required to be deposited in the
Synthetic LC Deposit Account under subparagraph (ii) above the sum of such
amount and the amount held in the Synthetic LC Deposit Account at such time
would exceed the total Synthetic LC Deposits, then such excess shall not be
deposited in the Synthetic LC Deposit Account and shall instead be paid to
Administrative Agent, which shall pay to each Synthetic LC Lender its Pro Rata
Share of such excess.

(iv) Concurrently with the effectiveness of any assignment by any Synthetic LC
Lender of all or any portion of its Synthetic LC Deposit, Administrative Agent
shall transfer into the Sub-Account of the assignee the corresponding portion of
the amount on deposit in the assignor’s Sub-Account in accordance with
Section 10.6(g).

(l) Withdrawals From and Closing of Synthetic LC Deposit Account. Amounts on
deposit in the Synthetic LC Deposit Account shall be withdrawn and distributed
(or transferred, in the case of subparagraph (iv) below) as follows:

(i) On each date on which Synthetic LC Issuing Bank or Synthetic LC Agent is to
be reimbursed by the Synthetic LC Lenders pursuant to Section 2.5(e) for any
Synthetic LC Disbursement made by Synthetic LC Issuing Bank or amounts owed to
Synthetic LC Agent in connection with the Synthetic Letters of Credit or the
Credit Documents, Administrative Agent shall instruct Synthetic LC Agent to, and
Synthetic LC Agent shall to the extent funds are available, withdraw from the
Synthetic LC Deposit Account the amount of such unreimbursed Synthetic LC
Disbursement (and Administrative Agent shall debit the Sub-Account of each
Synthetic LC Lender in the amount of such Synthetic LC Lender’s Pro Rata Share
of such unreimbursed Synthetic LC Disbursement) and Synthetic LC Agent shall
apply such amount to reimburse Synthetic LC Issuing Bank or Synthetic LC Agent
for such Synthetic LC Disbursement (if such Synthetic LC Issuing Bank shall be
the Synthetic LC Depositary Bank) or transfer such amount to Administrative
Agent, which shall apply the amount so transferred to reimburse Synthetic LC
Issuing Bank (if Synthetic LC Issuing Bank shall not be the Synthetic LC
Depositary Bank), all in accordance with Section 2.5(e).

 

43



--------------------------------------------------------------------------------

(ii) Concurrently with each voluntary reduction of the total Synthetic LC
Commitments pursuant to and in accordance with Section 2.14 or 2.16, the
Synthetic Letter of Credit Limit shall be reduced by the same amount of any such
reduction, Administrative Agent shall instruct Synthetic LC Agent to, and
Synthetic LC Agent shall to the extent funds are available, withdraw from the
Synthetic LC Deposit Account and Synthetic LC Agent shall remit such funds to
Administrative Agent and Administrative Agent shall pay to each Synthetic LC
Lender such Synthetic LC Lender’s Pro Rata Share of any amount by which the
Synthetic LC Deposits, after giving effect to such reduction of the total
Synthetic LC Commitments, would exceed the greater of the total Synthetic LC
Commitments and the total Synthetic LC Usage (and the Synthetic LC Depositary
Bank agrees to pay over such amounts in the Synthetic LC Deposit Account to
Synthetic LC Agent in accordance with the terms hereof).

(iii) Concurrently with any reduction of the total Synthetic LC Commitments to
zero pursuant to and in accordance with Section 2.14, 2.15 or Section 8,
Administrative Agent shall instruct Synthetic LC Agent to, and Synthetic LC
Agent shall to the extent funds are available, withdraw from the Synthetic LC
Deposit Account and Synthetic LC Agent shall remit such funds to Administrative
Agent and Administrative Agent shall pay to each Synthetic LC Lender such
Synthetic LC Lender’s Pro Rata Share of the excess at such time of the aggregate
amount of the Synthetic LC Deposits over the Synthetic LC Usage (and the
Synthetic LC Depositary Bank agrees to pay over such amounts in the Synthetic LC
Deposit Account to Administrative Agent).

(iv) Concurrently with the effectiveness of any assignment by any Synthetic LC
Lender of all or any portion of its Synthetic LC Deposit, the corresponding
portion of the assignor’s Sub-Account shall be transferred on the records of
Administrative Agent from the assignor’s Sub-Account to the assignee’s
Sub-Account in accordance with Section 10.6(g) and, if required by
Section 10.6(g), Administrative Agent shall close such assignor’s Sub-Account.

(v) Upon the reduction of each of the total Synthetic LC Commitments and the
Synthetic LC Usage to zero, Administrative Agent shall instruct Synthetic LC
Agent to, and Synthetic LC Agent shall to the extent funds are available,
withdraw from the Synthetic LC Deposit Account and Synthetic LC Agent shall
remit such funds to Administrative Agent and Administrative Agent shall pay to
each Synthetic LC Lender the entire remaining amount of such Synthetic LC
Lender’s Synthetic LC Deposit, and shall close the Synthetic LC Deposit Account
(and the Synthetic LC Depositary Bank agrees to pay over such amounts in the
Synthetic LC Deposit Account to Administrative Agent).

Each Synthetic LC Lender irrevocably and unconditionally agrees that its
Synthetic LC Deposit may be applied or withdrawn from time to time as set forth
in this paragraph (l).

 

44



--------------------------------------------------------------------------------

(m) Investment of Amounts in Synthetic LC Deposit Account. The Synthetic LC
Depositary Bank shall invest, or cause to be invested, the amounts held from
time to time in the Synthetic LC Deposit Account so as to earn for the account
of Synthetic LC Agent, acting on behalf of each Synthetic LC Lender, a return
thereon (the “Synthetic LC Deposit Return”) for each day at a rate per annum
equal to (i) the one month LIBOR rate as determined by Synthetic LC Depositary
Bank on such day (or if such day was not a Business Day, the first Business Day
immediately preceding such day) based on rates for deposits in dollars (as set
forth by Bloomberg L.P.-page BTMM or any other comparable publicly available
service as may be selected by Synthetic LC Depositary Bank) (the “Benchmark
LIBOR Rate”) minus (ii) 0.15% per annum (based on a 365/366 day year). The
Benchmark LIBOR Rate will be reset on the last Business Day of each month and on
the day of any Synthetic LC Disbursement. The Synthetic LC Deposit Return
accrued through and including March 31, June 30, September 30 and December 31 of
each year shall be paid by the Synthetic LC Depositary Bank to Administrative
Agent, for payment to each Synthetic LC Lender, on the second Business Day
following such last day, commencing on the first such date to occur after the
Closing Date, and on the date on which each of the total Synthetic LC Deposits
and the Synthetic LC Usage shall have been reduced to zero.

(n) Sufficiency of Synthetic LC Deposits to Provide for Undrawn/ Unreimbursed
Synthetic Letters of Credit. Notwithstanding any other provision of this
Agreement, including Sections 2.1 and 2.5, no Synthetic Letter of Credit shall
be issued or increased as to its stated amount if, after giving effect to such
issuance or increase, the aggregate amount of the Synthetic LC Deposits would be
less than the Synthetic LC Usage or the Synthetic LC Usage would be greater than
the Synthetic Letter of Credit Limit. Administrative Agent agrees to provide, at
the request of Synthetic LC Issuing Bank or Synthetic LC Agent, information to
such Synthetic LC Issuing Bank or Synthetic LC Agent, respectively, as to the
aggregate amount of the Synthetic LC Deposits and the Synthetic LC Usage.

(o) Satisfaction of Synthetic LC Lender Funding Obligations. Borrower and
Synthetic LC Issuing Bank each acknowledge and agree that, notwithstanding any
other provision contained in this Agreement, the deposits by Synthetic LC Agent
for Administrative Agent, on behalf of each Synthetic LC Lender, in the
Synthetic LC Deposit Account on and after the Closing Date of funds equal to
such Synthetic LC Lender’s Synthetic LC Commitment will fully discharge the
obligation of such Synthetic LC Lender to reimburse such Synthetic LC Lender’s
Pro Rata Share of Synthetic LC Disbursements that are not reimbursed by Borrower
pursuant to Section 2.5(d), and that no other or further payments shall be
required to be made by any Synthetic LC Lender in respect of any such
reimbursement obligations.

2.6. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans and Synthetic LC Deposits shall be made, and all
participations purchased, by Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan or Synthetic LC Deposit requested hereunder or
purchase a participation required hereby nor shall any Term Loan Commitment or
any Synthetic LC Commitment of any Lender be increased or decreased as a result
of a default by any other Lender in such other Lender’s obligation to make a
Loan requested hereunder or purchase a participation required hereby.

 

45



--------------------------------------------------------------------------------

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan or Synthetic LC Deposit requested on such Credit Date, Administrative Agent
may assume that such Lender has made such amount available to Administrative
Agent on such Credit Date and Administrative Agent may, in its sole discretion,
but shall not be obligated to, make available to Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to Administrative Agent by such Lender, Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, (i) in the case of
Loans, Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for the
applicable Loans and (ii) in the case of Synthetic LC Deposits, Administrative
Agent may withdraw from the Synthetic LC Deposit Account such corresponding
amount together with interest thereon, for each day from such Credit Date until
the date of such withdrawal by Administrative Agent, at the rate for Synthetic
LC Deposits provided in Section 2.5(m). Nothing in this Section 2.6(b) shall be
deemed to relieve any Lender from its obligation to fulfill its Synthetic LC
Commitments and Term Loan Commitments hereunder or to prejudice any rights that
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

2.7. Use of Proceeds. The proceeds of the Synthetic Letters of Credit made after
the Closing Date, and the proceeds of the Term Loans, shall be applied by
Borrower for working capital and general corporate purposes of the Borrower and
its Subsidiaries. No portion of the proceeds of any Credit Extension shall be
used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

2.8. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

 

46



--------------------------------------------------------------------------------

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders, the Loans of each Lender and the Synthetic LC
Commitments and Synthetic LC Deposits of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Borrower, any
Lender (with respect to any entry relating to such Lender’s Loans or Synthetic
LC Deposits and any entry relating to any Restricted Sponsor Affiliate’s Loans
or Synthetic LC Deposits), Synthetic LC Issuing Bank (with respect to any entry
relating to Synthetic Letters of Credit or Synthetic LC Deposits) or Synthetic
LC Depositary Bank (with respect to any entry relating to Synthetic Letters of
Credit or Synthetic LC Deposits) at any reasonable time and from time to time
upon reasonable prior notice. Administrative Agent shall record, or shall cause
to be recorded, in the Register the Loans of each Lender and the Synthetic LC
Commitments and the Synthetic LC Deposits of each Lender, each in accordance
with the provisions of Section 10.6, and each repayment or prepayment in respect
of the principal amount of the Loans and each withdrawal from Synthetic LC
Deposit Account, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Synthetic LC Commitments or Borrower’s Obligations in respect of any
Loan or Synthetic LC Deposit. Borrower hereby designates Administrative Agent to
serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.8, and Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Term Loan.

2.9. Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) [RESERVED];

(ii) [RESERVED];

(iii) in the case of Term Loans:

(1) if a Base Rate Loan, (A) at the Base Rate plus 6.25% per annum plus the
Applicable Margin Adjustment then in effect (if any), plus (B) interest at
2.75% per annum minus the Applicable Margin Adjustment then in effect (if any)
to be added to the principal amount of such Term Loans (it being understood that
the amounts described in this subclause (B) shall not be paid to Lenders holding
Term Loans as cash interest); or

 

47



--------------------------------------------------------------------------------

(2) if a Eurodollar Rate Loan, (A) at the Adjusted Eurodollar Rate plus
7.25% per annum plus the Applicable Margin Adjustment then in effect (if any),
plus (B) interest at 2.75% per annum minus the Applicable Margin Adjustment then
in effect (if any) to be added to the principal amount of such Term Loans (it
being understood that the amounts described in this subclause (B) shall not be
paid to Lenders holding Term Loans as cash interest);

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.
If on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than five
(5) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.9(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar

 

48



--------------------------------------------------------------------------------

Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f) Borrower agrees to pay to Administrative Agent, for the account of Synthetic
LC Issuing Bank and the Synthetic LC Lenders as described in paragraph
(g) below, with respect to any Synthetic LC Disbursement, interest on the amount
paid by Synthetic LC Issuing Bank in respect of each such Synthetic LC
Disbursement from the date of such Synthetic LC Disbursement to but excluding
the date such amount is reimbursed by or on behalf of Borrower at a rate equal
to (i) for the period from the date of such Synthetic LC Disbursement to but
excluding the applicable Synthetic LC Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Term Loans that are Base Rate Loans,
and (ii) thereafter, a rate which is 2% per annum in excess of the rate of
interest otherwise payable hereunder with respect to Term Loans that are Base
Rate Loans.

(g) Interest payable pursuant to Section 2.9(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Synthetic LC Disbursement is
reimbursed in full by or on behalf of Borrower. Promptly upon receipt by
Administrative Agent of any payment of interest due in respect of Synthetic LC
Disbursements pursuant to Section 2.9(f), Administrative Agent shall distribute
to each Synthetic LC Lender, out of the interest received by Administrative
Agent in respect of the period from the date of such Synthetic LC Disbursement
to but excluding the date on which such Synthetic LC Disbursement is reimbursed
by or on behalf of Borrower, the amount that such Synthetic LC Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Synthetic Letter of Credit for such period if no
Synthetic LC Disbursement had been made under such Synthetic Letter of Credit;
in the event Synthetic LC Issuing Bank shall have been reimbursed for all or any
portion of such Synthetic LC Disbursement pursuant to Section 2.5(e),
Administrative Agent shall distribute to each Synthetic LC Lender (other than a
Defaulting Lender) such Lender’s Pro Rata Share of any interest received by
Administrative Agent in respect of that portion of such Synthetic LC
Disbursement so reimbursed by Lenders for the period from the date on which
Lenders made such reimbursement to but excluding the date on which such portion
of such Synthetic LC Disbursement is reimbursed by Borrower, net of any amounts
paid to such Lender pursuant to the immediately preceding sentence in respect of
letter of credit fees for such period in respect of such Letter of Credit. All
interest payable pursuant to Section 2.9(f) that is not distributed to Lenders
as described in the preceding sentence shall be for the account of the Synthetic
LC Issuing Bank.

 

49



--------------------------------------------------------------------------------

2.10. Conversion/Continuation.

(a) Subject to Section 2.19 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Term Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless Borrower shall pay all amounts due under Section 2.19 in
connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

Borrower shall deliver a Conversion/Continuation Notice to Administrative Agent
no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

2.11. Default Interest. The principal amount of all Loans outstanding and not
paid when due and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder and not paid
when due, shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.11 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Collateral Agent, Administrative Agent or any Lender.

 

50



--------------------------------------------------------------------------------

2.12. Fees.

(a) [RESERVED].

(b) Borrower agrees to pay to Lenders having Synthetic LC Deposits letter of
credit fees equal to (i) the Adjusted Eurodollar Rate plus 5.75% per annum times
(ii) the average daily amount of total Synthetic LC Deposits (it being
understood that the Synthetic LC Deposit Return paid to Administrative Agent on
behalf of the Synthetic LC Lenders pursuant to Section 2.5(m) during the
applicable period referred to in Section 2.12(d) shall be credited towards
payment of the fees referred to in this Section 2.12(b) for such period). All
fees referred to in this Section 2.12(b) shall be paid to Administrative Agent
at its Principal Office and upon receipt, Administrative Agent shall promptly
distribute to each Lender its Pro Rata Share thereof.

(c) Borrower agrees to pay the following fees:

(i) [RESERVED];

(ii) directly to Synthetic LC Issuing Bank, for its own account, a fronting fee
equal to 0.50% per annum, times the average aggregate daily maximum amount
available to be drawn under all Synthetic Letters of Credit (determined as of
the close of business on any date of determination);

(iii) [RESERVED]; and

(iv) directly to Synthetic LC Issuing Bank, for its own account, such
documentary and processing charges for any issuance, amendment, transfer or
payment of a Synthetic Letter of Credit as are in accordance with Synthetic LC
Issuing Bank’s standard schedule for such charges and as in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.

(d) All fees referred to in Section 2.12(a), 2.12(b) and 2.12(c)(ii) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year until the Synthetic LC Commitment Termination Date,
commencing on the first such date to occur after the Closing Date, and on the
Synthetic LC Commitment Termination Date (it being understood that the Synthetic
LC Deposit Return paid to Administrative Agent on behalf of the Synthetic LC
Lenders pursuant to Section 2.5(m) during the applicable period shall be
credited towards payment of the fees referred to in Section 2.12(b) for such
period).

(e) In addition to any of the foregoing fees, Borrower agrees to pay: (i) to
Agents such other fees in the amounts and at the times separately agreed upon;
(ii) to each of the Lenders then holding Term Loans, its Pro Rata Share of the
following: (A) on the Closing Date, 1.75% of the aggregate principal amount of
the Term Loans outstanding on the Closing Date, (B) on the Closing Date, 0.75%
of the aggregate principal amount of the Term Loans outstanding on the Closing
Date, to be added to the principal amount of each such Lender’s Term Loans,
(C) on the date that is eighteen (18) months after the Closing Date, 0.50% of
the aggregate principal amount of the Term Loans (including capitalized
interest) outstanding on such date and (D) on the date that is twenty four
(24) months after the Closing Date, 0.50% of the aggregate principal amount of
the Term Loans (including capitalized interest) outstanding on such date; and
(iii) to Administrative Agent for the account of each Synthetic LC Lender, the
fees set forth in Section 2.5(m) (it being understood that the Synthetic LC
Deposit Return paid to Administrative Agent

 

51



--------------------------------------------------------------------------------

on behalf of the Synthetic LC Lenders pursuant to Section 2.5(m) during the
applicable period shall be credited towards payment of the fees referred to in
Section 2.12(b) for such period), and (iv) to Synthetic LC Agent on the Closing
Date, the fee payable to Synthetic LC Agent with respect to the Synthetic Letter
of Credit facility.

2.13. Scheduled Payments/Commitment Reductions.

The principal amount of the Term Loans shall be repaid in consecutive quarterly
installments (each, an “Installment”) of 0.25% of the original aggregate
principal amount thereof, each on the last day of each calendar quarter of each
year commencing on June 30, 2008.

Notwithstanding the foregoing, (x) such Installments shall be reduced in inverse
order of maturity in connection with any voluntary or mandatory prepayments of
the Term Loans, in accordance with Sections 2.14, 2.15 and 2.16, as applicable;
and (y) the Term Loans, together with all other amounts owed hereunder with
respect thereto, shall, in any event, be paid in full no later than the Term
Loan Maturity Date.

2.14. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $1,000,000 in excess of that amount (or, if less, the
then remaining outstanding balance thereof);

(2) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount (or, if
less, the then remaining outstanding balance thereof); and

(3) [RESERVED].

(ii) All such prepayments shall be made:

(1) upon not less than three Business Days’ prior written or telephonic notice
in the case of Base Rate Loans; and

(2) upon not less than five Business Days’ prior written or telephonic notice in
the case of Eurodollar Rate Loans; and

 

52



--------------------------------------------------------------------------------

(3) [RESERVED];

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, as soon as practicable confirmed
in writing to Administrative Agent (and Administrative Agent will promptly
transmit such telephonic or original notice for Term Loans by telefacsimile or
telephone to each Lender). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.16(a), and shall be without penalty or premium
of any kind, except to the extent of breakage and other costs specifically
provided for under this Agreement.

(b) Voluntary Commitment Reductions.

(i) [RESERVED].

(ii) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender and Synthetic LC Issuing
Bank), at any time and from time to time terminate in whole or permanently
reduce in part, without premium or penalty, the Synthetic LC Commitments in an
amount up to the amount by which the Synthetic LC Commitments exceed the
Synthetic LC Usage at the time of such proposed termination or reduction;
provided, any such partial reduction of the Synthetic LC Commitments shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount.

(iii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Synthetic LC
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Synthetic LC Commitments of each Lender proportionately to its
Pro Rata Share thereof.

2.15. Mandatory Prepayments.

(a) Asset Sales. No later than the first Business Day following the date of
receipt by Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.16(b) in an aggregate
amount equal to such Net Asset Sale Proceeds; provided, (i) so long as no
Default or Event of Default shall have occurred and be continuing and (ii) to
the extent that aggregate Net Asset Sale Proceeds from the Closing Date through
the applicable date of determination do not exceed $3,000,000, Borrower shall
have the option, directly or through one or more of its Subsidiaries, to invest
such Net Asset Sale Proceeds within three hundred sixty five days of receipt
thereof (A) in long-term productive assets (including the assets of another
Person (or the Equity Interests of a Person owning such assets) of the general
type used in the business of Borrower and its Subsidiaries and (B) to the extent
such Net Asset Sale Proceeds constitute proceeds of Non-Core Assets, in Rental
Items or inventory held for sale at stores; provided further, pending any such
investment all such Net Asset Sale Proceeds may be applied to prepay Revolving
Loans under the Revolving Credit Agreement to the extent outstanding (without a
reduction in Revolving Commitments thereunder).

 

53



--------------------------------------------------------------------------------

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Borrower or any of its Subsidiaries, or
Collateral Agent and/or Joint First Lien Collateral Agent as loss payee, of any
Net Insurance/Condemnation Proceeds, Borrower shall prepay the Loans as set
forth in Section 2.16(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, (i) so long as no Default or Event of
Default shall have occurred and be continuing, and (ii) to the extent that
aggregate Net Insurance/Condemnation Proceeds from the Closing Date through the
applicable date of determination do not exceed $10,000,000, Borrower shall have
the option, directly or through one or more of its Subsidiaries to invest such
Net Insurance/Condemnation Proceeds within three hundred sixty five days of
receipt thereof in long term productive assets of the general type used in the
business of Borrower and its Subsidiaries, which investment may include the
repair, restoration or replacement of the applicable assets thereof; provided
further, pending any such investment all such Net Insurance/Condemnation
Proceeds, as the case may be, may be applied to prepay Revolving Loans under the
Revolving Credit Agreement to the extent outstanding (without a reduction in
Revolving Commitments thereunder).

(c) Issuance of Equity Securities. On the date of receipt by Borrower of any
Cash proceeds from a capital contribution to, or the issuance of any Equity
Interests of, Borrower or any of its Subsidiaries (other than (w) proceeds of
Equity Interests of the Borrower (that are not Disqualified Equity Interests)
issued to a Restricted Sponsor Affiliate that is not a Credit Party (provided no
Default or Event of Default shall have occurred and be then continuing),
(x) proceeds of the issuance of Equity Interests issued pursuant to the Plan,
(y) pursuant to any employee stock or stock option compensation plan, or
(z) proceeds of the issuance of Equity Interests (that are not Disqualified
Equity Interests) to finance the purchase of a Permitted Acquisition or
Permitted Investment within 180 days of such issuance (provided no Default or
Event of Default shall have occurred and be then continuing)) Borrower shall
prepay the Loans as set forth in Section 2.16(b) in an aggregate amount equal to
50% of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses; provided, during any period in which the Secured Leverage
Ratio (determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Secured Leverage Ratio as
of the last day of the most recently ended Fiscal Quarter) (i) shall be
2.50:1.00 or less, Borrower shall only be required to make the prepayments
and/or reductions otherwise required hereby in an amount equal to 25% of such
net proceeds and (ii) shall be 2.00:1.00 or less, Borrower shall not be required
to make the prepayments and/or reductions otherwise required hereby; provided,
further, that notwithstanding anything to the contrary in this Section 2.15(c),
100% of the proceeds of the Game Crazy IPO permitted by Section 6.8(j)(B), net
of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses,
shall be applied to prepay the Loans as set forth in Section 2.16(b).

 

54



--------------------------------------------------------------------------------

(d) Issuance of Debt. On the date of receipt by Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1, excluding Indebtedness
incurred under Section 6.1(r) which must be applied to prepay the Loans as
provided hereunder), Borrower shall prepay the Loans as set forth in
Section 2.16(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow in any Fiscal Year (commencing with the Fiscal Year ending
2008), Borrower shall, no later than ninety (90) days after the end of each such
Fiscal Year, prepay the Loans as set forth in Section 2.16(b) in an aggregate
amount equal to (i) 75% of such Consolidated Excess Cash Flow minus
(ii) voluntary repayments of the Loans and Revolving Loans (excluding repayments
of Revolving Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments) during such Fiscal Year;
provided, that if, as of the last day of the most recently ended Fiscal Year,
the Secured Leverage Ratio (determined for any such period by reference to the
Compliance Certificate delivered pursuant to Section 5.1(d) calculating the
Secured Leverage Ratio as of the last day of such Fiscal Year) (i)(A) shall be
2.00:1.00 or less, Borrower shall only be required to make the prepayments
and/or reductions otherwise required hereby in an amount equal to 50% of such
Consolidated Excess Cash Flow or (B) shall be 1.50:1.00 or less, Borrower shall
only be required to make the prepayments and/or reductions otherwise required
hereby in an amount equal to 25% of such Consolidated Excess Cash Flow, in each
case minus (ii) voluntary repayments of the Loans and Revolving Loans (excluding
repayments of Revolving Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments) during such Fiscal Year;
provided, further, that prepayments under this Section 2.15(e) shall not be
required at the end of any Fiscal Year following the Closing Date to the extent
such prepayments would, if given effect on the last day of such Fiscal Year,
result in the aggregate Cash and Cash Equivalents of Borrower and its
Subsidiaries (minus the aggregate amount of Revolving Loans then outstanding
under the Revolving Credit Agreement) on such date being reduced to below the
sum of $50,000,000 plus the cash interest payments in respect of the Loans and
in respect of Indebtedness under the Revolving Credit Agreement that would
accrue during the Fiscal Quarter immediately following the Fiscal Year to which
such prepayment relates.

(f) Excess Cash. At the end of any of the first three Fiscal Quarters in any
Fiscal Year (commencing with the Fiscal Quarter ending April 6, 2008), Borrower
shall, no later than fifty (50) days after the end of each such Fiscal Quarter,
prepay the Loans as set forth in Section 2.16(b) in an aggregate amount equal to
(i) 100% of the Credit Parties’ Cash plus Cash Equivalents on hand at such date
minus (ii) voluntary repayments of the Loans and Revolving Loans (excluding
repayments of Revolving Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments) during such Fiscal
Quarter; provided, that prepayments under this Section 2.15(f) shall not be
required at the end of any of the first three Fiscal Quarters of any Fiscal Year
to the extent such prepayments would, if given effect on the last day of the
Fiscal Quarter, result in the aggregate Cash and Cash Equivalents of Borrower
and its Subsidiaries (minus the aggregate amount of Revolving Loans then
outstanding under the Revolving Credit Agreement) on such date being reduced to
below the sum of $50,000,000 plus the cash interest payments in respect of the
Loans and in respect of Indebtedness under the Revolving Credit Agreement that
would accrue during the Fiscal Quarter immediately following the Fiscal Quarter
to which such prepayment relates.

 

55



--------------------------------------------------------------------------------

(g) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.15(a) through 2.15(f), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating in
reasonable detail the calculation of the amounts and sources of the applicable
net proceeds or Consolidated Excess Cash Flow, as the case may be. In the event
that Borrower shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, Borrower shall promptly make
an additional prepayment of the Loans, and Borrower shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

2.16. Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans. Subject to
Section 2.17(h), any prepayment of any Loan pursuant to Section 2.14(a) shall be
applied as specified by Borrower in the applicable notice of prepayment;
provided, in the event Borrower fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied to prepay the Term
Loans to reduce the scheduled remaining Installments of principal of the Term
Loans in inverse order of maturity.

(b) Application of Mandatory Prepayments. Subject to Section 2.17(h), any amount
required to be paid pursuant to Sections 2.15(a) through 2.15(f) shall be
applied as follows (so long as, after giving effect to the transactions pursuant
to Sections 2.15(a) through 2.15(f) and such application of payments below, no
Event of Default has occurred and is then continuing:

first, to prepay the Terms Loans, applied to the remaining scheduled
Installments of principal of the Term Loans in inverse order of maturity, and
thereafter to any remaining principal amount of the Term Loans;

second, to prepay Second Lien Term Loans in accordance with the Second Lien
Credit Agreement;

third, to prepay the Revolving Loans and pay any outstanding reimbursement
obligations with respect to Revolving Letters of Credit and to pay any
outstanding reimbursement obligations with respect to Synthetic Letters of
Credit, in each case to the full extent thereof, on a pro rata basis (in
accordance with the outstanding principal amount of the Revolving Loans and
amount of outstanding reimbursement obligations with respect to Revolving
Letters of Credit, on the one hand, and the amount of outstanding reimbursement
obligations with respect to Synthetic Letters of Credit, on the other hand); and

fourth, to cash collateralize, on a pro rata basis, outstanding Revolving
Letters of Credit (without a reduction in the Revolving Commitments) on the one
hand, and outstanding Synthetic Letters of Credit and reduce the Synthetic LC
Commitments by the amount of such cash collateralization, on the other hand.

 

56



--------------------------------------------------------------------------------

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
shall be applied first to Base Rate Loans to the full extent thereof before
application to Eurodollar Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by Borrower pursuant to
Section 2.19(c).

2.17. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds (except in the case of interest to be
added to principal as provided in Section 2.9(a)(iii), which shall be paid by
adding such amounts to the principal of the Term Loans), without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day.

(f) Borrower hereby authorizes Administrative Agent, Collateral Agent, Synthetic
LC Agent and Joint First Lien Collateral Agent to charge any Borrower’s accounts
with Administrative Agent, Collateral Agent and Joint First Lien Collateral
Agent in order to cause timely payment to be made to Administrative Agent,
Collateral Agent, Synthetic LC Agent and Joint First Lien Collateral Agent of
all principal, interest, fees and expenses due hereunder (subject to sufficient
funds being available in its accounts for that purpose).

 

57



--------------------------------------------------------------------------------

(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt notice to Borrower and each applicable
Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.11 from the date such amount was due and
payable until the date such amount is paid in full.

(h) If an Event of Default shall have occurred and not otherwise been waived and
the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, or any Event of Default under Section 8.1(f) or (g) shall have
occurred, or as to any mandatory prepayments under Section 2.15 at any time an
Event of Default shall have occurred and not otherwise been waived in accordance
with the terms hereof, then, in each case, all payments or proceeds received by
Agents hereunder in respect of any of the Obligations, shall be applied in
accordance with the application arrangements described in Section 7.2 of the
Pledge and Security Agreement.

2.18. Ratable Sharing. Except as provided in Section 10.6(k), Lenders hereby
agree among themselves that if any of them shall, whether by voluntary payment
(other than a voluntary prepayment of Loans made and applied in accordance with
the terms hereof), through the exercise of any right of set-off or banker’s
Lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Synthetic Letters of Credit, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.

 

58



--------------------------------------------------------------------------------

2.19. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be a Funding
Notice for or Conversion/Continuation Notice into Base Rate Loans.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.19(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.19(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

 

59



--------------------------------------------------------------------------------

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or a rescission pursuant to Section 2.19(b)) a borrowing
of any Eurodollar Rate Loan does not occur on a date specified therefor in a
Funding Notice or a telephonic request for borrowing, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice or a telephonic request for
conversion or continuation; (ii) if any prepayment or other principal payment
of, or any conversion of, any of its Eurodollar Rate Loans occurs on a date
prior to the last day of an Interest Period applicable to that Loan; or (iii) if
any prepayment of any of its Eurodollar Rate Loans is not made on any date
specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.19 and under Section 2.20 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.19 and under
Section 2.20.

2.20. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.21 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Synthetic LC
Issuing Bank for purposes of this Section 2.20(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or

 

60



--------------------------------------------------------------------------------

quasi-governmental authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder, participating in,
issuing or maintaining Synthetic Letters of Credit or Synthetic LC Deposits
hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case,
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.20(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include Synthetic LC Issuing Bank for purposes of this Section 2.20(b)) shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans, Synthetic LC Deposits or Synthetic Letters of Credit,
or participations therein or other obligations hereunder with respect to the
Loans or the Synthetic Letters of Credit to a level below that which such Lender
or such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.20(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

61



--------------------------------------------------------------------------------

(c) Notice. Failure or delay on the part of any Lender or the Synthetic LC
Issuing Bank to demand compensation for any increased costs or reduction in
amounts received or receivable or reduction in return on capital shall not
constitute a waiver of such Lender’s or the Synthetic LC Issuing Bank’s right to
demand such compensation; provided that Borrower shall not be under any
obligation to compensate any Lender or the Synthetic LC Issuing Bank under
paragraph (a) or (b) of this Section 2.20 with respect to increased costs or
reductions with respect to any period prior to the date that is 180 days prior
to the date of the delivery of the statement required pursuant to paragraph
(a) or (b); provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any change in any law, treaty, governmental rule, regulation or order within
such 180-day period.

2.21. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender (which
term shall include Synthetic LC Issuing Bank for purposes of this
Section 2.21(b)) under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Borrower becomes aware of it; (ii) Borrower shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, except with respect to any deduction or
withholding on account of any Tax (other than a Tax on the overall net income of
any Lender) imposed in connection with any Synthetic Letter of Credit or
Synthetic LC Deposit, no such additional amount shall be required to be paid to
any

 

62



--------------------------------------------------------------------------------

Lender under clause (iii) above except to the extent that any change after the
date hereof (in the case of each Lender on the Closing Date) or after the
effective date of the Assignment Agreement pursuant to which such Lender became
a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date hereof or at the date of such Assignment Agreement, as the
case may be, in respect of payments to such Lender.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Borrower, on or prior
to the Closing Date (in the case of each Lender on the Closing Date) or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original copies of Internal
Revenue Service Form W-8BEN or W-8ECI (or any successor forms), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and cannot deliver either
Internal Revenue Service Form W-8ECI pursuant to clause (i) above, a Certificate
re Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents. Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a “U.S. Lender”) shall deliver to Administrative
Agent and Borrower on or prior to the Closing Date (or, if later, on or prior to
the date on which such Lender becomes a party to this Agreement) two original
copies of Internal Revenue Service Form W-9 (or any successor form), properly
completed and duly executed by such Lender, certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax, or otherwise
prove that it is entitled to such an exemption. Each Lender required to deliver
any forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.21(c) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new original copies of
Internal Revenue Service Form W-8BEN or W-8ECI , or a Certificate re Non-Bank
Status and two original copies of Internal Revenue Service Form W-8BEN (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Credit

 

63



--------------------------------------------------------------------------------

Documents, or notify Administrative Agent and Borrower of its inability to
deliver any such forms, certificates or other evidence. Borrower shall not be
required to pay any additional amount to any Non-US Lender under
Section 2.21(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the second sentence of this
Section 2.21(c), or (2) to notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.21(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.21(c) shall relieve Borrower of its
obligation to pay any additional amounts pursuant this Section 2.21 in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

2.22. Obligation to Mitigate. Each Lender (which term shall include Synthetic LC
Issuing Bank for purposes of this Section 2.22) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Synthetic Letters of Credit, as the case may be, becomes aware of the
occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender to receive
payments under Section 2.19, 2.20 or 2.21 (except with respect to any sums
payable in respect of any deduction or withholding on account of any Tax (other
than a Tax on the overall net income of any Lender) imposed in connection with
any Synthetic Letter of Credit or Synthetic LC Deposit described in
Section 2.21(b)(iii)), it will, to the extent not inconsistent with the internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.19, 2.20 or 2.21 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans or Synthetic Letters of Credit
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Loans or Synthetic Letters of
Credit or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.22 unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Borrower pursuant to this
Section 2.22 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to Borrower (with a copy to Administrative
Agent) shall be conclusive absent manifest error.

2.23. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) its portion of any unreimbursed
payment, or to make a Synthetic LC Deposit, including under Section 2.5 (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for

 

64



--------------------------------------------------------------------------------

purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Credit Documents; and (b) the aggregate
Synthetic LC Exposure of all Lenders as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender. No Synthetic LC Commitment of any Lender shall be increased
or otherwise affected, and, except as otherwise expressly provided in this
Section 2.23, performance by Borrower of its obligations hereunder and the other
Credit Documents shall not be excused or otherwise modified as a result of any
Funding Default or the operation of this Section 2.23. The rights and remedies
against a Defaulting Lender under this Section 2.23 are in addition to other
rights and remedies which Borrower may have against such Defaulting Lender with
respect to any Funding Default and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect to any Funding Default.

2.24. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.19, 2.20 or 2.21, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Synthetic LC
Commitments and Synthetic LC Deposit, if any, in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6 and Borrower shall pay or cause to be paid the fees, if any,
payable thereunder in connection with any such assignment from an Increased Cost
Lender or a Non-Consenting Lender and the Defaulting Lender shall pay the fees,
if any, payable thereunder in connection with any such assignment from such
Defaulting Lender; provided, (1) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender, (B) an amount equal to the Synthetic LC Deposit
of such Terminated Lender, together with all accrued Synthetic LC Deposit Return
thereon, (C) an amount equal to all unreimbursed Synthetic LC Disbursements that
have been funded by such Terminated Lender, together with all then unpaid
interest with respect thereto at such time and (D) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.12 and all other amounts owing to such Terminated Lender pursuant to
any other provision of any Credit Document; (2) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.19(c), 2.20 or 2.21; or otherwise as if it were a prepayment and
(3) in the event such Terminated Lender is a

 

65



--------------------------------------------------------------------------------

Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Synthetic LC
Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received copies of each
Credit Document originally executed and delivered by each applicable Credit
Party, and each schedule to such Credit Documents (such schedules to be in form
and substance reasonably satisfactory to the Administrative Agent).

(b) Additional Loan Documents. On or before the Closing Date, Borrower shall
have delivered to Administrative Agent complete, correct and conformed copies of
(i) the Second Lien Credit Agreement and the other Second Lien Credit Documents,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and (ii) the Revolving Credit Agreement and the other Revolving Credit
Documents, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

(c) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Credit Documents to which it is a
party; (iii) resolutions of the Board of Directors or similar governing body of
each Credit Party approving and authorizing, among other things, the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party or by which it or its assets may be bound as of the Closing
Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
and (iv) a good standing certificate from the applicable Governmental Authority
of each Credit Party’s jurisdiction of incorporation, organization or formation
and in each jurisdiction in which it is qualified as a foreign corporation or
other entity to do business (other than, in the case of jurisdictions other than
such Credit Party’s jurisdiction of incorporation, organization or formation,
where the failure to be in good standing or so qualified could not be reasonably
expected to have a Material Adverse Effect), each dated a recent date prior to
the Closing Date.

(d) Organizational and Capital Structure. The organizational structure and
capital structure of Borrower and its Subsidiaries shall be as set forth on
Schedule 4.1.

 

66



--------------------------------------------------------------------------------

(e) DIP Credit Agreement Obligations. On the Closing Date, Borrower and its
Subsidiaries shall have (i) repaid in full in cash the DIP Credit Facility
Obligations and any and all fees then owing to the lenders under the DIP Credit
Agreement or pursuant to any “DIP Order” (as defined in the DIP Credit
Agreement), (ii) terminated any commitments to lend or make other extensions of
credit under the DIP Credit Agreement, (iii) delivered to Administrative Agent
all documents or instruments necessary to release all Liens securing the DIP
Credit Facility Obligations or other obligations of Borrower and its
Subsidiaries thereunder being repaid on the Closing Date, and (iv) made
arrangements reasonably satisfactory to Administrative Agent with respect to the
cancellation of any letters of credit outstanding thereunder or the issuance of
Synthetic Letters of Credit to support the obligations of Borrower and its
Subsidiaries with respect thereto.

(f) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the Plan and the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.

(g) Real Estate Assets. In order to create or continue in favor of Joint First
Lien Collateral Agent, for the benefit of Secured Parties, a valid and, subject
to any filing and/or recording referred to herein, perfected First Priority
security interest in certain Real Estate Assets, Joint First Lien Collateral
Agent shall have received from Borrower and each applicable Guarantor:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.1(g)(i) (each, a “Closing Date Mortgaged Property”);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory) in
each state in which a Closing Date Mortgaged Property is located with respect to
the enforceability of the form(s) of Mortgages to be recorded in such state and
such other matters as Collateral Agent may reasonably request, in each case in
form and substance reasonably satisfactory;

(iii) (a) except as determined by the Requisite Lenders in the exercise of their
sole discretion, ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory with respect to each Closing Date Mortgaged Property (each, a
“Title Policy”), in amounts not less than the fair market value of each Closing
Date Mortgaged Property, together with a title report issued by a title company
with respect thereto, dated not more than thirty days prior to the Closing Date
and copies of all recorded documents listed as

 

67



--------------------------------------------------------------------------------

exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory and (B) satisfactory evidence that such Credit Party has
paid to the title company or to the appropriate governmental authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages for each Closing Date Mortgaged Property in the
appropriate real estate records;

(iv) flood certifications with respect to all Closing Date Mortgaged Properties
and evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors, in form and substance reasonably satisfactory; and

(v) except as determined by the Requisite Lenders in the exercise of their sole
discretion, either (i) new ALTA surveys of all Closing Date Mortgaged
Properties, certified to Collateral Agent and dated not more than thirty days
prior to the Closing Date, or (ii) existing ALTA surveys of all Closing Date
Mortgaged Properties, certified to Collateral Agent, along with an affidavit of
no change from the surveyor issued not more than thirty days prior to the
Closing Date.

(h) Personal Property Collateral. In order to create or continue in favor of
Joint First Lien Collateral Agent, for the benefit of Secured Parties, a valid,
perfected First Priority security interest in the personal property Collateral,
the Credit Parties shall have delivered to Joint First Lien Collateral Agent:

(i) Satisfactory evidence of the compliance by each Credit Party of their
obligations under the Pledge and Security Agreement and the other Collateral
Documents (including their obligations to execute and deliver UCC financing
statements, originals of securities, instruments, chattel paper and certificates
of title and any agreements governing deposit and/or securities accounts as
provided therein);

(ii) A completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby together with (A) the results of a recent search, by a
Person reasonably satisfactory, of all effective UCC financing statements made
with respect to any personal or mixed property of any Credit Party in the
jurisdictions specified in the Collateral Questionnaire, together with copies of
all such filings disclosed by such search, and (B) UCC termination statements
(or similar documents) duly authorized and, if applicable, executed by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements disclosed in such
search (other than any such financing statements in respect of Permitted Liens);

(iii) fully executed and notarized Intellectual Property Security Agreements, in
proper form for filing or recording in all appropriate places in all applicable
jurisdictions, memorializing and recording the encumbrance of the Intellectual
Property Assets listed in Schedule 4.7 to the Pledge and Security Agreement;

 

68



--------------------------------------------------------------------------------

(iv) opinions of counsel (which counsel shall be reasonably satisfactory) with
respect to the creation and perfection of the security interests in favor of
Joint First Lien Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in reasonably satisfactory form and substance;

(v) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including (i) a Landlord Personal
Property Collateral Access Agreement executed by the landlord of any Leasehold
Property which is a warehouse, distribution center or other location at which a
material amount of Collateral is located, and by the applicable Credit Party and
(ii) any intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 6.1(b)) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent; and

(vi) satisfactory evidence that Borrower has retained, at its sole cost and
expense, a service provider for the tracking of all of UCC financing statements
of Borrower and the Guarantors and that will provide notification to Collateral
Agent of, among other things, the upcoming lapse or expiration thereof.

(i) RESERVED

(j) Financial Statements; Projections. Administrative Agent shall have received
from Borrower (i) the Historical Financial Statements (it being understood and
agreed that such Historical Financial Statements submitted to Administrative
Agent prior to the Closing Date are satisfactory to Administrative Agent),
(ii) pro forma consolidated balance sheets of Borrower and its Subsidiaries as
at the Closing Date, and reflecting consummation of the Plan and the other
transactions contemplated by the Credit Documents to occur on or prior to the
Closing Date, which pro forma balance sheet shall be in form and substance
reasonably satisfactory to Administrative Agent, and (iii) the Projections.

(k) Budget. Administrative Agent shall have received the Budget.

(l) Evidence of Insurance. Collateral Agent shall have received a certificate
from Borrower’s insurance broker or other evidence reasonably satisfactory that
all insurance required to be maintained pursuant to Section 5.5 is in full force
and effect, together with endorsements naming the Joint First Lien Collateral
Agent, for the benefit of Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 5.5.

(m) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of Kirkland & Ellis LLP, special counsel for Credit Parties, as to such matters
as Administrative Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders).

 

69



--------------------------------------------------------------------------------

(n) Fees. Borrower shall have paid to Agents the fees payable on the Closing
Date referred to in Section 2.12(e).

(o) Solvency Certificate. On the Closing Date Administrative Agent shall have
received a Solvency Certificate from Borrower and in form, scope and substance
satisfactory to Administrative Agent, and demonstrating that after giving effect
to the consummation of the Plan and the transactions contemplated by the initial
extensions of credit hereunder, under the Revolving Credit Agreement and under
the Second Lien Credit Agreement and any rights of contribution, each of
Borrower and its Subsidiaries is and will be Solvent.

(p) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

(q) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of Administrative Agent, singly or in
the aggregate, materially impairs the Plan or any of the other transactions
contemplated by the Credit Documents, or that could have a Material Adverse
Effect.

(r) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the Plan and the other transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

(s) Letter of Direction. Administrative Agent shall have received a duly
executed letter of direction from Borrower addressed to Administrative Agent, on
behalf of itself and Lenders, directing the issuance of Synthetic Letters of
Credit (it being understood that the Synthetic LC Deposits and the principal
amount of Term Loans outstanding under the Existing First Lien Credit Agreement
on the Closing Date shall, in each case, continue as Synthetic LC Deposits and
Term Loans hereunder on and after the Closing Date).

(t) RESERVED

(u) Patriot Act. Prior to the Closing Date, the Administrative Agent and the
Collateral Agent shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”).

(v) Consummation of Plan; etc. The following events or transactions shall have
occurred, in each case on terms and conditions reasonably satisfactory to
Administrative Agent:

(i) All documents executed in connection with the implementation of the Plan
shall be in accordance with the Plan and shall be reasonably satisfactory in
form and substance to Administrative Agent;

 

70



--------------------------------------------------------------------------------

(ii) The capitalization of Borrower and its Subsidiaries and the sources and
uses of the funds of Borrower and its Subsidiaries on the Closing Date and in
connection with the implementation of the Plan shall be consistent in all
material respects with the pro forma financial statements and other information
delivered to Lenders prior to the date of this Agreement;

(iii) All conditions precedent to the effectiveness of the Plan shall have been
met (or shall be met upon funding of the Loans and issuance of the Synthetic
Letters of Credit to be made on the Closing Date) or waived in accordance with
the Plan, the Plan Effective Date and substantial consummation of the Plan shall
have occurred (or shall be scheduled to occur upon funding of the Loans and
issuance of Synthetic Letters of Credit to be made on the Closing Date), and the
Plan shall be in full force and effect;

(iv) the Confirmation Order shall be final, valid, subsisting and continuing and
shall not have been reversed, stayed or otherwise amended or modified, and shall
not be subject to a pending motion to modify or to stay and shall be in full
force and effect;

(v) there shall be no motion to revoke confirmation of the Plan; and

(vi) all appeal periods relating to the Confirmation Order shall have expired,
and there shall be no petition for rehearing or certiorari pending in respect of
the Confirmation Order which could reasonably be expected, in the reasonable
judgment of Administrative Agent, to adversely affect the Plan.

(w) Evidence of Transfer of Leasehold Property to Real Estate Guarantors.
Collateral Agent shall have received, in form and substance satisfactory to the
Administrative Agent, (a) such agreements, documents, instruments and orders of
the Bankruptcy Court required (i) to convey all of the Leasehold Property to the
Real Estate Guarantors (other than Leasehold Property determined by the
Administrative Agent or Requisite Lenders, in its or their sole discretion, as
not having to be conveyed) and (ii) to evidence the assignment to and assumption
by the Real Estate Guarantors of all of the Leasehold Property and (b) the
sublease agreements between Real Estate Guarantors, on the one hand, and each
other Credit Party that operates a retail store, warehouse, distribution center
or other business on any Leasehold Property, on the other hand, duly authorized,
executed and delivered by the parties thereto.

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or
Synthetic LC Issuing Bank to issue any Synthetic LC Letter of Credit, on any
Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

(ii) after making the Credit Extensions on such Credit Date, the usage of the
Commitments shall not exceed the available Commitments at such date;

 

71



--------------------------------------------------------------------------------

(iii) after making the Credit Extensions requested on such Credit Date, the
total Synthetic LC Usage shall not exceed the total Synthetic LC Deposits;

(iv) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents (other than, for Credit Extensions involving
the continuation of Eurodollar Rate Loans into a new Interest Periods, those set
forth in Section 4.9 and Section 4.11) shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date;

(v) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(vi) on or before the date of issuance of any Synthetic Letter of Credit,
Administrative Agent and Synthetic LC Issuing Bank shall have received all other
information required by the applicable Issuance Notice, and such other documents
or information as Synthetic LC Issuing Bank may reasonably require in connection
with the issuance of such Synthetic Letter of Credit.

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lenders such request is warranted under the circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Synthetic Letter of Credit,
as the case may be; provided each such notice shall be promptly confirmed in
writing by delivery of the applicable Notice to Administrative Agent on or
before the applicable date of borrowing, continuation/conversion or issuance.
Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

 

72



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Synthetic LC Issuing Bank to enter into this
Agreement and to make each Credit Extension to be made thereby, and to induce
the Lenders and the Agents to amend and restate the Existing First Lien Credit
Agreement on the Closing Date, each Credit Party represents and warrants to each
Lender and Synthetic LC Issuing Bank, on the Closing Date and on each Credit
Date, that the following statements are true and correct (it being understood
and agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with the Plan Effective Date and the other
transactions contemplated hereby):

4.1. Organization; Requisite Power and Authority; Qualification. Each of
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of Subsidiaries of
Borrower has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which any Subsidiary of Borrower is a party requiring, and there is no
membership interest or other Equity Interests of any Subsidiary of Borrower
outstanding which upon conversion or exchange would require, the issuance by any
Subsidiary of Borrower of any additional membership interests or other Equity
Interests of any Subsidiary of Borrower or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary of Borrower.
Schedule 4.2 correctly sets forth the ownership interest of Borrower and each of
its Subsidiaries in their respective Subsidiaries as of the Closing Date after
giving effect to the consummation of the Plan.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties, the consummation of the Plan,
and the consummation of the transactions contemplated by the Credit Documents do
not and will not (a) violate (i) any provision of any law or any governmental
rule or regulation applicable to Borrower or any of its Subsidiaries, (ii) any
of the Organizational Documents of Borrower or any of its Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Borrower or any of its Subsidiaries; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Borrower or any of its Subsidiaries except
to the extent such conflict, breach or default could not reasonably be expected
to have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Borrower or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent and/or Joint First Lien Collateral Agent,
on behalf of Secured Parties, Liens securing the obligations under the Revolving
Credit Agreement and Liens securing the obligations under the Second Lien Credit
Agreement); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Borrower or any of its Subsidiaries, except for such approvals or

 

73



--------------------------------------------------------------------------------

consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.

4.5. Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the Plan and the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except (i) as otherwise
set forth in the Plan, (ii) for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent and/or Joint
First Lien Collateral Agent for filing and/or recordation, as of the Closing
Date and (iii) any registration, consent, approval, notice or action to the
extent that the failure to undertake or obtain such registration, consent,
approval, notice or action could not reasonably be expected to have a Material
Adverse Effect.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements. Other than in respect of matters disclosed
on Schedule 4.7 hereto, the Historical Financial Statements were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from (i) audit and normal year-end adjustments
and (ii) changes resulting from the matters described on Schedule 4.7 hereto. As
of the Closing Date, except in respect of matters disclosed on Schedule 4.7
hereto, neither Borrower nor any of its Subsidiaries has any contingent
liability or liability for taxes, long-term lease (other than store leases
entered into in the ordinary course of business) or unusual forward or long-term
commitment that is not reflected in the Historical Financial Statements or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower and any of its Subsidiaries taken as a whole.

4.8. Projections. On and as of the Closing Date, the projections of Borrower and
its Subsidiaries for the period of Fiscal Year 2008 through and including Fiscal
Year 2011 (the “Projections”) are based on good faith estimates and assumptions
made as of the Closing Date by the management of Borrower; provided, the
Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material; provided further, as of the Closing
Date, management of Borrower believed that the Projections were reasonable and
attainable.

4.9. No Material Adverse Change. Since the Closing Date (after giving effect to
the transactions contemplated by this Agreement and the Plan), no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, other than such changes and
developments that are contemplated by the Plan.

 

74



--------------------------------------------------------------------------------

4.10. No Restricted Junior Payments. Since the Closing Date, neither Borrower
nor any of its Subsidiaries has directly or indirectly declared, ordered, paid
or made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 6.4 and the Plan.

4.11. Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any of its Subsidiaries (a) is in violation
of any applicable laws (including Environmental Laws) that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, orders,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Other
than as expressly contemplated by the Plan to be paid in connection with the
consummation of the Plan or contemplated pursuant to the Plan to survive the
Plan Effective Date, there are no pre-petition or administrative claims or
pre-petition Liens other than such claims and Liens identified on Schedules 6.1
and 6.2 that are not material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
and any of its Subsidiaries taken as a whole.

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3 or
pursuant to the Plan, all federal, material state, material provincial and other
material tax returns and reports of Borrower and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes reflected therein
which are due and payable and all assessments, fees and other governmental
charges upon Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable. Borrower knows of no proposed tax assessment against
Borrower or any of its Subsidiaries which is not being actively contested by
Borrower or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

4.13. Properties.

(a) Title. Each of Borrower and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property, and subject to Section 3.1(w) in the case of leasehold interests in
real property), (iii) valid licensed rights in (in the case of licensed
interests in Intellectual Property) and (iv) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in their respective Historical Financial Statements referred to in
Section 4.7 and in the most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of (x) during the Cases in
accordance with applicable requirements of the Bankruptcy Code or pursuant to an
order of the Bankruptcy Court, (y) since the date of such financial statements
in the ordinary course of business or as otherwise permitted under Section 6.8
and, with respect to the foregoing clause (ii), except as

 

75



--------------------------------------------------------------------------------

could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
each agreement listed in clause (ii) of the immediately preceding sentence is in
full force and effect and Borrower does not have knowledge of any default that
has occurred and is continuing thereunder, and each such agreement constitutes
the legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles. As of the Closing Date, the Excluded Properties have an
estimated fair market value of not more than $60,000 each.

4.14. Environmental Matters. Neither Borrower nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither Borrower nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Borrower’s and
its Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Borrower or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Borrower’s
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Borrower or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

4.15. No Defaults. Neither Borrower nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and, after
giving effect to consummation of the transactions contemplated by this
Agreement, except as described thereon, all such Material Contracts are in full
force and effect and no defaults currently exist thereunder.

4.17. Governmental Regulation. Neither Borrower nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18. Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors.

4.19. Employee Matters. Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the best knowledge of
Borrower and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Borrower or
any of its Subsidiaries or to the best knowledge of Borrower and Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Borrower or any of its Subsidiaries, and (c) to the best
knowledge of Borrower and Borrower, no union representation question existing
with respect to the employees of Borrower or any of its Subsidiaries and, to the
best knowledge of Borrower and Borrower, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect. The consummation of the Plan will not
give rise to any right of termination, right of renegotiation or any other right
under any collective bargaining agreement or Multiemployer Plan to which
Borrower or any of its Subsidiaries is bound.

4.20. Employee Benefit Plans. Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan , except, in each case, where the failure to comply or
perform would not reasonably be expected to result in liabilities of Borrower
and its Subsidiaries in

 

77



--------------------------------------------------------------------------------

excess of $15,000,000 in the aggregate or have Material Adverse Effect. Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status. No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan (other than
routine contributions) or any trust established under Title IV of ERISA (other
than routine contributions) has been or is expected to be incurred by Borrower,
any of its Subsidiaries or any of their ERISA Affiliates, which would, when
taken together with all such liabilities, exceed $15,000,000 in the aggregate
for Borrower and its Subsidiaries or which would reasonably be expected to have
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all such ERISA Events, would exceed
$15,000,000 in the aggregate for Borrower and its Subsidiaries or would
reasonably be expected to have Material Adverse Effect. Except to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws
and to the extent an employee became entitled to benefits prior to his or her
termination of employment (e.g., severance, long term disability benefits,
etc.), no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.
The present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Borrower, any of its Subsidiaries or
any of their ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of Borrower, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is zero.
Borrower, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

4.21. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Plan or the Credit
Documents, except as payable to the Agents and the Lenders or as otherwise
contemplated by the Plan.

4.22. Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

4.23. Compliance with Statutes, etc. Each of Borrower and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the

 

78



--------------------------------------------------------------------------------

operations of Borrower or any of its Subsidiaries), except such non-compliance
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

4.24. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of Borrower or any
of its Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact (known to Borrower, in the case of any document not furnished by
it) necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made, except for
the possible adjustment to the Historical Financial Statements resulting from
the matters described on Schedule 4.7 hereto. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Borrower to be reasonable at the time
made, it being recognized by the Administrative Agent and the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
materially and adversely from the projected results (it being understood that
such projections and financial information do not give effect to the matters
described on Schedule 4.7 hereto). There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Borrower (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby

4.25. Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Synthetic Letters of Credit, each Credit Party shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 5.

 

79



--------------------------------------------------------------------------------

5.1. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent, Synthetic LC Agent and Lenders:

(a) Monthly Reports. As soon as available, and in any event within 30 days after
the end of each fiscal month ending after the Closing Date, commencing with the
fiscal month prior to the fiscal month in which the Closing Date occurs, the
consolidated balance sheets of Borrower and its Subsidiaries as at the end of
such fiscal month and the related consolidated statements of operations,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
fiscal month and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal month, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 50 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date
occurs, the consolidated balance sheets of Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of
operations, stockholders’ equity and cash flows of Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
105 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheets of Borrower
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of operations, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto, and
(ii) with respect to such consolidated financial statements a report thereon of
Ernst & Young LLP or other independent certified public accountants of
recognized national standing selected by Borrower, and reasonably satisfactory
to Administrative Agent (which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of
Section 6.7 of this Agreement and the related definitions, (2) whether, in
connection therewith, any condition or event that constitutes a Default or an
Event of Default under Section 6.7 has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (3) if provided by such independent certified public
accountants, that nothing has come to their attention that causes them to
believe that the information contained in any Compliance Certificate is not
correct or that the matters set forth in such Compliance Certificate are not
stated in accordance with the terms hereof;

 

80



--------------------------------------------------------------------------------

(d) Compliance Certificate. Together with each delivery of financial statements
of Borrower and its Subsidiaries pursuant to 5.1(b) and 5.1(c), a duly executed
and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
provided, that this Section 5.1(e) shall not apply in the event Borrower or
Requisite Lenders do not make the request referred to in, and the Credit
Documents are not amended in the manner described in, Section 1.2;

(f) Notice of Default. Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Borrower with respect thereto, (ii) that any
Person has given any notice to Borrower or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b),
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any officer of Borrower obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by Borrower to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii), if adversely determined could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Borrower to enable Lenders
and their counsel to evaluate such matters;

(h) ERISA. (i) Promptly upon any officer of Borrower becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any

 

81



--------------------------------------------------------------------------------

Employee Benefit Plan as Administrative Agent shall reasonably request which, in
each of (i) and (ii) relate to matters or liabilities that, when taken together
with all such matters and liabilities, exceed $15,000,000 in the aggregate for
Borrower and its Subsidiaries or which would reasonably be expected to have
Material Adverse Effect;

(i) Updated Budget. As soon as practicable and in any event no later than forty
five days after the end of each Fiscal Year, an updated Budget, in form
reasonably satisfactory to Administrative Agent (it being understood and agreed
that the form of the Budget provided to Administrative Agent on or prior to the
Closing Date is acceptable to Administrative Agent);

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a certificate from Borrower’s insurance broker(s) in form and
substance satisfactory to Administrative Agent outlining all material insurance
coverage maintained as of the date of such certificate by Borrower and its
Subsidiaries;

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Borrower;

(l) Notice Regarding Material Contracts. Promptly, and in any event within ten
Business Days (i) after any Material Contract of Borrower or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Borrower or such Subsidiary, as the case may be, or (ii) after any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Administrative Agent
(to the extent such delivery is permitted by the terms of any such Material
Contract, provided, no such prohibition on delivery shall be effective if it
were bargained for by Borrower or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(l)), and an explanation of any actions
being taken with respect thereto;

(m) Information Regarding Collateral. (a) Borrower will furnish to Collateral
Agent and Joint First Lien Collateral Agent prompt written notice of any change
(i) in any Credit Party’s corporate name, (ii) in any Credit Party’s identity or
corporate structure, (iii) in any Credit Party’s jurisdiction of organization or
(iv) in any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number. Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for Joint First Lien
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected Lien in all the Collateral as contemplated in the Collateral
Documents. Borrower also agrees promptly to notify Collateral Agent and Joint
First Lien Collateral Agent if any material portion of the Collateral is damaged
or destroyed;

(n) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Borrower shall deliver to Collateral Agent and Joint First Lien
Collateral Agent a certificate of its Authorized Officer (i) either confirming
that there has been no change in such information since the date of the
Collateral Questionnaire delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes and (ii) certifying that all UCC financing statements (including
fixtures filings, as applicable) and all

 

82



--------------------------------------------------------------------------------

supplemental intellectual property security agreements or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above (or in such Collateral Questionnaire) to
the extent necessary to effect, protect and perfect the security interests under
the Collateral Documents for a period of not less than 18 months after the date
of such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

(o) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Borrower to its security holders acting in such capacity
or by any Subsidiary of Borrower to its security holders other than Borrower or
another Subsidiary of Borrower, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Borrower or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
(iii) all press releases and other statements made available generally by
Borrower or any of its Subsidiaries to the public concerning material
developments in the business of Borrower or any of its Subsidiaries, and
(B) such other information and data with respect to Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent (for itself or any Lender or Synthetic LC Issuing Bank);

(p) Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Borrower shall indicate in writing whether such document or notice contains
Nonpublic Information. Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Borrower, its Subsidiaries or
their securities) and, if documents or notices required to be delivered pursuant
to this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Nonpublic Information shall not be posted on that portion of
the Platform designated for such public-side Lenders. If Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains solely Nonpublic Information, Administrative Agent reserves the right
to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material nonpublic information with
respect to Borrower, its Subsidiaries and their securities;

(q) Amendment to Other Loan Credit Documents. Promptly upon execution and
delivery thereof, copies of any material amendment, restatement, waiver,
supplement or other modification to (i) the Second Lien Credit Agreement, or any
other Second Lien Credit Document, entered into on or after the Closing Date or
(ii) the Revolving Credit Agreement or any other Revolving Credit Document; and

(r) RESERVED

Documents required to be delivered pursuant to Section 5.1(b), (c), (k), (l) or
(o) (to the extent any such documents are included in materials otherwise filed
with the Securities and Exchange Commission) may be delivered electronically and
if so delivered, shall be deemed to have been

 

83



--------------------------------------------------------------------------------

delivered on the date (i) on which Borrower posts such documents with the
Securities and Exchange Commission; or (ii) on which such documents are posted
on Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender, Synthetic LC Issuing Bank and Administrative Agent have access (whether
a commercial, third-party website or whether sponsored by Administrative Agent);
provided that: (i) Borrower shall deliver paper copies of such documents to
either Administrative Agent or any Lender that requests Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by such Administrative Agent or such Lender and (ii) Borrower shall notify each
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 5.1(d)
to Administrative Agent. Except for such Compliance Certificates, Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

5.2. Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party (other
than Borrower with respect to existence) or any of its Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if (i) such Tax or claim
does not, together with all other Taxes then remaining unpaid, exceed $250,000
in the aggregate or (ii) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Borrower or any of
its Subsidiaries).

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear, casualty and condemnation excepted,
all material tangible properties used or useful in the business of Borrower and
its Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

 

84



--------------------------------------------------------------------------------

5.5. Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar business (it being understood and agreed that Borrower’s hazard
self-insurance program of $250,000 per store consistent with past prudent
business practice and currently in effect as of the Closing Date is acceptable).
Each such policy of insurance shall (i) name Joint First Lien Collateral Agent,
on behalf of Secured Parties, as an additional insured thereunder as its
interests may appear, (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Collateral Agent, that names Joint First Lien Collateral Agent, on behalf of
the Secured Parties, as the loss payee thereunder and provide for at least
thirty days’ prior written notice to Joint First Lien Collateral Agent of any
modification or cancellation of such policy.

5.6. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP
(except as related to matters described on Schedule 4.7 hereto) shall be made of
all dealings and transactions in relation to its business and activities. Each
Credit Party will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent or any Lender to
visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided, however, that so long as
no Event of Default has occurred and is continuing, the Administrative Agent and
Collateral Agent may visit and inspect Borrower only once during any Fiscal Year
at Borrower’s expense.

5.7. Lenders Meetings.

(a) Borrower will, upon the request of Administrative Agent or Requisite
Lenders, participate in a meeting of Administrative Agent and Lenders once
during each Fiscal Year to be held at Borrower’s corporate offices (or at such
other location as may be agreed to by Borrower and Administrative Agent) at such
time as may be agreed to by Borrower and Administrative Agent.

 

85



--------------------------------------------------------------------------------

(b) Borrower will, at such dates and times agreed to by Administrative Agent,
participate in conference calls or meetings with the Administrative Agent and
the “restricted” Lenders once during each Fiscal Quarter, with the first such
conference call or meeting to occur no later than the date that is sixty
(60) days after the Closing Date; provided, that Borrower will also participate
in such calls or meetings at such other dates and times indicated by
Administrative Agent or the Requisite Lenders upon no less than 10 days prior
notice to Borrower.

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and each
Credit Party will comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority in respect of the
disclosure (if any) of the matters described on Schedule 4.7.

5.9. Environmental.

(a) Environmental Disclosure. Borrower will deliver to Administrative Agent, the
Collateral Agent and Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any material Environmental Claims;

(ii) promptly upon an officer of Borrower obtaining knowledge of the occurrence
thereof, written notice describing in reasonable detail (1) any Release required
to be reported to any federal, state or local governmental or regulatory agency
under any applicable Environmental Laws, (2) any remedial action taken by
Borrower or any other Person in response to (A) any Hazardous Materials
Activities the existence of which has a reasonable possibility of resulting in
one or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, have a reasonable possibility of resulting in a Material
Adverse Effect, and (3) Borrower’s discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any Facility that could cause
such Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency,

 

86



--------------------------------------------------------------------------------

and (3) any request for information from any governmental agency that suggests
such agency is investigating whether Borrower or any of its Subsidiaries may be
potentially responsible for any Hazardous Materials Activity that, individually
or in the aggregate, has a reasonable possibility of resulting in a Material
Adverse Effect;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that could reasonably be expected to (A) expose Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Borrower or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Borrower or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10. Subsidiaries. In the event that any Person becomes a Domestic Subsidiary
of Borrower (or Borrower elects to have Movie Gallery Canada become a
Guarantor), Borrower shall (a) promptly cause such Domestic Subsidiary (or Movie
Gallery Canada, as the case may be) to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Joint First Lien Collateral Agent a Counterpart
Agreement, and (b) take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(c), 3.1(g),
3.1(h), 3.1(i) and 3.1(m). In the event that any Person becomes a Foreign
Subsidiary of Borrower, and the ownership interests of such Foreign Subsidiary
are owned by Borrower or by any Domestic Subsidiary thereof, Borrower shall, or
shall cause such Domestic Subsidiary to, deliver, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(c), and Borrower shall take, or shall cause such Domestic
Subsidiary to take, all of the actions referred to in Section 3.1(h)(i)
necessary to grant and to perfect a First Priority Lien in favor of Joint First
Lien Collateral Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in 65% of such Equity Interests. In the event that any
Inactive Entity shall have total revenues exceeding $1,000,000 for any four
consecutive Fiscal Quarters after the Closing Date or at any

 

87



--------------------------------------------------------------------------------

time after the Closing Date shall have total assets exceeding $1,000,000,
Borrower shall, or shall cause any Domestic Subsidiary holding the Equity
Interests in such Inactive Entity to, take, all of the actions referred to in
Section 3.1(h)(i) necessary to grant and to perfect a First Priority Lien in
favor of Joint First Lien Collateral Agent, for the benefit of Secured Parties,
under the Pledge and Security Agreement in such Equity Interests (to the extent
required pursuant to the terms of the Pledge and Security Agreement). With
respect to each such Subsidiary, Borrower shall promptly send to Administrative
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Subsidiary of Borrower, and (ii) all of the data
required to be set forth in Schedules 4.1 and 4.2 with respect to all
Subsidiaries of Borrower; and such written notice shall be deemed to supplement
Schedule 4.1 and 4.2 for all purposes hereof.

5.11. Additional Material Real Estate Assets. In the event that (i) any Credit
Party acquires a Material Real Estate Asset or (ii) a Real Estate Asset owned or
leased on the Closing Date becomes a Material Real Estate Asset and, in each
case, such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Joint First Lien Collateral Agent, for the
benefit of Secured Parties, then such Credit Party shall promptly take all such
actions and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates similar
to those described in Sections 3.1(g), 3.1(h) and 3.1(i) with respect to each
such Material Real Estate Asset required by applicable law or that Collateral
Agent shall reasonably request to create in favor of Joint First Lien Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such Material Real Estate Assets. In addition to the foregoing, Borrower
shall, at the request of Collateral Agent, deliver, from time to time, to
Collateral Agent and Joint First Lien Collateral Agent such appraisals as are
required by law or regulation of Real Estate Assets with respect to which Joint
First Lien Collateral Agent has been granted a Lien.

5.12. Interest Rate Protection. Unless sooner instructed in writing by the
Administrative Agent (with the consent of the Requisite Lenders) that this
Section 5.12 does not apply, no later than one hundred twenty (120) days
following the Closing Date and at all times thereafter until the third
anniversary of the Closing Date, Borrower shall obtain and cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Interest Rate Agreements in form and substance reasonably satisfactory to
Administrative Agent, in order to ensure that no less than 50% of the aggregate
principal amount of the Loans then outstanding (exclusive of amounts capitalized
from time to time) is either (i) subject to such Interest Rate Agreements or
(ii) Indebtedness that bears interest at a fixed rate.

5.13. Further Assurances. At any time or from time to time upon the request of
Administrative Agent, Collateral Agent or Joint First Lien Collateral Agent,
each Credit Party will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as
Administrative Agent, Collateral Agent or Joint First Lien Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent, Collateral Agent Joint or
First Lien Collateral Agent may reasonably request from time to time to ensure
that the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of Borrower, and its Subsidiaries and all of the
outstanding Equity Interests of Borrower and its Subsidiaries (subject to
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries).

 

88



--------------------------------------------------------------------------------

5.14. Miscellaneous Covenants. Unless otherwise consented to by Agents or
Requisite Lenders:

(a) Cash Management Systems. Borrower and its Subsidiaries shall establish and
maintain cash management systems in accordance with the terms of the Collateral
Documents.

(b) [RESERVED].

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Synthetic Letters of Credit, such Credit Party shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Guarantor Subsidiary to Borrower or to any other
Guarantor Subsidiary, or of Borrower to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be evidenced by the Intercompany Note, which
shall be subject to a First Priority Lien pursuant to the Pledge and Security
Agreement, (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the Intercompany Note, (iii) any payment by any such Guarantor Subsidiary
under any guaranty of the Obligations shall result in a pro tanto reduction of
the amount of any Indebtedness owed by such Subsidiary to Borrower or to any of
its Subsidiaries for whose benefit such payment is made; and (iv) to the extent
owed by Real Estate Guarantors, only to the extent such Indebtedness was
incurred by Real Estate Guarantors to fund overhead costs and reasonable
operating expenses;

(c) Indebtedness (i) (x) under the Revolving Credit Agreement in an aggregate
principal amount at any time outstanding (together with the face amount of
issued and outstanding Additional Letters of Credit described in the following
subclause (c)(i)(y)) not to exceed $100,000,000 (plus the amount of proceeds of
Revolving Loans used to secure issued and outstanding Additional Letters of
Credit pursuant to Section 6.2(s)), but not any extensions, renewals or
replacements of such Indebtedness except pursuant to Revolver Refinancing
Indebtedness and (y) under Additional Letters of Credit the aggregate face
amount of which at any time does not exceed $15,000,000; and (ii) (x) under the
Second Lien Credit Agreement in an aggregate principal amount at any time
outstanding not to exceed $117,141,030 plus the

 

89



--------------------------------------------------------------------------------

amount of any “PIK Interest” (under and as defined in the Second Lien Credit
Agreement) added to the principal amount thereunder in accordance with the terms
of the Second Lien Credit Agreement as in effect on the Closing Date, and
(y) subject to the terms of the Intercreditor Agreement, Indebtedness incurred
to refinance, renew or replace the Indebtedness referred to in the foregoing
clause (ii)(x) in whole or in part;

(d) Indebtedness incurred by Borrower or any of its Subsidiaries (other than
Real Estate Guarantors) arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
Borrower or any such Subsidiary pursuant to such agreements, in connection with
Permitted Acquisitions or dispositions permitted pursuant to Section 6.8 of any
business, assets or Subsidiary of Borrower or any of its Subsidiaries;

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts incurred in the ordinary course of
business;

(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;

(h) guaranties by Borrower of Indebtedness of a Guarantor Subsidiary or
guaranties by a Guarantor Subsidiary (other than Real Estate Guarantors) of
Indebtedness of Borrower or another Guarantor Subsidiary with respect, in each
case, to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1; provided, that if the Indebtedness that is being guarantied is
unsecured and/or subordinated to the Obligations, the guaranty shall also be
unsecured and/or subordinated to the Obligations;

(i) Indebtedness existing on the Closing Date and described in Schedule 6.1, but
not any extensions, renewals or replacements of such Indebtedness except
(i) renewals and extensions expressly provided for in the agreements evidencing
any such Indebtedness as the same are in effect on the date of this Agreement
and (ii) refinancings, renewals and extensions of any such Indebtedness if the
terms and conditions thereof are not less favorable to the obligor thereon or to
the Lenders than the Indebtedness being refinanced, renewed or extended, and the
average life to maturity thereof is greater than or equal to that of the
Indebtedness being refinanced, renewed or extended; provided, such Indebtedness
permitted under the immediately preceding clause (i) or (ii) above shall not
(A) include Indebtedness of an obligor that was not an obligor with respect to
the Indebtedness being extended, renewed or refinanced, (B) exceed the principal
amount of the Indebtedness being renewed, extended or refinanced plus the amount
of any interest, premium, or penalties required to be paid thereon plus fees and
expenses associated therewith or (C) be incurred, created or assumed if any
Default or Event of Default has occurred and is continuing or would result
therefrom;

 

90



--------------------------------------------------------------------------------

(j) Indebtedness in respect of Interest Rate Agreements entered into pursuant to
Section 5.12 and in respect of Hedge Agreements in each case entered into in the
ordinary course of business and not for speculative purposes;

(k) Indebtedness with respect to Capital Leases (i) in an aggregate amount
(together with the aggregate amount of Indebtedness incurred pursuant to
Section 6.1(l)(i)) not to exceed at any time $10,000,000 outstanding and (ii) in
connection with the Kiosk Program in an aggregate amount not to exceed at any
time $15,000,000 outstanding;

(l) purchase money Indebtedness (i) in an aggregate amount (together with the
aggregate amount of Indebtedness incurred pursuant to Section 6.1(k)(i)) not to
exceed at any time $10,000,000 outstanding and (ii) in connection with store
shell construction in the ordinary course of business in an aggregate amount not
to exceed at any time $10,000,000 outstanding; provided, any such Indebtedness
(A) shall be secured only by the asset acquired, constructed or improved in
connection with the incurrence of such Indebtedness, and (B) shall constitute
not less than 90% of the aggregate consideration paid with respect to such
asset;

(m) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Borrower or any of its Subsidiaries, in each case after the
Closing Date as the result of a Permitted Acquisition, in an aggregate amount
not to exceed $10,000,000 at any one time outstanding, provided that (x) such
Indebtedness existed at the time such Person became a Subsidiary or at the time
such assets were acquired and, in each case, was not created in anticipation
thereof and (y) such Indebtedness is not guaranteed in any respect by Borrower
or any Subsidiary (other than by any such Person that so becomes a Subsidiary),
and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided, that (1) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension plus the amount of any interest, premium or penalties required to be
paid thereon plus fees and expenses associated therewith, (2) the direct and
contingent obligors with respect to such Indebtedness are not changed and
(3) such Indebtedness shall not be secured by any assets other than the assets
securing the Indebtedness being renewed, extended or refinanced;

(n) Indebtedness of any Foreign Subsidiary (i) to any other wholly owned Foreign
Subsidiary, (ii) to Borrower or any other Subsidiary to extent permitted as an
Investment pursuant to Section 6.6(i) or (iii) in an aggregate amount not to
exceed at any time $15,000,000;

(o) other Indebtedness of Borrower and its Subsidiaries (other than Real Estate
Guarantors), provided that (i) such Indebtedness is unsecured (except to the
extent permitted to be secured under Section 6.2(q)), (ii) no more than
$5,000,000 in principal amount of such Indebtedness shall be payable prior to
the earlier of the Term Loan Maturity Date and the payment in full of the
Obligations and (iii) no such Indebtedness may be incurred and owing by a
Foreign Subsidiary or an Inactive Entity;

(p) Indebtedness incurred solely during the period from September 15, 2008
through and including January 31, 2009, under the Seasonal Overadvance Facility
not to exceed an aggregate principal amount of $25,000,000 at any one time
outstanding;

 

91



--------------------------------------------------------------------------------

(q) Indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to the Borrower or any Subsidiary of the
Borrower, so long as such Indebtedness shall (i) not be in excess of the amount
of the unpaid cost of, and shall be incurred only to defer the cost of, such
insurance for the annual period in which such Indebtedness is incurred and such
Indebtedness shall be outstanding only during such year and (ii) the aggregate
amount of such Indebtedness does not to exceed $1,000,000 at any one time
outstanding; and

(r) Term Loan Refinancing Indebtedness, the proceeds of which shall be applied
as required by Section 2.15(d).

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under the intellectual property laws, rules or procedures, except:

(a) Liens in favor of Joint First Lien Collateral Agent for the benefit of
Secured Parties granted pursuant to any Credit Document, and Liens in favor of
the Joint First Lien Collateral Agent securing obligations under the Revolving
Credit Agreement or any Revolver Refinancing Indebtedness;

(b) Liens for Taxes not yet delinquent or that are being contested, in each case
in accordance with Section 5.3;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

92



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of or materially detracting from the value of the business of
Borrower or such Subsidiary;

(l) Liens on the collateral securing obligations under the Second Lien Credit
Agreement, provided that such Liens are subordinated to the Liens securing the
Obligations in accordance with the terms of the Intercreditor Agreement;

(m) Liens described in Schedule 6.2 or on a title report delivered pursuant to
Section 3.1(g)(iii);

(n) Liens securing Indebtedness (i) permitted pursuant to Section 6.1(k) or
6.1(l), provided any such Lien shall encumber only the asset acquired,
constructed or improved with the proceeds of such Indebtedness and
(ii) permitted pursuant to Section 6.1(m), to the extent described in
Section 6.1(m);

(o) Liens on the assets of Foreign Subsidiaries (other than the Collateral)
securing Indebtedness permitted to be incurred pursuant to Section 6.1(n);

(p) Liens arising out of judgments or awards in connection with court
proceedings which do not constitute an Event of Default;

(q) Liens securing other Indebtedness and obligations in an aggregate amount not
to exceed at any time $5,000,000;

 

93



--------------------------------------------------------------------------------

(r) Liens on deposits or other accounts (and the Cash and Cash Equivalents or
investments from time to time credited thereto) securing obligations under
Interest Rate Agreements not entered into with Lender Counterparties and
required to be obtained pursuant to Section 5.12, provided that such deposits or
accounts, and the Indebtedness and obligations secured thereby, do not in the
aggregate exceed $10,000,000 at any time;

(s) Liens on deposits or other accounts (and the Cash and Cash Equivalents or
investments from time to time credited thereto) securing up to 105% of the face
amount of the issued and outstanding Additional Letters of Credit described in
Section 6.1(c)(i)(y); provided, that only the proceeds of Revolving Loans may be
deposited into such accounts or otherwise used for such deposits; and

(t) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums and rights which may arise under state insurance guarantee funds
relating to any such insurance policy, in each case to the extent the
Indebtedness related thereto is permitted under Section 6.1(q).

6.3. No Further Negative Pledges; Negative Pledge.

(a) Except with respect to (i) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a permitted Asset Sale, (ii) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), (iii) the Revolving Credit Documents
(or any Revolver Refinancing Indebtedness) and (iv) the Second Lien Credit
Documents, no Credit Party nor any of its Subsidiaries shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

(b) No Credit Party will sell, assign, transfer, exchange or otherwise dispose
of any Equity Interests issued by any Foreign Subsidiary which are owned or
otherwise held by such Credit Party, except for sales, assignments, transfers,
exchanges or other dispositions to another Credit Party. No Credit Party will
create, incur, assume or, other than in connection with the Revolving Credit
Documents (or any Revolver Refinancing Indebtedness) and the Second Lien Credit
Documents, suffer to exist, any Lien on the Equity Interests issued by any
Foreign Subsidiary which are owned or otherwise held by such Credit Party,
except for any Lien or claim in favor of Joint First Lien Collateral Agent for
the benefit of the Secured Parties.

6.4. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that:

(a) Borrower may (i) make regularly scheduled payments of interest (it being
understood that such payments may only be in the form of payment-in-kind
interest) or required

 

94



--------------------------------------------------------------------------------

prepayments of principal and interest (it being understood that such payments
may only be in the form of payment-in-kind interest) in respect of the Second
Lien Term Loans in accordance with the terms of the Second Lien Credit Agreement
and the Intercreditor Agreement, (ii) refinance the Second Lien Term Loans in
accordance with Section 6.1(c) and (iii) make regularly scheduled payments of
interest in respect of Term Loan Refinancing Indebtedness;

(b) Restricted Junior Payments may be made as permitted pursuant to the Plan;

(c) Borrower may pay dividends in the form of its common Equity Interests;

(d) any Subsidiary may make Restricted Junior Payments to a Credit Party (other
than dividends to Movie Gallery Canada);

(e) any Credit Party may make Restricted Junior Payments of the type described
in clauses (i), (ii) and (iii) of the definition thereof in an amount equal to
the proceeds of Equity Interests not required to prepay the Loans pursuant to
Section 2.15(c);

(f) the Credit Parties may make Restricted Junior Payments of the type described
in clauses (i), (ii) and (iii) of the definition thereof in an amount not to
exceed (A) $1,000,000 in the aggregate in any Fiscal Year and (B) $3,000,000 in
the aggregate from the Closing Date to the date of determination; and

(g) Borrower may make payments required under the Seasonal Overadvance Facility
in accordance with its terms, provided, that no Default or Event of Default
would result from the payment thereof.

Notwithstanding anything to the contrary, including, without limitation, in this
Section 6.4, no Credit Party shall, nor shall it permit any of its Subsidiaries
or Affiliates through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any dividend or other
distribution, in each case in Cash, except as provided in clauses (d) and
(f) above, until the full and final payment of all Obligations.

6.5. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer, lease or license
any of its property or assets to Borrower or any other Subsidiary of Borrower
other than restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(k), 6.1(l) or 6.1(m) that impose restrictions on the property so
acquired, constructed or improved, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests

 

95



--------------------------------------------------------------------------------

not otherwise prohibited under this Agreement (including an agreement which has
been entered into in connection with the sale or transfer of assets or Equity
Interests of a Subsidiary permitted hereunder, including in connection with the
Game Crazy IPO) that impose restrictions on such Equity Interests or assets,
(iv) any agreement of a Foreign Subsidiary governing the Indebtedness permitted
by Section 6.1(n)(iii) (provided that such restrictions are no more onerous or
restrictive than those set forth herein and do not prevent the Obligations being
secured as provided herein and in the other Credit Documents), (v) described on
Schedule 6.5, (v) existing under the Revolving Credit Agreement (or any Revolver
Refinancing Indebtedness), the Second Lien Credit Agreement, any Term Loan
Refinancing Indebtedness and/or any Seasonal Overadvance Facility, or (vi) that
exist under or by reason of applicable law.

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in Borrower and any wholly-owned
Guarantor Subsidiary of Borrower in the ordinary course of business (including
Investments of the Game Crazy assets and properties to a Subsidiary formed in
connection with the Game Crazy IPO);

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (ii) in the
form of deposits, prepayments and other credits to suppliers made in the
ordinary course of business consistent with the past practices of Borrower and
its Subsidiaries;

(d) intercompany loans to the extent permitted under Sections 6.1(b) and
6.1(n)(i);

(e) Consolidated Capital Expenditures with respect to Borrower and the
Guarantors permitted by Section 6.7(d);

(f) loans and advances to employees of Borrower and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$1,000,000 in the aggregate;

(g) Permitted Acquisitions permitted pursuant to Section 6.8;

(h) Investments described in Schedule 6.6;

(i) other Investments in Subsidiaries other than wholly-owned Guarantor
Subsidiaries of Borrower in an aggregate amount not to exceed at any time
$20,000,000; provided, that (i) no such Investments may be made in Inactive
Entities unless the Equity Interests therein are then pledged to Joint First
Lien Collateral Agent in accordance with Section 5.10 and pursuant to the terms
of the Pledge and Security Agreement and (ii) no such Investment may be made in
Movie Gallery Canada unless and until such Investment is evidenced by a
promissory note and the obligations thereunder secured (under the applicable
laws of Canada) by

 

96



--------------------------------------------------------------------------------

substantially all the assets of Movie Gallery Canada, in each case pursuant to
documentation reasonably satisfactory to Administrative Agent (it being
understood that no legal opinions will be required in connection with such
documentation, and the perfection of Liens created thereunder will be limited to
necessary and customary filings under the Personal Property Security Act or
other similar legislation as in effect from time to time in the relevant
province of Canada or other applicable Governmental Authority), and such
promissory note and rights under such security interest (and under related
documentation) are pledged to Joint First Lien Collateral Agent in accordance
with Section 5.10 and pursuant to the terms of the Pledge and Security
Agreement;

(j) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(k) non-Cash consideration issued by the purchaser of assets in connection with
a sale of such assets to the extent permitted by Section 6.8; and

(l) additional Investments (other than in Foreign Subsidiaries) so long as the
aggregate amount invested, loaned or advanced pursuant to this clause
(determined without regard to any write-downs or write-offs of such investments,
loans and advances) does not exceed $10,000,000 in the aggregate at any time
outstanding.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.

6.7. Financial Covenants.

(a) Interest Coverage Ratio. Borrower shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending July 6, 2008, to be less than the correlative ratio indicated:

 

Fiscal Quarter Ending

   Interest Coverage Ratio

July 6, 2008

   1.61:1.00

October 5, 2008

   1.75:1.00

January 4, 2009

   1.70:1.00

April 5, 2009

   1.34:1.00

July 5, 2009

   1.39:1.00

October 4, 2009

   1.40:1.00

January 3, 2010

   1.51:1.00

April 4, 2010

   1.55:1.00

July 4, 2010

   1.56:1.00

October 3, 2010

   1.58:1.00

January 2, 2011

   1.63:1.00

April 3, 2011

   1.71:1.00

July 3, 2011

   1.76:1.00

October 2, 2011

   1.83:1.00

Thereafter

   1.94:1.00

 

97



--------------------------------------------------------------------------------

(b) Leverage Ratio. Borrower shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the Fiscal Quarter ending July 6,
2008, to exceed the correlative ratio indicated:

 

Fiscal Quarter Ending

   Leverage Ratio

July 6, 2008

   5.27:1.00

October 5, 2008

   5.15:1.00

January 4, 2009

   5.00:1.00

April 5, 2009

   6.54:1.00

July 5, 2009

   6.66:1.00

October 4, 2009

   6.94:1.00

January 3, 2010

   5.82:1.00

April 4, 2010

   5.56:1.00

July 4, 2010

   5.64:1.00

October 3, 2010

   5.82:1.00

January 2, 2011

   5.00:1.00

April 3, 2011

   4.63:1.00

July 3, 2011

   4.58:1.00

October 2, 2011

   4.59:1.00

Thereafter

   3.64:1.00

(c) Secured Leverage Ratio. Borrower shall not permit the Secured Leverage Ratio
as of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter
ending July 6, 2008, to exceed the correlative ratio indicated:

 

Fiscal Quarter Ending

   Secured Leverage Ratio

July 6, 2008

   6.22:1.00

October 5, 2008

   6.11:1.00

January 4, 2009

   6.03:1.00

April 5, 2009

   7.93:1.00

July 5, 2009

   8.07:1.00

October 4, 2009

   8.39:1.00

January 3, 2010

   7.21:1.00

April 4, 2010

   6.96:1.00

July 4, 2010

   7.07:1.00

 

98



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Secured Leverage Ratio

October 3, 2010

   7.27:1.00

January 2, 2011

   6.46:1.00

April 3, 2011

   6.06:1.00

July 3, 2011

   6.02:1.00

October 2, 2011

   6.03:1.00

Thereafter

   5.07:1.00

(d) Maximum Consolidated Capital Expenditures. Borrower shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, and
Borrower shall not purchase assignments of Commitments, Synthetic LC Deposits or
Loans (as provided in Section 10.6(k)), in each case in any Fiscal Year
indicated below, in an aggregate amount for Borrower and its Subsidiaries in
excess of the corresponding amount set forth below opposite such Fiscal Year;
provided, if no Default or Event of Default under Section 6.7(a), (b) or (c) is
then continuing, such amount for any Fiscal Year shall be increased by an amount
equal to the greater of (i) the excess, if any, of such amount for the
immediately preceding Fiscal Year (as adjusted in accordance with this proviso)
over the actual amount of Consolidated Capital Expenditures and assignments
purchased for such previous Fiscal Year and (ii) the excess, if any, of
$50,000,000 over the actual aggregate amount of Consolidated Capital
Expenditures and assignments purchased since the Closing Date:

 

Fiscal Year

   Consolidated Capital
Expenditures

2008

   $37,900,000

2009

   $45,200,000

2010

   $35,000,000

2011

   $34,100,000

2012

   $34,100,000

(e) Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.7, Consolidated Adjusted EBITDA shall be calculated with respect
to such period on a pro forma basis (including pro forma adjustments arising out
of events which are directly attributable to a specific transaction, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of Borrower)
using the historical (audited, if available) financial statements of any
business so acquired or to be acquired or sold or to be sold and the
consolidated financial

 

99



--------------------------------------------------------------------------------

statements of Borrower and its Subsidiaries which shall be reformulated as if
such Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period).

6.8. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(a) any Subsidiary of Borrower (other than Real Estate Guarantors) may be merged
with or into Borrower or any Guarantor Subsidiary (other than Real Estate
Guarantors), or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor Subsidiary (other than Real Estate Guarantors);
provided, in the case of such a merger, Borrower or such Guarantor Subsidiary,
as applicable shall be the continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales (i) the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) when aggregated with the proceeds of all other Asset Sales made from
the Closing Date to the date of determination, are less than $50,000,000 in the
aggregate and (ii) by Foreign Subsidiaries of Borrower organized under any of
the laws of Canada and/or Province or Territory thereof, or by Borrower of the
Equity Interests in such Foreign Subsidiaries; provided, in each case (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of Borrower (or similar governing body)), (2) no less than 90% thereof
shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.15(a);

(d) disposals of obsolete, worn out or surplus property;

(e) Permitted Acquisitions, for which the aggregate amount of Cash consideration
for all such Permitted Acquisitions from the Closing Date to the date of
determination does not exceed the sum of (i) $50,000,000 plus (ii) the aggregate
amount of the proceeds of Equity Interests issued to finance such Permitted
Acquisition within 180 days of such issuance and received by the Borrower since
the Closing Date (and not otherwise required to be used to prepay Loans pursuant
to Section 2.15(c) hereof);

 

100



--------------------------------------------------------------------------------

(f) sale-leaseback transactions permitted by Section 6.10;

(g) sales and other dispositions of Non-Core Assets, the proceeds of which
(valued at the principal amount thereof in the case of non-Cash proceeds
consisting of notes or other debt Securities and valued at fair market value in
the case of other non-Cash proceeds) when aggregated with the proceeds of all
other such sales or dispositions of Non-Core Assets made from the Closing Date
to the date of determination, are less than $40,000,000 in the aggregate (when
aggregated with sale-leaseback transactions pursuant to Section 6.10(i));
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of Borrower (or similar governing body)), (2) no less than
90% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof
shall be applied as required by Section 2.15(a);

(h) Investments made in accordance with Section 6.6;

(i) any Foreign Subsidiary of Borrower may be merged with or into a wholly-owned
Foreign Subsidiary of Borrower, or be liquidated, wound up or dissolve, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to a wholly owned Foreign Subsidiary of Borrower;

(j) (A) the sale or divestiture of Game Crazy (including all Equity Interests of
any Subsidiary owning Game Crazy assets and properties), provided (1) the
consideration received therefor shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of
Borrower (or similar governing body)), (2) no less than 90% thereof shall be
paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied as
required by Section 2.15(a); or (B) the Game Crazy IPO, provided (1) the
proceeds thereof shall be in an amount at least equal to the fair market value
of the Game Crazy assets and properties (determined in good faith by the board
of directors of Borrower (or similar governing body)) and (2) the net proceeds
thereof shall be applied as required by Section 2.15(a) or 2.15(c), as
applicable; and

(k) the conveyance of any Leasehold Property to the Real Estate Guarantors.

6.9. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8 (including pursuant to the Game Crazy IPO) and
Liens permitted under Sections 6.2(a) and 6.2(l), no Credit Party shall, nor
shall it permit any of its Subsidiaries to, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Equity Interests of any
of its Subsidiaries, except to qualify directors if required by applicable law;
or (b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries (other than Real Estate Guarantors), except to another Credit Party
(subject to the restrictions on such disposition otherwise imposed hereunder),
or to qualify directors if required by applicable law.

 

101



--------------------------------------------------------------------------------

6.10. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Borrower or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Borrower or any of its Subsidiaries) in connection with such
lease, except (i) sale-leasebacks of Non-Core Assets not to exceed $20,000,000
in the aggregate on fair and reasonable terms no less favorable to such Credit
Party than it could obtain in an arm’s-length transaction with a Person that is
not an Affiliate and pursuant to documentation reasonably acceptable to the
Administrative Agent and (ii) any Capital Lease and Liens in connection
therewith permitted by Section 6.1(k) and 6.2(n), provided that the aggregate
amount permitted under Section 6.8(g) for dispositions of Non-Core Assets is not
exceeded after giving effect to the sale-leaseback transactions described in the
foregoing clause (i).

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Borrower on terms that are less favorable to Borrower or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such a holder or Affiliate as determined in good faith by the disinterested
members of the Board of Directors of the Borrower; provided, the foregoing
restriction shall not apply to (a) any transaction between Borrower and any
Guarantor Subsidiary (other than Real Estate Guarantors); (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Borrower and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Borrower and its Subsidiaries entered into in
the ordinary course of business; (d) the provision of officers’ and directors’
indemnification and insurance in the ordinary course of business to the extent
permitted by applicable law; (e) transactions described in Schedule 6.11;
(f) Indebtedness may be incurred to the extent permitted by Sections 6.1(c)(i),
(n)(i), (n)(ii), (p) or (r); (g) Investments may be made to the extent permitted
by Section 6.6(i); (h) sublease agreements between Real Estate Guarantors and
any of the Credit Parties that operate a retail store, warehouse, distribution
center or other business on any Leasehold Property; (i) any Investment by a
Restricted Sponsor Affiliate in (A) the Equity Interests of the Borrower (that
are not Disqualified Equity Interests) and (B) debt Securities (that are not
Disqualified Equity Interests) that are otherwise permitted to be issued by
Borrower in connection with Indebtedness permitted to be incurred under
Section 6.2(o), and (j) Indebtedness owed to a Restricted Sponsor Affiliate
pursuant to this Agreement and/or the Second Lien Credit Agreement.

6.12. Conduct of Business. Without limitation of Section 6.8(j), from and after
the Closing Date, no Credit Party shall, nor shall it permit any of its
Subsidiaries to engage in any business other than (i) the businesses engaged in
by such Credit Party on the Closing Date and similar or related businesses and
(ii) such other lines of business as may be consented to by Requisite Lenders.

 

102



--------------------------------------------------------------------------------

6.13. Amendments or Waivers of Organizational Documents. No Credit Party shall
nor shall it permit any of its Subsidiaries to, agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents after the Closing Date in a manner that would adversely
affect the ability of such Credit Party to perform its obligations under the
Credit Documents or adversely affect the rights, remedies and benefits available
to, or conferred upon, any Agent and any Lender or any Secured Party under any
Credit Document.

6.14. Limitation on Voluntary Payments and Amendments or Waivers of the Second
Lien Credit Agreement. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease any Second Lien Term Loans or segregate funds for any such payment,
prepayment, repurchase, redemption or defeasance (provided that the foregoing
shall not restrict a refinancing of the Second Lien Term Loans permitted by the
Intercreditor Agreement) or (b) agree to any amendment, restatement, supplement
or other modification to, or waiver of, any of its material rights under the
Second Lien Credit Agreement or the other Second Lien Credit Documents after the
Closing Date that is prohibited under Section 5.3 of the Intercreditor Agreement
without in each case obtaining the prior written consent of Requisite Lenders to
such amendment, restatement, supplement or other modification or waiver.

6.15. Amendments or Waivers with respect to the Revolving Credit Documents. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of the Revolving Credit Agreement or the other
Revolving Credit Documents, or make any payment consistent with an amendment
thereof or change thereto, if the effect of such amendment or change is to
increase the interest rate on such Indebtedness, change (to earlier dates) any
dates upon which payments of principal or interest are due thereon, change any
event of default or condition to an event of default with respect thereto (other
than to eliminate any such event of default or increase any grace period related
thereto), change the prepayment or provisions thereof, change the subordination
provisions of such Indebtedness (or of any guaranty thereof), change the
Collateral and Lien provisions and requirements in a manner adverse to any of
the Lenders, or if the effect of such amendment or change, together with all
other amendments or changes made, is to increase materially the obligations of
the Credit Parties thereunder or to confer any additional rights on the holders
of such Indebtedness which would be adverse to any Credit Party or Lenders;
provided, that the foregoing shall not restrict Revolver Refinancing
Indebtedness.

6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year.

6.17. Real Estate Guarantors Covenants. Real Estate Guarantors covenant and
agree as follows:

(a) notwithstanding the provisions of Section 6.13 hereof, Real Estate
Guarantors shall not, and shall not permit any member thereof to, terminate,
amend, modify or otherwise change any of its Organizational Documents in any
manner that in the good faith determination of Administrative Agent would
materially adversely affect the ability of Real Estate Guarantors to perform
their Obligations under this Agreement (including without

 

103



--------------------------------------------------------------------------------

limitation the provisions of this Section 6.17) or any other Credit Document or
the ability of Administrative Agent and Lenders to enforce the Obligations or
the ability of any Secured Party to enforce its rights and remedies under this
Agreement, any Credit Document, or any other Collateral Document;

(b) notwithstanding the provisions of Section 6.8 hereof, Real Estate Guarantors
shall not liquidate or dissolve, consolidate with, or merge into or with, any
other Person, or purchase or otherwise acquire all or substantially all of the
assets or Capital Securities of any Person or any division thereof; provided,
with respect to the Game Crazy IPO, the foregoing shall not apply to the Real
Estate Guarantor owning the Game Crazy leases;

(c) Real Estate Guarantors do not own or shall not own any asset other than the
Real Estate Assets, Leasehold Property, and incidental personal property
necessary for the management and operation of the Leasehold Property or Real
Estate Assets;

(d) notwithstanding the provisions of Section 6.12 hereof, Real Estate
Guarantors are not engaged and shall not engage, either directly or indirectly,
in any business other than the ownership, management and operation of the Real
Estate Assets, Leasehold Property, and ownership of any incidental personal
property necessary for the operation of the Leasehold Property or Real Estate
Assets;

(e) notwithstanding the provisions of Section 6.1 hereof, Real Estate Guarantors
have not incurred, created or assumed and shall not incur, create or assume any
Indebtedness, secured or unsecured, direct or contingent, including guaranteeing
any obligation of or otherwise becoming liable on or in connection with any
obligation of any Person (including any Affiliate), other than (i) the
Obligations, (ii) Indebtedness to the owners or lessors of the Leasehold
Property or other Persons that are not Affiliates of such Real Estate Guarantors
representing the rent, common area maintenance charges, real estate taxes and
other amounts and obligations due under the leases with respect to the Leasehold
Property and trade payables or expenses incurred in the ordinary course of
business of operating the Leasehold Property and (iii) Indebtedness permitted
pursuant to Sections 6.1(b) and 6.1(i);

(f) notwithstanding the provisions of Section 6.2 hereof, no Indebtedness of
Real Estate Guarantors other than the Obligations shall be secured (senior,
subordinate or pari passu) by the Leasehold Property or any other assets of Real
Estate Guarantors;

(g) notwithstanding the provisions of Section 6.6 hereof, Real Estate Guarantors
have not made or shall not make any loans or advances to any Person (including
any Affiliate);

(h) Real Estate Guarantors shall maintain Records and bank accounts separate
from those of Borrower and its other Subsidiaries, including, without
limitation, the member of Real Estate Guarantors;

(i) Real Estate Guarantors shall keep correct and complete limited liability
company records and minutes of the meetings and other proceedings of its members
and managers, as applicable, and the resolutions, agreements and other
instruments of Real Estate Guarantors will be continuously maintained as
official records by Real Estate Guarantors;

 

104



--------------------------------------------------------------------------------

(j) Real Estate Guarantors shall conduct their business separate and apart from
those of their Affiliates, except as set forth in the sublease agreements
between Real Estate Guarantors, on the one hand, and each other Credit Party
that operates a retail store, warehouse, distribution center or other business
on any Leasehold Property, on the other hand;

(k) Real Estate Guarantors shall maintain their funds and other assets in a
manner that facilitates their identification and segregation from those of their
Affiliates and shall not commingle their funds or other assets with those of any
member or any other Person (including any Affiliate), except as set forth in the
sublease agreements between Real Estate Guarantors, on the one hand, and each
other Credit Party that operates a retail store, warehouse, distribution center
or other business on any Leasehold Property, on the other hand; and

(l) Real Estate Guarantors shall pay any operating expenses and other
liabilities, including compensation of their employees, consultants, agents,
attorneys, auditors and other professionals out of its own funds and not out of
funds of any Affiliate, except as set forth in the sublease agreements between
Real Estate Guarantors, on the one hand, and each other Credit Party that
operates a retail store, warehouse, distribution center or other business on any
Leasehold Property, on the other hand.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of

 

105



--------------------------------------------------------------------------------

Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 7.2), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

 

106



--------------------------------------------------------------------------------

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedge Agreements;
and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or

 

107



--------------------------------------------------------------------------------

otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a Lien in any collateral which secures any of the
Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims which
Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s

 

108



--------------------------------------------------------------------------------

liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Borrower and notices of any of
the matters referred to in Section 7.4 and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Synthetic LC
Commitments shall have terminated and all Synthetic Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Synthetic LC Commitments shall
have terminated and all Synthetic Letters of Credit shall have expired or been
cancelled, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

109



--------------------------------------------------------------------------------

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Synthetic LC Commitments shall have terminated and all Synthetic
Letters of Credit shall have expired or been cancelled. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.

7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such

 

110



--------------------------------------------------------------------------------

interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Borrower of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise; (ii) when
due any amount in reimbursement of any Synthetic LC Disbursement; or (iii) any
interest on any Loan or any fee or any other amount due hereunder within five
days after the date due; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount of
$5,000,000 or more or with an aggregate principal amount of $15,000,000 or more,
in each case beyond the grace period, if any, provided therefor; or (ii) breach
or default by any Credit Party with respect to any other material term of
(1) one or more items of Indebtedness in the individual or aggregate principal
amounts referred to in clause (i) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or

 

111



--------------------------------------------------------------------------------

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.7, Section 2.15,
Sections 5.1(f) and 5.1(g), Section 5.2 or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term expressly referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Borrower or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Borrower or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Borrower or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
Borrower or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

 

112



--------------------------------------------------------------------------------

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$10,000,000 or (ii) in the aggregate at any time an amount in excess of
$20,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Borrower or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

(j) Employee Benefit Plans. (i) There shall occur an ERISA Event which
individually results in or might reasonably be expected to result in liability
of Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
in excess of $10,000,000 during the term hereof; (ii) there shall occur one or
more ERISA Events which individually or in the aggregate results in or might
reasonably be expected to result in liability of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of
$15,000,000 during the term hereof; or (iii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 412(n) of the Internal Revenue Code or
under ERISA which (A) individually results in or might reasonably be expected to
result in liability or obligations of Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $10,000,000 during the term
hereof or (B) in the aggregate results in or might reasonably be expected to
result in liability or obligations of Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $15,000,000 during the term
hereof; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement, the Intercreditor Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or Joint First Lien Collateral Agent shall not have or
shall cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of Joint
First Lien Collateral Agent or any Secured Party to take any action within its
control, or (iii) any Credit Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party or shall contest the validity or
perfection of any Lien in any Collateral purported to be covered by the
Collateral Documents;

 

113



--------------------------------------------------------------------------------

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default and at any time during the continuance thereof, at the
request of (or with the consent of) Requisite Lenders, upon notice to Borrower
by Administrative Agent, (A) the Synthetic LC Commitments, if any, of each
Lender having such Synthetic LC Commitments and the obligation of Synthetic LC
Issuing Bank to issue any Synthetic Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) the
unreimbursed amounts of Synthetic LC Disbursements, (III) an amount equal to the
maximum amount that may at any time be drawn under all Synthetic Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Synthetic Letter of Credit shall have presented, or shall be entitled at such
time to present, the drafts or other documents or certificates required to draw
under such Synthetic Letters of Credit), and (IV) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of Lenders
under Section 2.5(e); and (C) Administrative Agent may cause Collateral Agent,
and Administrative Agent and/or Collateral Agent may cause the Joint First Lien
Collateral Agent, to enforce any and all Liens and security interests created
pursuant to Collateral Documents.

SECTION 9. AGENTS

9.1. Appointment of Agents. Wilmington is hereby appointed Administrative Agent,
and DBTCA is hereby appointed Collateral Agent hereunder and under the other
Credit Documents and each Lender hereby authorizes Wilmington to act as
Administrative Agent and DBTCA to act as Collateral Agent in accordance with the
terms hereof and the other Credit Documents. Wachovia is hereby appointed
Synthetic LC Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes Wachovia to act as Synthetic LC Agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents and no implied duties or
responsibilities shall be

 

114



--------------------------------------------------------------------------------

read into this Agreement against any Agent. Each Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party or any Lender in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Credit Party or any
other Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Synthetic
LC Usage, or the component amounts thereof.

(b) Exculpatory Provisions. Agents and any of their respective officers,
partners, directors, employees or agents shall not be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Agents may distribute documents, deliverables or other materials to the Lenders
for acceptance or rejection, and may, upon appropriate notice, rely on the lack
of an objection by Lenders as a deemed approval of the action presented. Without
prejudice to the generality of the foregoing, (i) each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons and shall be entitled to rely and
shall be protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any

 

115



--------------------------------------------------------------------------------

Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).

(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates. The
exculpatory, indemnification and other provisions of this Section 9.3 and of
Section 9.6 shall apply to any of the Affiliates of the Agents, and shall apply
to the Administrative Agent’s activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.3 and of
Section 9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by an Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to such Agent,
and not to any Credit Party, Lender or any other Person and no Credit Party,
Lender or any other Person shall have any rights, directly or indirectly, as a
third party beneficiary or otherwise, against such sub-agent.

(d) Restricted Sponsor Affiliates. Notwithstanding anything to the contrary
contained herein, the Administrative Agent may and, upon the direction of the
Requisite Lenders, shall (i) exclude the Restricted Sponsor Affiliates from
receiving any document, instrument (other than a Term Loan Note) or other
communication that the Restricted Sponsor Affiliates would otherwise have been
entitled to receive under the terms of this Agreement in their capacity as
Lenders and (ii) preclude the Restricted Sponsor Affiliates from participating
in conference calls with, and attending meetings of, the Lenders (including with
respect to the exercise of rights and remedies under any Loan Document);
provided, that, notwithstanding the foregoing, Lenders that are Restricted
Sponsor Affiliates may receive routine communication with respect to ordinary
course administration of the Loans and non-privileged information determined in
good faith by the Administrative Agent and/or the Requisite Lenders to be
reasonably necessary in order for Restricted Sponsor Affiliates to consider
amendments, waivers or modifications to the provisions of the Credit Documents
set forth in Section 10.5(b) and in Section 10.5(c)(ix). Lenders, Agents and any
of their respective officers, partners, directors, employees or agents shall not
be liable to any Restricted Sponsor Affiliate (in its capacity as a Lender or
otherwise) for any such action taken under this Section 9.3(d).

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any

 

116



--------------------------------------------------------------------------------

Agent in its individual capacity as a Lender hereunder. With respect to its
participation in the Loans and the Synthetic Letters of Credit, each Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Any Agent and their
respective Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. Agents shall not have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Agents shall not
have any responsibility with respect to the accuracy of or the completeness of
any information provided to Lenders.

(b) Each Lender on the Closing Date, and each other Lender by delivering its
signature page to an Assignment Agreement, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

(c) Each Lender wishing to be public-side must designate a person or proxy who
is available to review and execute upon Nonpublic Information.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost,

 

117



--------------------------------------------------------------------------------

expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.

9.7. Successor Administrative Agent, Collateral Agent and Synthetic LC Issuing
Bank.

(a) Administrative Agent may resign at any time by giving thirty days’ prior
written notice thereof to Lenders and Borrower, and Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders. Upon any such notice of resignation or any such removal,
Requisite Lenders shall have the right, upon five Business Days” notice to
Borrower, to appoint a successor Administrative Agent. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Administrative Agent and the resigning or removed Administrative Agent
shall promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the Liens created under the
Collateral Documents, whereupon such resigning or removed Administrative Agent
shall be discharged from its duties and obligations hereunder. If the Requisite
Lenders have not appointed a successor Administrative Agent, Administrative
Agent shall have the right to appoint a financial institution to act as
Administrative Agent hereunder and in any case, Administrative Agent’s
resignation shall become effective on the thirtieth day after such notice of
resignation. If neither the Requisite Lenders nor Administrative Agent have
appointed a successor Administrative Agent, the Requisite Lenders shall be
deemed to succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Administrative Agent. After any resigning or removed
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Section 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent hereunder.
Any successor Administrative Agent appointed pursuant to this Section shall,
upon its acceptance of such appointment, become the successor Collateral Agent
for all purposes hereunder. If Administrative Agent or its successor as
Administrative Agent pursuant to this Section has resigned as Administrative
Agent but retained its role as Collateral Agent and no successor Collateral
Agent has become the Collateral Agent pursuant to the immediately preceding
sentence, Administrative Agent or its successor may resign as Collateral Agent
upon notice to the Borrower and the Requisite Lenders at any time.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving thirty 30 days prior written notice thereof to Lenders and the Grantors,
and Collateral Agent may be removed with five (5) days prior written notice with
or without cause by an instrument or concurrent instruments in writing delivered
to the Grantors and Collateral Agent

 

118



--------------------------------------------------------------------------------

signed by the Requisite Lenders. Upon any such notice of resignation or any such
removal, Requisite Lenders shall have the right, upon five Business Days’ notice
to Administrative Agent, to appoint a successor Collateral Agent. If no willing
successor can be found, Collateral Agent has the right to appeal to a court of
competent jurisdiction for the appointment of a successor agent. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the
resigning or removed Collateral Agent under this Agreement and the Collateral
Documents, and the resigning or removed Collateral Agent under this Agreement
shall promptly (i) transfer to such successor Collateral Agent all sums,
Securities and other items of Collateral held hereunder or under the Collateral
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the Liens created under the
Collateral Documents, whereupon such resigning or removed Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the
Collateral Documents. After any resigning or removed Collateral Agent’s
resignation or removal hereunder as the Collateral Agent, the provisions of this
Agreement and the Collateral Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.

(c) [RESERVED].

(d) [RESERVED].

(e) Wachovia in its capacity as Synthetic LC Issuing Bank, Synthetic LC
Depositary Bank and Synthetic LC Agent will resign May 20, 2009, and Wachovia as
Synthetic LC Issuing Bank, Synthetic LC Depositary Bank and Synthetic LC Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower, Administrative Agent, Synthetic LC
Issuing Bank, Synthetic LC Depositary Bank and Synthetic LC Agent and signed by
Requisite Lenders and the Borrower. Any successor to Wachovia serving as
Synthetic LC Issuing Bank, Synthetic LC Depositary Bank or Synthetic LC Agent
may resign at any time by giving thirty days’ prior written notice thereof to
Lenders, Administrative Agent and Borrower, and Synthetic LC Issuing Bank
Synthetic LC Depositary Bank or Synthetic LC Agent may be removed at any time
with or without cause by an instrument or concurrent instruments in writing
delivered to Borrower, Administrative Agent, Synthetic LC Issuing Bank,
Synthetic LC Depositary Bank and Synthetic LC Agent and signed by Requisite
Lenders and the Borrower. Upon such resignation or any notice of removal,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Borrower, to appoint a successor Synthetic LC Issuing Bank, Synthetic LC
Depositary Bank or Synthetic LC Agent. Upon the acceptance of any appointment as
Synthetic LC Issuing Bank, Synthetic LC Depositary Bank or Synthetic LC Agent
hereunder by a successor Synthetic LC Issuing Bank, Synthetic LC Depositary Bank
or Synthetic LC Agent, that successor Synthetic LC Issuing Bank, Synthetic LC
Depositary Bank or Synthetic LC Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Synthetic LC Issuing

 

119



--------------------------------------------------------------------------------

Bank, Synthetic LC Depositary Bank or Synthetic LC Agent, respectively. If the
Requisite Lenders have not appointed a successor Synthetic LC Issuing Bank,
Synthetic LC Depositary Bank or Synthetic LC Agent, Synthetic LC Issuing Bank,
Synthetic LC Depositary Bank or Synthetic LC Agent shall have the right to
appoint a financial institution to act as Synthetic LC Issuing Bank, Synthetic
LC Depositary Bank or Synthetic LC Agent hereunder and in any case, the
resignation of Synthetic LC Issuing Bank, Synthetic LC Depositary Bank or
Synthetic LC Agent’s resignation shall become effective on the thirtieth day
after such notice of resignation; provided that the resignation of Wachovia as
Synthetic LC Issuing Bank, Synthetic LC Depositary Bank and Synthetic LC Agent
shall become effective as of May 20, 2009. If a successor Synthetic LC Issuing
Bank, Synthetic LC Depositary Bank or Synthetic LC Agent are not appointed, the
Requisite Lenders shall be deemed to succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Synthetic LC Issuing
Bank, Synthetic LC Depositary Bank or Synthetic LC Agent. After any resigning or
removed Synthetic LC Issuing Bank, Synthetic LC Depositary Bank or Synthetic LC
Agent’s resignation or removal hereunder as Synthetic LC Issuing Bank, Synthetic
LC Depositary Bank or Synthetic LC Agent, including Wachovia’s resignation as
Synthetic LC Issuing Bank, Synthetic LC Depositary Bank and Synthetic LC Agent
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Synthetic LC Issuing
Bank, Synthetic LC Depositary Bank and Synthetic LC Agent Bank hereunder.
Immediately upon the resignation or removal of Synthetic LC Issuing Bank,
Synthetic LC Depositary Bank or Synthetic LC Agent, including the resignation
and removal of Wachovia as Synthetic LC Issuing Bank, and as to Wachovia, upon
the occurrence of the Synthetic LC Commitment Termination Date, Synthetic LC
Depositary Bank and Synthetic LC Agent, the Synthetic Letters of Credit issued
by such resigning or removed Synthetic LC Issuing Bank shall at the option of
Borrower (i) be canceled and returned to such resigning or removed Synthetic LC
Issuing Bank (together with a surrender letter reasonably acceptable to the
resigning or removed Synthetic LC Issuing Bank and Synthetic LC Agent from the
beneficiary of each such Synthetic Letter of Credit issued by the resigning or
removed Synthetic LC Issuing Bank, stating that the beneficiary has not made any
outstanding draws under such Synthetic Letter of Credit and that such Synthetic
Letter of Credit is cancelled and no longer effective and that the resigning or
removed Synthetic LC Issuing Bank has no further obligations to such beneficiary
under each such Synthetic Letter of Credit), (ii) be collateralized by Borrower
by causing the successor Synthetic LC Issuing Bank or other letter of credit
issuer (in each case reasonably acceptable to the resigning or removed Synthetic
LC Issuing Bank) to issue back-up letters of credit for the benefit of such
resigning or removed Synthetic LC Issuing Bank in an aggregate amount equal to
105% of the aggregate issued and outstanding amount of all such Synthetic
Letters of Credit issued by such resigning or removed Synthetic LC Issuing Bank,
or (iii) be cash collateralized by Borrower by depositing with the resigning or
removed Synthetic LC Issuing Bank an amount equal to 105% of the aggregate
issued and outstanding amount of all such Synthetic Letters of Credit issued by
such resigning or removed Synthetic LC Issuing Bank, such amounts to be held as
collateral security by such resigning or removed Synthetic LC Issuing Bank for
all Obligations in respect of such Synthetic Letters of Credit.

Without limiting the forgoing, Administrative Agent, Collateral Agent, Synthetic
LC Issuing Bank, Synthetic LC Depositary Bank and Synthetic LC Agent shall not
be required to be a Lender hereunder.

 

120



--------------------------------------------------------------------------------

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Guaranty, the
Collateral Agency Agreement, the Collateral and the Collateral Documents;
provided that neither Administrative Agent nor Collateral Agent shall owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of Obligations with respect to any Hedge
Agreement. Subject to Section 10.5, without further written consent or
authorization from any Secured Party, Administrative Agent or Collateral Agent,
as applicable shall, at the request and expense of Borrower, execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Joint First Lien Collateral Agent, and (ii) in
the event of a foreclosure by Joint First Lien Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, Collateral
Agent, Joint First Lien Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and Collateral Agent, as agent for and representative of Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent and/or Joint Collateral
Agent at such sale or other disposition.

(c) Rights under Hedge Agreements. No Hedge Agreement will create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement and Section 7.2 of the Pledge
and Security Agreement.

9.9. Intercreditor Agreement.

(a) Each Lender hereby consents to and approves each and all of the provisions
(i) of the Intercreditor Agreement, including the purchase rights set forth in
Section 5.6 thereof,

 

121



--------------------------------------------------------------------------------

and irrevocably authorizes and directs the Joint First Lien Collateral Agent to
execute and deliver the Intercreditor Agreement and to exercise and enforce its
rights and remedies and perform its obligations thereunder and (ii) of the
Collateral Agency Agreement, and irrevocably authorizes and directs the
Administrative Agent to execute and deliver the Collateral Agency Agreement and
to exercise and enforce its rights and remedies and perform its obligations
thereunder.

9.10. Withholding Taxes.

To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding tax ineffective or for
any other reason, such Lender shall indemnify Administrative Agent fully for all
amounts paid, directly or indirectly, by Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent
or Synthetic LC Issuing Bank shall be sent to such Person’s address as set forth
on Appendix A or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix A or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided, no notice to any
Agent shall be effective until received by such Agent; provided further, any
such notice or other communication shall at the request of Administrative Agent
be provided to any sub-agent appointed pursuant to Section 9.3(c) hereto as
designated by Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and Synthetic LC Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Synthetic LC Issuing Bank
pursuant to Section 2 if such

 

122



--------------------------------------------------------------------------------

Lender or Synthetic LC Issuing Bank, as applicable, has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each of the Credit Parties, the Lenders, Synthetic LC Issuing Bank and the
Agents agree that Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
costs and expenses of (i) the Agents, GSCP and Synthetic LC Issuing Bank in
connection with the negotiation, preparation and execution of the Credit
Documents, (ii) the Agents and Synthetic LC Issuing Bank in connection with the
administration of the Credit Documents, (iii) the Agents, GSCP, Synthetic LC
Issuing Bank in connection with any consents, amendments, waivers or other
modifications to the Credit Documents and any other documents or matters
requested by

 

123



--------------------------------------------------------------------------------

Borrower, including, without limitation, the reasonable fees, expenses and
disbursements of counsel (in each case including allocated costs of internal
counsel) and (iv) reasonable fees and disbursements of counsel (to be a single
firm and not internal counsel) to the Term Lender Group and Collateral Agent in
connection with any consents, amendments, waivers or other modifications to the
Credit Documents and any other documents or matters requested by Borrower;
(b) all the costs of furnishing all opinions by counsel for Borrower and the
other Credit Parties; (c) all the actual costs and reasonable expenses of
creating, perfecting and recording Liens in favor of Joint First Lien Collateral
Agent, for the benefit of the Secured Parties, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, title
insurance premiums and reasonable fees, expenses and disbursements of counsel to
each Agent and of counsel providing any opinions that any Agent or Requisite
Lenders may request in respect of the Collateral or the Liens created pursuant
to the Collateral Documents; (d) all the actual costs and reasonable fees,
expenses and disbursements of any auditors, accountants, consultants or
appraisers (provided, that, so long as no Event of Default has occurred and is
continuing, no more than one such third party appraiser, consultant or advisor
shall be retained on behalf the Agents, Synthetic LC Issuing Bank and Lenders
without the prior written consent of the Borrower); (e) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (f) all other actual and reasonable costs and expenses
incurred by (i) each Agent in connection with the syndication of the Loans and
Commitments and of each Agent and GSCP, respectively, in connection with the
negotiation, preparation and execution of the Credit Documents and (ii) each
Agent, GSCP and the Term Lender Group, respectively, in connection with the
negotiation, preparation and execution of any consents, amendments, waivers or
other modifications to the Credit Documents and the transactions contemplated
thereby; and (g) after the occurrence of a Default or an Event of Default, all
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel) and costs of settlement, incurred by any Agent, GSCP,
the Term Lender Group and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, GSCP and Lender and the officers, partners,
members, directors, trustees, advisors, employees, agents, sub-agents and
Affiliates of each Agent, GSCP and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, (i) no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee, in each case, as determined
by a final, non-appealable judgment of a court of competent jurisdiction, and
(ii) no Credit Party shall be liable for any settlement of

 

124



--------------------------------------------------------------------------------

any claim or proceeding effected by any Indemnitee without the prior written
consent of Borrower (which consent shall not be unreasonably withheld or
delayed), but if settled with such consent or if there shall be a final judgment
against an Indemnitee, each of the Credit Parties shall indemnify and hold
harmless such Indemnitees from and against any loss or liability by reason of
such settlement or judgment in the manner set forth in this Agreement. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent, GSCP
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default and at any time thereafter during the
continuance of any Event of Default, each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Synthetic Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Synthetic Letters of Credit and participations therein or with any other Credit
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
amounts in respect of the Synthetic Letters of Credit or any other amounts due
hereunder shall have become due and payable pursuant to Section 2 and although
such obligations and liabilities, or any of them, may be contingent or
unmatured.

 

125



--------------------------------------------------------------------------------

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders and of the Borrower (and/or the relevant
Credit Party); provided that Administrative Agent may, with the consent of
Borrower only, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or Synthetic LC
Issuing Bank; provided, further, that any amendment, modification, termination
or waiver of any provision of the Collateral Documents or the Collateral Agency
Agreement, or consent to any departure by any Credit Party from any of the
provisions of the Collateral Documents, shall be further subject to the
provisions of the Collateral Agency Agreement regarding any such amendment,
modification or waiver.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) or Synthetic LC Issuing Bank (with respect to matters
relating to Synthetic Letters of Credit), or Synthetic LC Depositary Bank (with
respect to matters relating to Synthetic LC Deposits), that would be affected
thereby, and of the Borrower (and/or the relevant Credit Party), no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or extend any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Synthetic Letter of Credit beyond
the Synthetic LC Commitment Termination Date (for the avoidance of doubt, in
addition to the written consent of any affected Lender (other than a Defaulting
Lender), the written consent of Synthetic LC Issuing Bank shall be required in
connection with such extension);

(iv) extend the date on which any Synthetic LC Deposit is required to be made
by, or returned to, any Synthetic LC Lender.

(v) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.11)
or any fee or any premium payable hereunder;

(vi) extend the time for payment of any such interest or fees;

(vii) reduce (A) the principal amount of any Loan or (B) any reimbursement
obligation in respect of any Synthetic Letter of Credit (for the avoidance of
doubt, in addition to the written consent of any affected Lender (other than a
Defaulting Lender), the written consent of Synthetic LC Issuing Bank shall be
required in connection with subclause (vii)(B));

(viii) amend, modify, terminate or waive any provision of Section 2.14(b)(iii),
this Section 10.5(b), Section 10.5(c) or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required;

 

126



--------------------------------------------------------------------------------

(ix) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Term Loan Commitments, the Term
Loans, the Synthetic LC Commitments and the Synthetic LC Deposits are included
on the Closing Date;

(x) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except (i) as expressly provided in the
Credit Documents and (ii) as provided in the Collateral Agency Agreement; or

(xi) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in effect
without the written consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Commitment of any Lender;

(ii) [RESERVED];

(iii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.16 without the written consent of Lenders holding
more than 50% of the aggregate Term Loan Exposure of all such Lenders or
Synthetic LC Exposure of all such Lenders, as applicable, of each Class which is
being allocated a lesser repayment or prepayment as a result thereof; provided,
Requisite Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered;

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
Synthetic Letters of Credit, including the purchase of participations in
Synthetic Letters of Credit as provided in Section 2.5(e) without the written
consent of Administrative Agent, Collateral Agent and Synthetic LC Issuing Bank;

(v) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” in each case in a manner adverse to any Lender Counterparty with
Obligations then outstanding without the written consent of any such Lender
Counterparty;

 

127



--------------------------------------------------------------------------------

(vi) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the written consent of
such Agent;

(vii) amend, modify, terminate or waive any provision of the Credit Documents
that applies to the Collateral Agent, or as the same applies to the rights or
obligations of the Collateral Agent, in each case without the written consent of
the Collateral Agent;

(viii) amend, modify, terminate or waive any provision of this Agreement as the
same applies to the rights or obligations of GSCP, Synthetic LC Issuing Bank,
Synthetic LC Agent or Synthetic LC Depositary Bank, in each case without the
written consent of GSCP, Synthetic LC Issuing Bank, Synthetic LC Agent or
Synthetic LC Depositary Bank, respectively; or

(ix) at any time that the Sponsor Affiliates are Restricted Sponsor Affiliates,
amend, modify, terminate or waive any provision of Section 2.18, Section 9.3(d),
Section 9.9, Section 10.5(b)(x), this Section 10.5(c)(ix), Section 10.6(h)(i),
Section 10.6(j), Section 10.6(k), the definition of “Assignment Agreement” or
the form of Exhibit E (in each case to the extent related to Restricted Sponsor
Affiliates), the definition of “Requisite Lenders”, the definition of
“Restricted Sponsor Affiliate”, the definition of “Sponsor Affiliates”, the
definition of “Voting Power Determinants” or the definition of “Eligible
Assignee”, in each case without the written consent of Lenders holding (A) more
than 50% of the sum of the aggregate Term Loan Exposure of all Lenders and the
aggregate Synthetic LC Exposure of all Lenders (in each case, without regard to
Lenders that are Restricted Sponsor Affiliates) and (B) more than 50% of the sum
of the aggregate Term Loan Exposure of all Lenders that are Restricted Sponsor
Affiliates and the aggregate Synthetic LC Exposure of all Lenders that are
Restricted Sponsor Affiliates.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to

 

128



--------------------------------------------------------------------------------

confer upon any Person (other than the parties hereto, GSCP, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents, GSCP and Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments, Synthetic LC Deposits and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment,
Synthetic LC Deposit or Loan shall be effective, in each case, unless and until
recorded in the Register following receipt of an Assignment Agreement effecting
the assignment or transfer thereof, in each case, as provided in
Section 10.6(d). Each assignment shall be recorded in the Register on the
Business Day the Assignment Agreement and the fee referred to in Section 10.6(d)
are received by Administrative Agent, if received by 12:00 noon New York City
time, and on the following Business Day if received after such time, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments, Synthetic LC Deposits or Loans. At
the request of the Collateral Agent or Synthetic LC Agent, the Administrative
Agent shall provide the Collateral Agent or the Synthetic LC Agent, as the case
may be, with access to the Register with regard to the holders and owners of the
corresponding Commitments, Synthetic LC Deposits and Loans listed therein.
Collateral Agent and Synthetic LC Agent shall be entitled to rely on the
Register with regard to the holders and owners of the corresponding Commitments,
Synthetic LC Deposits and Loans listed therein.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment, Synthetic LC Deposit or
Loans owing to it or other Obligations (provided, however, that pro rata
assignments shall not be required and each assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any applicable Loan and any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent;

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent; provided, further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than
(A) $2,500,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loans of the assigning Lender) with respect to the assignment of Term Loans and
(B) $250,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the
Synthetic LC Commitment and Synthetic LC Deposits of the assigning Lender) with
respect to the assignment of the Synthetic LC Commitment and Synthetic LC
Deposits;

 

129



--------------------------------------------------------------------------------

provided, that assignments (x) by or to a Restricted Sponsor Affiliate shall be
further subject to Section 10.6(j) and (y) to Borrower shall be further subject
to Section 10.6(k).

(d) Mechanics. Assignments and assumptions of Loans, Synthetic LC Deposits and
Commitments shall only be effected by manual execution and delivery to
Administrative Agent of an Assignment Agreement, together with a processing and
recordation fee of $3,500 (provided that only one such fee shall be payable in
the case of multiple contemporaneous assignments) and, if the Eligible Assignee
shall not be a Lender, delivery to the Administrative Agent of an Administrative
Questionnaire. Assignments shall be effective as of the Assignment Effective
Date. In connection with all assignments there shall be delivered to
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to
Section 2.21(c).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments, Synthetic
LC Deposits, and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments, Synthetic LC Deposits
or Loans, as the case may be; and (iii) it will make or invest in, as the case
may be, its Commitments, Synthetic LC Deposits or Loans for its own account in
the ordinary course and without a view to distribution of such Commitments,
Synthetic LC Deposits or Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.6, the disposition of such Commitments,
Synthetic LC Deposits or Loans or any interests therein shall at all times
remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any Assignment
Agreement (i) the assignee thereunder shall have the rights and obligations of a
“Lender” hereunder to the extent of its interest in the Loans, Synthetic LC
Deposits and Commitments as reflected in the Register and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned to the assignee, relinquish its rights (other than any rights which
survive the termination hereof under Section 10.8) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, (x) Synthetic LC Issuing Bank shall continue to have all rights
and obligations thereof with respect to any Synthetic Letters of Credit issued
by such Synthetic LC Issuing Bank until the cancellation or expiration of such
Synthetic Letters of Credit and the reimbursement of any amounts drawn
thereunder and (y) such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Commitments shall

 

130



--------------------------------------------------------------------------------

be modified to reflect any Commitment of such assignee and any Commitment of
such assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the outstanding Loans of the
assignee and/or the assigning Lender.

(g) Synthetic LC Deposits. In connection with each assignment of a Synthetic LC
Deposit, the Synthetic LC Deposit of the assigning Synthetic LC Lender shall not
be released, but shall instead be purchased by the relevant assignee, and the
amount of such Synthetic LC Deposit shall continue to be held in the Synthetic
LC Deposit Account for application (to the extent not already applied) in
accordance with Section 2.5 to satisfy such assignee’s obligations in respect of
the Synthetic LC Usage. Each Synthetic LC Lender agrees that immediately prior
to each such assignment (i) Administrative Agent shall establish a new
Sub-Account in the name of the assignee, (ii) a corresponding portion of the
amount held in the Synthetic LC Deposit Account credited by Administrative Agent
to the Sub-Account of the assigning Synthetic LC Lender shall be purchased by
the assignee and shall be transferred from the assigning Synthetic LC Lender’s
Sub-Account to the assignee’s Sub-Account and (iii) if after giving effect to
such assignment the Synthetic LC Deposit of the assigning Synthetic LC Lender
shall be zero, Administrative Agent shall close the Sub-Account of such
assigning Synthetic LC Lender.

(h) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates (including, without limitation, Restricted Sponsor
Affiliates)) in all or any part of its Commitments, Loans or in any other
Obligation.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Synthetic Letter of Credit (unless such Synthetic Letter of Credit
is not extended beyond the Synthetic LC Termination Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

 

131



--------------------------------------------------------------------------------

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.19(c), 2.20 and 2.21 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.20 or 2.21 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.21 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.21 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18 as though it were
a Lender.

(i) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6:

(i) any Lender may assign and/or pledge all or any portion of its Loans, the
other Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank; and

(ii) notwithstanding anything to the contrary in this Section 10.6, any Lender
may sell participations (or otherwise transfer its rights) in or to all or a
portion of its rights and obligations under the Credit Documents (including all
its rights and obligations with respect to the Term Loans and Synthetic Letters
of Credit) to one or more lenders or other Persons that provide financing to
such Lender;

provided, that no Lender, as between Borrower and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment, pledge,
participation or other transfer and provided further, that in no event shall the
applicable Federal Reserve Bank, pledge, trustee, lender or other financing
source described in the preceding clauses (i) or (ii) be considered to be a
“Lender” or be entitled to require the assigning, selling or transferring Lender
to take or omit to take any action hereunder.

(j) Restricted Sponsor Affiliates. The Restricted Sponsor Affiliates, from time
to time, intend to become Lenders and, from time to time, to sell, assign or
transfer all or a portion of their rights and obligations as Lenders under this
Agreement to Eligible Assignees. Each Agent and Lender hereby acknowledges that
a Restricted Sponsor Affiliate (x) may be a Lender (provided such Restricted
Sponsor Affiliate otherwise satisfies the criteria of the definition of the

 

132



--------------------------------------------------------------------------------

term of “Eligible Assignee”) and (y) may sell, assign or transfer all or a
portion of its rights and obligations as a Lender under this Agreement to
Eligible Assignees. Each Lender that is a Restricted Sponsor Affiliate, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments, Synthetic LC Deposits, and Loans, as the case may be:

(i) represents and warrants as of the Closing Date or as of any subsequent date
upon which a Restricted Sponsor Affiliate becomes legally obligated to purchase,
sell, assign or transfer all of or a portion of the rights and obligations as a
Lender under this Agreement that (x) it is not in possession of any information
with respect to the Borrower, its Affiliates or the Obligations that (A) has not
been disclosed by or on behalf of the Borrower to the Lenders generally or
otherwise been posted to that portion of the Platform designated for
“public-side” Lenders and (B) could have a Material Adverse Effect or otherwise
be material to a decision by a Person to sell the Commitments, Synthetic LC
Deposits or Loans or a participation interest therein, and (y) it will make or
invest in, as the case may be, its Commitments, Synthetic LC Deposits or Loans
for its own account in the ordinary course of business and without a view to
distribution of such Commitments, Synthetic LC Deposits or Loans within the
meaning of the Securities Act or the Exchange Act or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of such Commitments, Synthetic LC Deposits or Loans or any
interests therein shall at all times remain within such restricted Sponsor
Affiliate’s exclusive control) to the Borrower or any Subsidiary of the
Borrower;

(ii) agrees that (w) notwithstanding anything in this Agreement to the contrary,
it shall not sell, assign, contribute, transfer or otherwise convey all or a
portion of its rights and obligations as a Lender to Borrower or its
Subsidiaries, (x) notwithstanding anything in this Agreement to the contrary
(including, without limitation, Section 5.7), except as otherwise provided in
Section 9.3(d), it shall not attend or otherwise participate in any conference
calls or meetings between the Agents and/or the Lenders, on the one hand, and
the Borrower or any Affiliate of the Borrower, on the other hand, unless
consented to by the Requisite Lenders, (y) it shall not disclose any information
it receives in its capacity as a Lender with the Borrower or with any Affiliate
of the Borrower, and (z) Lenders, Agents and any of their respective officers,
partners, directors, employees or agents shall not be liable to such Restricted
Sponsor Affiliate (in its capacity as a Lender, but, for the avoidance of doubt,
excluding the Borrower and the other Credit Parties) for any action taken or
omitted by any Lender or Agent under or in connection with any of the Credit
Documents; and

(iii) to the extent permitted by applicable law, no Restricted Sponsor Affiliate
(in its capacity as a Lender, but, for the avoidance of doubt, excluding the
Borrower and the other Credit Parties) shall assert, and each Restricted Sponsor
Affiliate (in its capacity as a Lender, but, for the avoidance of doubt,
excluding the Borrower and the other Credit Parties) hereby waives, any claim or
cause of action against each Lender, each Agent and their respective Affiliates,
directors, employees, attorneys, agents or sub-agents (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising on or prior to the Closing Date (but not thereafter) out
of, in connection with, as a result of, or in any way related to, the Plan, this

 

133



--------------------------------------------------------------------------------

Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each
Restricted Sponsor Affiliate (in its capacity as a Lender, but, for the
avoidance of doubt, excluding the Borrower and the other Credit Parties) hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor. The foregoing shall not serve to limit or impair the ability of
Restricted Sponsor Affiliates to (x) assert claims or causes of action arising
from breaches that result in a failure of consideration or to otherwise enforce
a valid assignment and (y) enforce the provisions of Section 2.18 to the extent
payments on the Loans are made to Lenders generally from the Administrative
Agent or Collateral Agent.

(k) Assignments to Borrower; Contribution of Term Loans; Cancellation of Debt.

(i) The Borrower, from time to time, intends to become an assignee of Loans,
pursuant to assignments from Lenders that are not Sponsor Affiliates and the
Restricted Sponsor Affiliates, from time to time, intend to make capital
contributions of their Loans to Borrower. Notwithstanding any acquisition by
Borrower of any Loan or otherwise, in no event will Borrower or any other Loan
Party by the acquisition of any Loan or otherwise acquire any interest in any
Synthetic LC Commitment, any Synthetic LC Deposit or any Synthetic Letters of
Credit. Subject to and upon the terms and conditions of this subsection
10.6(k)(i), a Restricted Sponsor Affiliate may at any time make a capital
contribution of its Loans to Borrower in exchange for common stock of Borrower
(other than Disqualified Equity Interests); provided, that each Lender is
permitted to contribute its Loans to the Borrower on substantially identical
economic terms (except that contributions by any Lender other than a Restricted
Sponsor Affiliate shall not be subject to the $50,000,000 minimum amount
requirement in Section 10.6(k)(i)(B) and the Borrower shall not be required to
increase the aggregate principal amount of Loans included in any such exchange
which shall be prorated according to Term Loan Exposure among the Lenders,
including Restricted Sponsor Affiliates participating in the exchange). Such
Restricted Sponsor Affiliate and Borrower shall give notice (a “Capital
Contribution Notice”) to Administrative Agent and Lenders of such capital
contribution not less than 30 days prior to the next succeeding date on which
financial covenants are measured under Sections 6.7(a), 6.7(b) or 6.7(c) (each
such date a “Covenant Measurement Date”). Each such capital contribution shall
(A) be made on or before November 20, 2009 and (B) consist of Loans equal to
$50,000,000 in principal amount and integral multiples of $1,000,000 in excess
of that amount. On the Business Day following the next succeeding Covenant
Measurement Date, provided there exists no Default or Event of Default on such
Covenant Measurement Date, the contribution of Loans for common stock of the
Borrower (other than Disqualified Equity Interests) described in the Capital
Contribution Notice may become effective.

(ii) Immediately upon the Borrower’s acquisition of Loans from a Lender (in
accordance with 10.6(k)(i)), (A) such Loans and all rights and obligations as a
Lender related thereto shall for all purposes (including under this Agreement,
the other

 

134



--------------------------------------------------------------------------------

Credit Documents and otherwise) be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and Borrower shall
neither obtain nor have any rights as a Lender hereunder or under the other
Credit Documents by virtue of such acquisition and (B) Borrower shall deliver to
Administrative Agent a written acknowledgement and agreement executed by an
Authorized Officer and in form and substance reasonably acceptable to
Administrative Agent acknowledging the irrevocable prepayment, termination,
extinguishment and cancellation of such Loans and agreeing that Borrower has no
rights as a Lender under the Credit Documents or otherwise as a Lender. The
provisions of Section 2.18 hereof shall not apply to any prepayment,
termination, extinguishment or cancellation of the Loans described in this
Section 10.6(k).

(iii) As soon as practicable after Borrower’s acquisition of Loans in accordance
with this Section 10.6(k), Borrower shall take all actions necessary to cause
such Loans to be extinguished or otherwise cancelled in its books and records in
accordance with GAAP.

(iv) To the extent permitted by applicable law, Borrower and each Credit Party
shall not assert, and Borrower and each Credit Party hereby waives, any claim or
cause of action against each Lender, each Agent and their respective Affiliates,
directors, employees, attorneys, agents or sub-agents (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, its acquisition of Loans or any act or omission or event occurring
in connection therewith, and Borrower and each Credit Party hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor. The
foregoing shall not serve to limit or impair Borrower’s ability to assert claims
or causes of action arising from breaches that result in a failure of
consideration or to otherwise enforce a valid assignment.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.19(c), 2.20, 2.21, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.18, 9.3(b)
and 9.6 shall survive the payment of the Loans, the return of the Synthetic LC
Deposits, the cancellation or expiration of the Synthetic Letters of Credit, and
the reimbursement of any amounts drawn thereunder, and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other

 

135



--------------------------------------------------------------------------------

Credit Document shall impair such power, right or privilege or be construed to
be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents or
any of the Hedge Agreements. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lenders enforce any Liens or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

136



--------------------------------------------------------------------------------

10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED

 

137



--------------------------------------------------------------------------------

BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent and each Lender (which term shall for the
purposes of this Section 10.17 include Synthetic LC Issuing Bank) shall hold all
non-public information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to their respective agents and advisors (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, pledgee, transferee or participant in
connection with the contemplated assignment, pledge, transfer or participation
of any Loans or any participations therein or by any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction relating to Borrower and its obligations (provided, such
assignees, pledgees, transferees, participants, counterparties and advisors are
advised of and agree to be bound by either the provisions of this Section 10.17
or other provisions at least as restrictive as this Section 10.17),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, and (iv) disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender and each Agent shall
make reasonable efforts to notify Borrower of any request by any governmental
agency or representative thereof (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been

 

138



--------------------------------------------------------------------------------

in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Borrower
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

10.21. Patriot Act. Each Lender, the Administrative Agent and the Collateral
Agent (for itself and not on behalf of any Lender) hereby notifies each Credit
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify each Credit Party in accordance with the Patriot Act.

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.23. Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Loan Documents, the parties hereto acknowledge
and agree that Borrower and its Subsidiaries shall be required to take the
actions specified in Schedule 10.23 as promptly as practicable, and in any event
within the time periods set forth in Schedule 10.23 or such other time periods
as Administrative Agent may agree. The provisions of Schedule 10.23 shall be
deemed incorporated by reference herein as fully as if set forth herein in their
entirety. All provisions of this Agreement and the other Credit Documents
(including, without limitation, all conditions precedent, representations,
warranties, certificates, borrowing notices, covenants, events of default and
other agreements herein and therein) shall be deemed modified to the

 

139



--------------------------------------------------------------------------------

extent necessary to effect the foregoing (and to permit the taking of the
actions described above within the time periods required above, rather than as
otherwise provided in the Credit Documents); provided that (a) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 10.23 and (b) all representations and
warranties relating to the Collateral Documents shall be required to be true
immediately after the actions required to be taken by this Section 10.23 have
been taken (or were required to be taken). The parties hereto acknowledge and
agree that the failure to take any of the actions required above within the
relevant time periods required above shall give rise to an immediate Event of
Default pursuant to this Agreement.

10.24. No Fiduciary Duty. Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower. The
Borrower, its Subsidiaries and their respective affiliates each agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders, on the one hand, and the Borrower, its Subsidiaries, and
any of their respective stockholders or affiliates, on the other hand. Borrower,
its Subsidiaries and their respective affiliates each acknowledge and agree that
(i) the transactions contemplated by the Credit Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
its Subsidiaries and their respective affiliates, on the other, (ii) in
connection therewith and with the process leading to such transaction each of
the Lenders is acting solely as a principal and not the agent or fiduciary of
the Borrower, its Subsidiaries or their respective affiliates, management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower, its Subsidiaries
or their respective affiliates with respect to the transactions contemplated
hereby or the process leading thereto (irrespective of whether any Lender or any
of its affiliates has advised or is currently advising the Borrower, its
Subsidiaries or their respective affiliates on other matters) or any other
obligation to the Borrower, its Subsidiaries or their respective affiliates
except the obligations expressly set forth in the Credit Documents and (iv) the
Borrower, its Subsidiaries and their respective affiliates have consulted their
own legal and financial advisors to the extent each deemed appropriate. The
Borrower, each of its Subsidiaries and each of their respective affiliates each
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. The Borrower, each of its Subsidiaries and each of their respective
affiliates each agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, its Subsidiaries or their respective affiliates in connection
with such transaction or the process leading thereto.

10.25. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing First Lien Credit Agreement
from and after the Closing Date with respect to the Loans, Synthetic LC Deposits
and Synthetic Letters of Credit outstanding under the Existing First Lien Credit
Agreement as of the Closing Date. The parties hereto acknowledge and agree,
however, that (a) this Agreement and all other Credit Documents executed and
delivered herewith do not constitute a novation, payment and reborrowing or

 

140



--------------------------------------------------------------------------------

termination of the Obligations under the Existing First Lien Credit Agreement
and the other Credit Documents as in effect prior to the Closing Date, (b) such
Obligations are in all respects continuing with only the terms being modified as
provided in this Agreement and the other Credit Documents, (c) the liens and
security interests in favor of the Collateral Agent and/or Joint First Lien
Collateral Agent for the benefit of the Secured Parties securing payment of such
Obligations are in all respects continuing and in full force and effect with
respect to all Obligations and (d) all references in the other Credit Documents
to the Credit Agreement shall be deemed to refer without further amendment to
this Agreement.

[Remainder of page intentionally left blank]

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MOVIE GALLERY, INC. By:   /s/ S. Page Todd Name:   S. Page Todd Title:  
Executive Vice President, Secretary, and General Counsel MOVIE GALLERY US, LLC
By:   Movie Gallery, US, LLC, its Manager and Sole Member By:   /s/ S. Page Todd
Name:   S. Page Todd Title:   Executive Vice President, Secretary, and General
Counsel

M.G. DIGITAL, LLC By:   Movie Gallery US, LLC, its Manager and Sole Member   By:
 

Movie Gallery, Inc., its Manager and

Sole Member

  By:   /s/ S. Page Todd   Name:   S. Page Todd   Title:   Executive Vice
President, Secretary, and General Counsel

[Signatures Continued on the Next Page]



--------------------------------------------------------------------------------

M.G.A REALTY I, LLC By:   Movie Gallery US, LLC, its Manager and Sole Member  
By:  

Movie Gallery, Inc., its Manager and

Sole Member

  By:   /s/ S. Page Todd   Name:   S. Page Todd   Title:   Executive Vice
President, Secretary, and General Counsel

 

HOLLYWOOD ENTERTAINMENT CORPORATION By:   /s/ S. Page Todd Name:   S. Page Todd
Title:   Executive Vice President, Secretary, and General Counsel

 

MG AUTOMATION LLC By:   Hollywood Entertainment Corporation, its Manager and
Sole Member By:   /s/ S. Page Todd Name:   S. Page Todd Title:   Executive Vice
President, Secretary, and General Counsel



--------------------------------------------------------------------------------

Wilmington Trust Company, as Administrative Agent By:   /s/ James J. McGinley  
Name:   James J. McGinley   Title:   Authorized Signor

 

Deutsche Bank Trust Company Americas, as Collateral Agent By:   /s/ Randy Kahn  
Name:   Randy Kahn   Title:   Vice President

 

By:   /s/ Janet Robinson   Name:   Janet Robinson   Title:   Vice President

 

Wachovia Bank, National Association, as Synthetic LC Agent By:   /s/ Dave Luce  
Name:   Dave Luce   Title:   Director



--------------------------------------------------------------------------------

Wachovia Bank, National Association, as Synthetic LC Agent By:   /s/ Dave Luce  
Name:   Dave Luce   Title:   Director



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

MOVIE GALLERY, INC.

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

MOVIE GALLERY US, LLC

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

M.G.A. REALTY I, LLC

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

HOLLYWOOD ENTERTAINMENT CORPORATION

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

MG AUTOMATION LLC

900 West Main Street

Dothan, Alabama 36301

Attention: S. Page Todd,

Executive Vice President, Secretary and General Counsel

Facsimile: (334) 836-3626

 

APPENDIX A-1



--------------------------------------------------------------------------------

in each case, with a copy to:

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601-6636

Attention: Anup Sathy, P.C.

Facsimile: (312) 861-2200

and

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, New York 10022-4611

Attention: Leonard Klingbaum, Esq.

Facsimile: (212) 446-6460

 

APPENDIX A-2



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY,

as Administrative Agent:

Administrative Agent’s Principal Office:

Wilmington Trust Company

Corporate Client Services

Wilmington Trust FSB

591 Broadway, 2nd Floor

New York, New York 10012

Facsimile No.: 212-343-1079

Attn: Boris Treyger, Vice President

 

APPENDIX A-3



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent:

Collateral Agent’s Principal Office:

Deutsche Bank Trust Company Americas

Trust & Securities Services

60 Wall Street, MS NYC 60-2710

Facsimile No.: (732) 578-4636

Attn: Project Finance Deal Manager- MOVI

 

APPENDIX A-4



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Synthetic LC Agent and Synthetic LC Issuing Bank:

Synthetic LC Agent’s and Synthetic LC Issuing Bank’s Principal Office:

Wachovia Bank, National Association

1133 Avenue of the Americas

New York, NY 10036

Attention: Portfolio Manager—Movie Gallery

Telephone: (212) 840-2000

Facsimile: (212) 545-4420

In each case, with a copy to:

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue

New York, New York 10169

Attention: David W. Morse, Esq.

Telephone: (212) 661-9100

Facsimile: (212) 682-6104

 

APPENDIX A-5